


Exhibit 10.1

 

EXECUTION COPY

 

 

THE BOEING COMPANY

 

364-DAY
CREDIT AGREEMENT

 

among

 

THE BOEING COMPANY
for itself and on behalf of its Subsidiaries,
as a Borrower

 

THE LENDERS PARTY HERETO

 

CITIBANK, N.A.,
as Administrative Agent

 

JPMORGAN CHASE BANK,
as Syndication Agent

 

and

 

CITIGROUP GLOBAL MARKETS INC.
and
J.P.MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers
dated as of November 21, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article and Section

 

 

 

ARTICLE 1 DEFINITIONS

 

 

 

 

 

 

1.1

Definitions

 

 

1.2

Use of Defined Terms; References

 

 

1.3

Accounting Terms

 

 

 

 

 

ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES

 

 

 

 

 

 

2.1

Committed Advances

 

 

2.2

Making Committed Advances

 

 

2.3

Conversion to Term Loans, Repayment

 

 

2.4

Interest Rate on Committed Advances

 

 

2.5

Bid Advances

 

 

2.6

Lender Assignment or Sale

 

 

2.7

Fees

 

 

2.8

Reduction of the Commitments

 

 

2.9

Additional Interest on Eurodollar Rate Committed Advances

 

 

2.10

Eurodollar Interest Rate Determination

 

 

2.11

Voluntary Conversion of Committed Advances

 

 

2.12

Prepayments

 

 

2.13

Increases in Costs

 

 

2.14

Taxes

 

 

2.15

Illegality

 

 

2.16

Payments and Computations

 

 

2.17

Sharing of Payments, Etc.

 

 

2.18

Evidence of Debt

 

 

2.19

Alteration of Commitments and Addition of Lenders

 

 

2.20

Assignments; Sales of Participations and Other Interests in Advances

 

 

2.21

Extension of Termination Date

 

 

2.22

Subsidiary Borrowers

 

 

 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

3.1

Representations and Warranties by the Borrowers

 

 

 

 

 

ARTICLE 4 COVENANTS OF TBC

 

 

 

 

 

 

4.1

Affirmative Covenants of TBC

 

 

4.2

General Negative Covenants of TBC

 

 

4.3

Financial Statement Terms

 

 

4.4

Waivers of Covenants

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5 CONDITIONS PRECEDENT TO BORROWINGS

 

 

 

 

 

 

5.1

Conditions Precedent to the Initial Borrowing of TBC

 

 

5.2

Conditions Precedent to Each Committed Borrowing of TBC

 

 

5.3

Conditions Precedent to Each Bid Borrowing of TBC

 

 

5.4

Conditions Precedent to the Initial Borrowing of a Subsidiary Borrower

 

 

5.5

Conditions Precedent to Each Committed Borrowing of a Subsidiary Borrower

 

 

5.6

Conditions Precedent to Each Bid Borrowing of a Subsidiary Borrower

 

 

 

 

 

ARTICLE 6 EVENTS OF DEFAULT

 

 

 

 

 

 

6.1

Events of Default

 

 

6.2

Lenders’ Rights upon Borrower Default

 

 

 

 

 

ARTICLE 7 THE AGENT

 

 

 

 

 

 

7.1

Authorization and Action

 

 

7.2

Agent’s Reliance, Etc.

 

 

7.3

Citibank, N.A. and its Affiliates

 

 

7.4

Lender Credit Decision

 

 

7.5

Indemnification

 

 

7.6

Successor Agent

 

 

7.7

Certain Obligations May Be Performed by Affiliates

 

 

7.8

Other Agents

 

 

 

 

 

ARTICLE 8 MISCELLANEOUS

 

 

 

 

 

 

8.1

Modification, Consents and Waivers

 

 

8.2

Notices

 

 

8.3

Costs, Expenses and Taxes.

 

 

8.4

Binding Effect

 

 

8.5

Severability

 

 

8.6

Governing Law

 

 

8.7

Headings

 

 

8.8

Execution in Counterparts

 

 

8.9

Right of Set-Off

 

 

8.10

Confidentiality

 

 

8.11

Agreement in Effect

 

 

 

Exhibit A-1

 

-

 

Committed Note

 

Exhibit A-2

 

-

 

Bid Note

 

Exhibit B-1

 

-

 

Notice of Committed Borrowing

 

Exhibit B-2

 

-

 

Notice of Bid Borrowing

 

Exhibit C

 

-

 

Request for Alteration

 

Exhibit D

 

-

 

Borrower Subsidiary Letter

 

Exhibit E

 

-

 

Extension Request

 

Exhibit F

 

-

 

Continuation Notice

 

Exhibit G

 

-

 

Opinion of Counsel of the Company

 

Exhibit H

 

-

 

Opinion of Counsel for Agent

 

ii

--------------------------------------------------------------------------------


 

 

Exhibit I

 

-

 

Opinion of in-house counsel to Subsidiary Borrower

 

Exhibit J

 

-

 

Guaranty of TBC

 

Exhibit K

 

-

 

Opinion of Counsel to TBC

 

 

 

 

 

 

 

Schedule I

 

-

 

Commitments

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

Dated as of November 21, 2003

 

THE BOEING COMPANY, a Delaware corporation (“TBC” or the “Company”), for itself
and on behalf of the other BORROWERS (as defined below), the LENDERS (as defined
below), CITIGROUP GLOBAL MARKETS INC. and J.P.MORGAN SECURITIES INC., as joint
lead arrangers and joint book managers, JPMORGAN CHASE BANK, as syndication
agent, and CITIBANK, N.A., in its capacity as administrative agent for the
Lenders (in such capacity, the “Agent”), agree as follows:

 

ARTICLE 1

Definitions


 


1.1                               DEFINITIONS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS HAVE THE RESPECTIVE MEANINGS SET OUT BELOW:

 

“2002 Credit Agreement” means the Bank Credit Agreement, dated as of November
23, 2001, as amended and restated as of November 22, 2002, by and among TBC,
Citibank, N.A., as administrative agent, and certain other banks as lenders.

 

“Advance” means a Committed Advance or a Bid Advance.

 

“Agent” means Citibank, N.A. acting in its capacity as administrative agent for
the Lenders, or any successor administrative agent appointed pursuant to Section
7.6.

 

“Agent’s Account” means the account of the Agent maintained by the Agent with
Citibank, N.A., at its office at 388 Greenwich Street, New York, New York 10013,
Account 36852248, Attention:  Bank Loan Syndications.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  (For purposes of this
definition, the term “controls”, “controlling”, “controlled by” and “under
common control with” mean, with respect to a Person, the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract, or otherwise.)

 

“Agreement” means this agreement, as it may be amended or otherwise modified
from time to time, and any written additions or supplements hereto.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurodollar Lending Office, in the case of a Eurodollar Rate Advance, and, in the
case of a Bid Advance, the office of such Lender specified by such Lender in a
notice to the Agent as its Applicable Lending Office with respect to such Bid
Advance.

 

“Applicable Margin” means,

 

(I)                                     WITH RESPECT TO BASE RATE ADVANCES, 0%
PER ANNUM; AND

 

--------------------------------------------------------------------------------


 

(II)                                  WITH RESPECT TO EURODOLLAR RATE ADVANCES
FOR ANY DATE, A FLUCTUATING PER ANNUM RATE EQUAL TO THE THEN-APPLICABLE RATE SET
FORTH IN THE PRICING GRID BELOW, DEPENDING UPON THE RATING OF THE LONG-TERM
SENIOR UNSECURED DEBT OF TBC THEN IN EFFECT:

 

Level

 

Public Debt Rating: S&P and Moody’s

 

Applicable
Margin Through
the Termination
Date

 

Applicable
Margin After the
Termination
Date

 

Level I

 

A+ by S&P or A1 by Moody’s or above

 

0.100

%

0.500

%

Level II

 

less than Level I  but at least A by S&P or A2 by Moody’s

 

0.240

%

0.650

%

Level III

 

less than Level II  but at least A- by S&P or A3 by Moody’s

 

0.280

%

0.750

%

Level IV

 

less than Level III  but at least BBB+ by S&P or Baa1 by Moody’s

 

0.350

%

1.000

%

Level V

 

less than Level IV

 

0.475

%

1.375

%

 

provided, however, that if the ratings from S&P and Moody’s fall within
different levels, then the Applicable Margin shall be based on the higher of the
two ratings except that, if the lower of such ratings is more than one level
below the higher of such ratings, the Applicable Margin shall be determined
based on the level above the lower of such ratings, and

 

provided further that if, at any time, no rating is available from S&P and
Moody’s or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Margin for each Interest Period or each other period commencing
during the thirty days following such ratings becoming unavailable shall be the
Applicable Margin in effect immediately prior to such ratings becoming
unavailable.  Thereafter, the rating to be used until ratings from S&P and
Moody’s become available shall be as agreed between TBC and the Majority
Lenders, and TBC and the Majority Lenders shall use good faith efforts to reach
such agreement within such thirty-day period, provided, however, that if no such
agreement is reached within such thirty-day period the Applicable Margin
thereafter, until such agreement is reached, shall be (a) if any such rating has
become unavailable as a result of S&P or Moody’s ceasing its business as a
rating agency, the Applicable Margin in effect immediately prior to such
cessation or (b) otherwise, the Applicable Margin as set forth under Level V
above.

 

“Applicable Percentage” means, for any date, a fluctuating per annum rate equal
to the then-applicable rate set forth in the pricing grid below, depending upon
the rating of the long-term senior unsecured debt of TBC then in effect:

 

Level

 

Public Debt Rating: S&P and Moody’s

 

Applicable
Percentage

 

Level I

 

A+ by S&P or A1 by Moody’s or above

 

0.050

%

Level II

 

less than Level I  but at least A by S&P or A2 by Moody’s

 

0.060

%

Level III

 

less than Level II  but at least A- by S&P or A3 by Moody’s

 

0.070

%

Level IV

 

less than Level III  but at least BBB+ by S&P or Baa1 by Moody’s

 

0.100

%

Level V

 

less than Level IV

 

0.125

%

 

2

--------------------------------------------------------------------------------


 

provided, however, that if the ratings from S&P and Moody’s fall within
different levels, then the Applicable Percentage shall be based on the higher of
the two ratings except that, if the lower of such ratings is more than one level
below the higher of such ratings, the Applicable Percentage shall be determined
based on the level above the lower of such ratings, and

 

provided further that if, at any time, no rating is available from S&P and
Moody’s or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Percentage for each period commencing during the thirty days
following such ratings becoming unavailable shall be the Applicable Percentage
in effect immediately prior to such ratings becoming unavailable.  Thereafter,
the rating to be used until ratings from S&P and Moody’s become available shall
be as agreed between TBC and the Majority Lenders, and TBC and the Majority
Lenders shall use good faith efforts to reach such agreement within such
thirty-day period, provided, however, that if no such agreement is reached
within such thirty-day period the Applicable Percentage thereafter, until such
agreement is reached, shall be (a) if any such rating has become unavailable as
a result of S&P or Moody’s ceasing its business as a rating agency, the
Applicable Percentage in effect immediately prior to such cessation or (b)
otherwise, the Applicable Percentage as set forth under Level V above.

 

“Applicable Utilization Fee” means, for any date that the aggregate principal
amount of outstanding Advances exceed 25% of the aggregate Commitments, a
fluctuating per annum rate equal to the then-applicable rate set forth in the
pricing grid below, depending upon the rating of the long-term senior unsecured
debt of TBC then in effect:

 

Level

 

Public Debt Rating: S&P and Moody’s

 

Applicable
Utilization Fee

 

Level I

 

A+ by S&P or A1 by Moody’s or above

 

0.100

%

Level II

 

less than Level I  but at least A by S&P or A2 by Moody’s

 

0.100

%

Level III

 

less than Level II  but at least A- by S&P or A3 by Moody’s

 

0.150

%

Level IV

 

less than Level III  but at least BBB+ by S&P or Baa1 by Moody’s

 

0.225

%

Level V

 

less than Level IV

 

0.275

%

 

provided, however, that if the ratings from S&P and Moody’s fall within
different levels, then the Applicable Utilization Fee shall be based on the
higher of the two ratings except that, if the lower of such ratings is more than
one level below the higher of such ratings, the Applicable Utilization Fee shall
be determined based on the level above the lower of such ratings, and

 

provided further that if, at any time, no rating is available from S&P and
Moody’s or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Utilization Fee for each period commencing during the thirty days
following such ratings becoming unavailable shall be the Applicable Utilization
Fee in effect immediately prior to such ratings becoming unavailable. 
Thereafter, the rating to be used

 

3

--------------------------------------------------------------------------------


 

until ratings from S&P and Moody’s become available shall be as agreed between
TBC and the Majority Lenders, and TBC and the Majority Lenders shall use good
faith efforts to reach such agreement within such thirty-day period, provided,
however, that if no such agreement is reached within such thirty-day period the
Applicable Utilization Fee thereafter, until such agreement is reached, shall be
(a) if any such rating has become unavailable as a result of S&P or Moody’s
ceasing its business as a rating agency, the Applicable Utilization Fee in
effect immediately prior to such cessation or (b) otherwise, the Applicable
Utilization Fee as set forth under Level V above.

 

“Available Commitments” means, as of any date of determination, (a) the
aggregate Commitments of the Lenders, as such amount may be reduced, changed or
terminated in accordance with the terms of this Agreement, reduced by (b) the
aggregate Advances outstanding on such date of determination.

 

“Base Rate” means the rate of interest announced publicly by Citibank, N.A., in
New York City, from time to time, as Citibank’s “base” rate.

 

“Base Rate Advance” means a Committed Advance which bears interest at the Base
Rate.

 

“Bid Advance” means an advance by a Lender to a Borrower as part of a Bid
Borrowing resulting from the auction bidding procedure described in Section 2.5,
and refers to a Fixed Rate Advance or a Eurodollar Rate Bid Advance, each of
which shall be a “Type” of Bid Advance.

 

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Advances from
each of the Lenders whose offers to make one or more Bid Advances as part of
such borrowing has been accepted by a Borrower under the auction bidding
procedure described in Section 2.5.

 

“Bid Note” means a promissory note of a Borrower payable to the order of a
Lender, in substantially the form of Exhibit A-2, evidencing the indebtedness of
that Borrower to such Lender resulting from a Bid Advance made by such Lender to
such Borrower.

 

“Bid Reduction” has the meaning specified in Section 2.1(a).

 

“Borrower” means, individually and collectively, as the context requires, TBC
and each Subsidiary Borrower (unless and until it becomes a “Terminated
Subsidiary Borrower” pursuant to Section 2.22).

 

“Borrower Subsidiary Letter” means, with respect to any Subsidiary Borrower, a
letter in the form of Exhibit D, signed by such Subsidiary Borrower and TBC.

 

“Borrowing” means a Committed Borrowing or a Bid Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.

 

“Commitment” means, for each Lender, the full amount set forth opposite the name
of such Lender in Schedule I or, if such Lender is a Replacement Lender or a
Lender that has entered into one or more assignments pursuant to Section 2.20 or
Section 2.21, the amount set forth for such Lender in the Register maintained by
the Agent pursuant to Section 2.20(d), as such amount may be reduced pursuant to
Section 2.3, Section 2.8 or Section 2.19 or increased pursuant to Section 2.19.

 

4

--------------------------------------------------------------------------------


 

“Committed Advance” means an advance made by a Lender to a Borrower as part of a
Committed Borrowing and refers to a Base Rate Advance or a Eurodollar Rate
Committed Advance, each of which is a “Type” of Committed Advance.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Advances of the same Type made by each of the Lenders pursuant to Section 2.1.

 

“Committed Note” means a promissory note of a Borrower payable to the order of
any Lender, in substantially the form of Exhibit A-1, evidencing the
indebtedness of that Borrower to such Lender resulting from the Committed
Advances made by such Lender to that Borrower.

 

“Company” means The Boeing Company, a Delaware corporation (usually referred to
herein as “TBC”).

 

“Confidential Information” means information that a Borrower furnishes to the
Agent or any Lender in a writing designated as confidential, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than a Borrower.

 

“Consolidated” refers to the consolidation of accounts in accordance with
generally accepted accounting principles.

 

“Continuing Lender” has the meaning specified in Section 2.21(a).

 

“Convert”, “Conversion” and “Converted” each means a conversion of Committed
Advances of one Type into Committed Advances of another Type pursuant to Section
2.10, 2.11 or 2.15.

 

“Debt” of a Person means

 

(i)                                     indebtedness for borrowed money or for
the deferred purchase price of property or services;

 

(ii)                                  financial obligations evidenced by bonds,
debentures, notes or other similar instruments,

 

(iii)                               financial obligations as lessee under leases
which have been or should be, in accordance with generally accepted accounting
principles, recorded as capital leases; and

 

(iv)                              obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or financial obligations of others of the kind referred to in
clauses (i) through (iii) above.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Domestic Lending Office” means with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I, or in the assignment or other agreement pursuant to which it became a Lender
or such other office of such Lender as such Lender may from time to time specify
to TBC and the Agent.

 

“Effective Date” has the meaning specified in Section 2.19.

 

“Eligible Assignee” means

 

5

--------------------------------------------------------------------------------


 

(i)                                     a commercial bank organized under the
laws of the United States, or any state thereof, and having a combined capital
and surplus in excess of $3,000,000,000;

 

(ii)                                  a commercial bank organized under the laws
of any other country which is a member of the OECD, or a political subdivision
of any such country, and having a combined capital and surplus in excess of
$3,000,000,000, provided that such bank is acting through a branch or agency
located in either (a) the country in which it is organized or (b) another
country which is also a member of the OECD or the Cayman Islands;

 

(iii)                               the central bank of any country which is a
member of the OECD;

 

(iv)                              any Lender;

 

(v)                                 an Affiliate of any Lender; and

 

(vi)                              so long as no Default has occurred and is
continuing, any other Person approved in writing by TBC, which approval has been
communicated in writing to the Agent, provided that neither TBC nor an Affiliate
of TBC shall qualify as an Eligible Assignee.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, (a) the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I (or, if no such office is specified, its Domestic Lending Office) or
in the assignment or other agreement pursuant to which it became a Lender or (b)
such other office of such Lender as such Lender may from time to time specify to
TBC and the Agent.

 

“Eurodollar Rate” means, for an Interest Period for a Eurodollar Rate Committed
Advance constituting part of a Committed Borrowing, and for the relevant period
specified in the applicable Notice of Bid Borrowing for a Eurodollar Rate Bid
Advance, an interest rate per annum equal to either

 

(a)                                  the offered rate (rounded to the nearest
whole multiple of 1/16 of 1% per annum, if such average is not such a multiple)
for deposits in U.S. dollars for a period substantially equal to such Interest
Period (if a Committed Advance) or such relevant period specified in the
applicable Notice of Bid Borrowing (if a Bid Advance), appearing on Telerate
Markets Page 3750 (or any successor page or, if unavailable for any reason by
Telerate, then by reference to Reuters Screen) as of 11:00 a.m. (London time)
two business days before the first day of such Interest Period or the first day
of the relevant period specified in such Notice of Bid Borrowing; or

 

(b)                                 if the foregoing rate is unavailable from
Telerate or the Reuters Screen for any reason, the average (rounded to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the rates per annum are offered by the principal office of each of
the Reference Banks to prime banks in the London interbank market at 11:00 a.m.
(London time) on deposits in U.S. dollars two Business Days before the first day
of such Interest Period or the first day of such relevant period specified in
the Notice of Bid Borrowing

 

6

--------------------------------------------------------------------------------


 

(i)                             for such Eurodollar Committed Advance, on an
amount substantially equal to such Reference Bank’s Eurodollar Rate Advance
constituting part of such Committed Borrowing and for a period equal to such
Interest Period, or

 

(ii)                          for such Eurodollar Rate Bid Advance, on an amount
substantially equal to the amount of the Eurodollar Rate Bid Borrowing which
includes such Bid Advance multiplied by a fraction equal to such Reference
Bank’s ratable portion of the Commitments and for a period equal to the relevant
period specified in such Notice of Bid Borrowing.

 

The Eurodollar Rate for any Interest Period for each Eurodollar Rate Committed
Advance constituting part of the same Borrowing and for the relevant period
specified in a Notice of Bid Borrowing for each Eurodollar Rate Bid Advance
shall be determined by the Agent on the basis of applicable rates furnished to
and received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period or period, as the case may be, subject,
however, to the provisions of Section 2.10.

 

“Eurodollar Rate Advance” means a Committed Advance (a “Eurodollar Rate
Committed Advance”) or a Bid Advance (a “Eurodollar Rate Bid Advance”) which
bears interest at a rate of interest quoted as a margin (which shall be the
Applicable Margin in the case of a Committed Advance or as offered by a Lender
and accepted by a Borrower in the case of a Bid Advance) over the Eurodollar
Rate.

 

“Eurodollar Rate Bid Borrowing” has the meaning specified in Section 2.5(b).

 

“Eurodollar Rate Reserve Percentage” means the reserve percentage applicable to
a Lender for any Interest Period for a Eurodollar Rate Advance during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Event of Default” means any of the events described in Section 6.1.

 

“Extension Request” has the meaning specified in Section 2.21.

 

“Facility Fee” has the meaning specified in Section 2.7.

 

“Federal Funds Rate” means, for each day during a period, an interest rate per
annum equal to the weighted average of the fluctuating rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fixed Rate Advance” means an Advance made by a Lender to a Borrower as part of
a Fixed Rate Borrowing.

 

7

--------------------------------------------------------------------------------


 

“Fixed Rate Borrowing” has the meaning specified in Section 2.5(b).

 

“Guaranty” means each Guaranty Agreement executed by TBC in favor of the Agent
and the Lenders, unconditionally guaranteeing the payment of all obligations of
a Subsidiary Borrower hereunder and under any Notes executed or to be executed
by it.

 

“Indemnified Costs” has the meaning specified in Section 7.5.

 

“Indemnified Parties” has the meaning specified in Section 8.3(b).

 

“Interest Period” means, for each Eurodollar Rate Committed Advance constituting
part of the same Borrowing, the period commencing on the date of such Committed
Advance or the date of the Conversion of a Base Rate Advance into such a
Eurodollar Rate Committed Advance and ending on the last day of the period
selected by the applicable Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below.  The duration of each such
Interest Period shall be one, two, three, or six months (or nine months, with
the consent of all Lenders funding those particular Advances), as the applicable
Borrower may, upon notice received by the Agent not later than 11:00 a.m. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select, provided, however, that:

 

(i)                             no Interest Period shall end on a date later
than the Termination Date (or in the case of a Committed Advance which is
converted to a Term Loan pursuant to Section 2.3, the Maturity Date);

 

(ii)                          Interest Periods commencing on the same date for
Committed Advances constituting part of the same Committed Borrowing shall be of
the same duration; and

 

(iii)                       whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of the
Interest Period shall occur on the immediately preceding Business Day.

 

“Lender”, subject to Section 2.20, means any of the institutions that is a
signatory hereto or that, pursuant to Section 2.13, 2.19, 2.20 or 2.21, becomes
a “Lender” hereunder.

 

“Majority Lenders” means Lenders having greater than 50% of the total
Commitments or, if the Commitments have been terminated in full, Lenders holding
greater than 50% of the then aggregate unpaid principal amount of the Advances.

 

“Maturity Date” means the Termination Date or, if the Term Loan Conversion
Option described in Section 2.3 has been exercised, the date that is the
one-year anniversary of the Termination Date.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Non-Extending Lender” has the meaning specified in Section 2.21(a).

 

“Note” means a Committed Note or a Bid Note.

 

“Notice of Bid Borrowing” has the meaning specified in Section 2.5(b).

 

8

--------------------------------------------------------------------------------


 

“Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of Bid
Borrowing.

 

“Notice of Committed Borrowing” has the meaning specified in Section 2.2(a).

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Property, Plant and Equipment” means any item of real property, or any interest
therein, buildings, improvements and machinery.

 

“Proposed Increased Commitment” has the meaning specified in Section 2.19(a).

 

“Reference Banks” means JPMorgan Chase Bank, Citibank, N.A., Bank of America,
N.A., and Deutsche Bank AG.

 

“Register” has the meaning specified in Section 2.20(d).

 

“Replacement Lenders” has the meaning specified in Section 2.21(c).

 

“Request for Alteration” means a document substantially in the form of Exhibit
C, duly executed by TBC, pursuant to Section 2.19.

 

“Required Assignment” has the meaning specified in Section 2.20(a).

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Subsidiary” means any Person in which more than 50% of the Voting Stock or the
interest in the capital or profits is owned by TBC, by TBC and any one or more
other Subsidiaries, or by any one or more other Subsidiaries.

 

“Subsidiary Borrower” means, individually and collectively, as the context
requires, each Subsidiary that is or becomes a “Borrower” in accordance with
Section 2.22; in each case, unless and until it becomes a “Terminated Subsidiary
Borrower”.

 

“TBC” means The Boeing Company, a Delaware corporation.

 

“Term Loan” means a term loan resulting from the conversion of Committed
Advances on the Termination Date pursuant to Section 2.3.

 

“Term Loan Conversion Option” means the option under Section 2.3 for TBC to
convert, as of the Termination Date, all Committed Advances then outstanding
into Term Loans.

 

“Terminated Subsidiary Borrower” means, individually and collectively, as the
context requires, a Subsidiary Borrower that has ceased to be a “Borrower” in
accordance with Section 2.22.

 

“Termination Date” means the earlier to occur of (i) November 19, 2004, as such
date may be extended from time to time pursuant to Section 2.21, and (ii) the
date of termination in whole of the Commitments pursuant to Section 2.8 or
Section 6.2.

 

“Total Capital” has the meaning specified in Section 4.2(b).

 

9

--------------------------------------------------------------------------------


 

“Type”, as to Committed Borrowings, means either Base Rate Advances or
Eurodollar Rate Committed Advances and, as to Bid Borrowings, means either Fixed
Rate Advances  or Eurodollar Rate Bid Advances.

 

“Voting Stock” means, as to a corporation, all the issued and outstanding
capital stock of such corporation having general voting power, under ordinary
circumstances, to elect a majority of the Board of Directors of such corporation
(irrespective of whether or not any capital stock of any other class or classes
shall or might have voting power upon the occurrence of any contingency).

 


1.2                               USE OF DEFINED TERMS; REFERENCES.  ANY DEFINED
TERM USED IN THE PLURAL PRECEDED BY THE DEFINITE ARTICLE ENCOMPASSES ALL MEMBERS
OF THE RELEVANT CLASS.  ANY DEFINED TERM USED IN THE SINGULAR PRECEDED BY “A”,
“AN” OR “ANY” INDICATES ANY NUMBER OF THE MEMBERS OF THE RELEVANT CLASS.  ALL
REFERENCES IN THIS AGREEMENT TO A SECTION, ARTICLE, SCHEDULE OR EXHIBIT ARE TO A
SECTION, ARTICLE, SCHEDULE OR EXHIBIT OF OR TO THIS AGREEMENT, UNLESS OTHERWISE
INDICATED.

 


1.3                               ACCOUNTING TERMS.  ALL ACCOUNTING TERMS NOT
SPECIFICALLY DEFINED HEREIN SHALL BE CONSTRUED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED.

 


ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES


 


2.1                               COMMITTED ADVANCES.

 


(A)                                  OBLIGATION TO MAKE COMMITTED ADVANCES. 
EACH LENDER SEVERALLY AGREES, ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH,
TO MAKE COMMITTED ADVANCES TO THE BORROWERS FROM TIME TO TIME ON ANY BUSINESS
DAY DURING THE PERIOD FROM THE DATE HEREOF UNTIL THE TERMINATION DATE IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED SUCH LENDER’S
COMMITMENT, PROVIDED THAT THE AGGREGATE AMOUNT OF THE COMMITMENTS OF THE LENDERS
SHALL BE DEEMED USED FROM TIME TO TIME TO THE EXTENT OF THE AGGREGATE AMOUNT OF
THE BID ADVANCES THEN OUTSTANDING AND SUCH DEEMED USE OF THE AGGREGATE AMOUNT OF
THE COMMITMENTS SHALL BE APPLIED TO THE LENDERS RATABLY ACCORDING TO THEIR
RESPECTIVE COMMITMENTS (SUCH DEEMED USE OF THE AGGREGATE AMOUNT OF THE
COMMITMENTS BEING A “BID REDUCTION”).


 


(B)                                 AMOUNT OF COMMITTED ADVANCES.  EACH
COMMITTED BORROWING SHALL BE IN AN AGGREGATE AMOUNT NOT LESS THAN $10,000,000 OR
AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF.


 


(C)                                  TYPE OF COMMITTED ADVANCES.  EACH COMMITTED
BORROWING SHALL CONSIST OF COMMITTED ADVANCES OF THE SAME TYPE MADE ON THE SAME
DAY BY THE LENDERS RATABLY ACCORDING TO THEIR RESPECTIVE COMMITMENTS.  WITHIN
THE LIMITS OF EACH LENDER’S COMMITMENT, THE BORROWERS MAY FROM TIME TO TIME
BORROW, PREPAY PURSUANT TO SECTION 2.12, AND REBORROW UNDER THIS SECTION 2.1 AND
SECTION 2.2.


 


2.2                               MAKING COMMITTED ADVANCES.

 


(A)                                  NOTICE OF COMMITTED BORROWING.  EACH
COMMITTED BORROWING SHALL BE MADE ON NOTICE, GIVEN BY A BORROWER TO THE AGENT
NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE DAY OF THE PROPOSED
COMMITTED BORROWING IN THE CASE OF A BASE RATE BORROWING AND ON THE THIRD
BUSINESS DAY PRIOR TO THE DATE OF THE PROPOSED COMMITTED BORROWING IN THE CASE
OF A EURODOLLAR RATE BORROWING (A “NOTICE OF COMMITTED BORROWING”).  EACH SUCH
NOTICE OF COMMITTED BORROWING SHALL BE IN SUBSTANTIALLY THE FORM OF EXHIBIT B-L,
SPECIFYING THE REQUESTED

 

10

--------------------------------------------------------------------------------


 

(I)                                     DATE OF SUCH COMMITTED BORROWING,

 

(II)                                  TYPE OF COMMITTED ADVANCES CONSTITUTING
SUCH COMMITTED BORROWING,

 

(III)                               AGGREGATE AMOUNT OF SUCH COMMITTED
BORROWING, AND

 

(IV)                              IN THE CASE OF A COMMITTED BORROWING COMPOSED
OF EURODOLLAR RATE ADVANCES, THE INITIAL INTEREST PERIOD FOR EACH SUCH COMMITTED
ADVANCE, WHICH INTEREST PERIOD MAY BE 1, 2, 3 OR 6 MONTHS, AT THE OPTION OF THE
BORROWER, OR, IF ACCEPTABLE TO ALL THE LENDERS, 9 MONTHS.

 

Every Notice of Committed Borrowing given by a Subsidiary Borrower must be
countersigned by an authorized representative of TBC, in order to evidence the
consent of TBC, in its sole discretion, to that proposed Committed Borrowing. 
Upon receipt of a Notice of Committed Borrowing, the Agent shall promptly give
notice to each Lender thereof.

 


(B)                                 FUNDING COMMITTED ADVANCES.  EACH LENDER
SHALL, BEFORE 1:00 P.M. (NEW YORK CITY TIME) ON THE DATE OF SUCH COMMITTED
BORROWING, MAKE AVAILABLE FOR THE ACCOUNT OF ITS APPLICABLE LENDING OFFICE TO
THE AGENT AT THE AGENT’S ACCOUNT, IN SAME DAY FUNDS, SUCH LENDER’S RATABLE
PORTION OF SUCH COMMITTED BORROWING.  AFTER THE AGENT’S RECEIPT OF SUCH FUNDS
AND UPON FULFILLMENT OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE 5, THE
AGENT WILL MAKE SUCH FUNDS AVAILABLE TO THE RELEVANT BORROWER AT AN ACCOUNT
SPECIFIED BY SUCH BORROWER.


 


(C)                                  IRREVOCABLE NOTICE.  EACH NOTICE OF
COMMITTED BORROWING SHALL BE IRREVOCABLE AND BINDING.  IN THE CASE OF ANY
COMMITTED BORROWING THAT  THE RELATED NOTICE OF COMMITTED BORROWING SPECIFIES IS
TO BE COMPOSED OF EURODOLLAR RATE ADVANCES, THE BORROWER REQUESTING SUCH
COMMITTED BORROWING SHALL INDEMNIFY EACH LENDER AGAINST ANY LOSS, COST OR
EXPENSE INCURRED BY SUCH LENDER ON ACCOUNT OF ANY FAILURE TO FULFILL ON OR
BEFORE THE DATE SPECIFIED FOR SUCH COMMITTED BORROWING IN SUCH NOTICE OF
COMMITTED BORROWING THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE 5, INCLUDING,
WITHOUT LIMITATION, ANY LOSS (BUT EXCLUDING LOSS OF ANTICIPATED PROFITS), COST
OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR
OTHER FUNDS ACQUIRED BY SUCH LENDER TO FUND THE COMMITTED ADVANCE TO BE MADE BY
SUCH LENDER AS PART OF SUCH COMMITTED BORROWING WHEN SUCH COMMITTED ADVANCE, AS
A RESULT OF SUCH FAILURE, IS NOT MADE ON SUCH DATE.


 


(D)                                 LENDER’S RATABLE PORTION.  UNLESS THE AGENT
HAS RECEIVED NOTICE FROM A LENDER PRIOR TO 1:00 P.M. (NEW YORK CITY TIME) ON THE
DAY OF ANY COMMITTED BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE
AGENT SUCH LENDER’S RATABLE PORTION OF SUCH COMMITTED BORROWING, THE AGENT MAY
ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE TO THE AGENT ON THE DATE
OF SUCH COMMITTED BORROWING IN ACCORDANCE WITH SUBSECTION (B) OF THIS SECTION
2.2 AND THE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
REQUESTING BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT
THAT A LENDER HAS NOT SO MADE SUCH RATABLE PORTION AVAILABLE TO THE AGENT, SUCH
LENDER AND SUCH BORROWER SHALL SEVERALLY REPAY TO THE AGENT FORTHWITH ON DEMAND
AN AMOUNT THAT IN THE AGGREGATE EQUALS SUCH CORRESPONDING AMOUNT TOGETHER WITH
INTEREST THEREON FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE BY THE
AGENT TO SUCH BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE AGENT, AT


 

(I)                                     IN THE CASE OF SUCH BORROWER, THE
INTEREST RATE APPLICABLE AT THE TIME TO COMMITTED ADVANCES CONSTITUTING SUCH
COMMITTED BORROWING, AND

 

(II)                                  IN THE CASE OF SUCH LENDER, THE FEDERAL
FUNDS RATE.

 

If such Lender shall repay to the Agent such corresponding amount, such amount
so repaid shall constitute such Lender’s Committed Advance as part of such
Committed Borrowing for purposes of this Agreement.

 

11

--------------------------------------------------------------------------------


 


(E)                                  INDEPENDENT LENDER OBLIGATIONS.  THE
FAILURE OF ANY LENDER TO MAKE THE COMMITTED ADVANCE TO BE MADE BY IT AS PART OF
ANY COMMITTED BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF
ANY, HEREUNDER TO MAKE ITS COMMITTED ADVANCE ON THE DATE OF SUCH COMMITTED
BORROWING, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
LENDER TO MAKE THE COMMITTED ADVANCE TO BE MADE BY SUCH OTHER LENDER ON THE DATE
OF ANY COMMITTED BORROWING.

 


2.3                               CONVERSION TO TERM LOANS, REPAYMENT.  THE
BORROWERS SHALL, SUBJECT TO THE NEXT SUCCEEDING SENTENCE, REPAY TO THE AGENT FOR
THE RATABLE ACCOUNT OF THE LENDERS ON THE TERMINATION DATE THE AGGREGATE
PRINCIPAL AMOUNT OF THE COMMITTED ADVANCES THEN OUTSTANDING.  TBC MAY, UPON
NOTICE GIVEN TO THE AGENT NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE
TERMINATION DATE, CONVERT ALL OR A PART OF THE UNPAID PRINCIPAL AMOUNT OF THE
COMMITTED ADVANCES OUTSTANDING AS OF THE TERMINATION DATE INTO TERM LOANS.  IF
THIS TERM LOAN CONVERSION OPTION IS EXERCISED, THEN, ON THE TERMINATION DATE,
IMMEDIATELY PRIOR TO THE TIME WHEN THE UNPAID PRINCIPAL AMOUNT OF THE COMMITTED
ADVANCES WOULD OTHERWISE BE DUE, THE COMMITTED ADVANCES SHALL AUTOMATICALLY
CONVERT INTO TERM LOANS WHICH THE RESPECTIVE BORROWERS SHALL REPAY TO THE AGENT
FOR THE RATABLE ACCOUNTS OF THE LENDERS ON THE MATURITY DATE.  THE AMOUNTS SO
CONVERTED SHALL BE TREATED FOR ALL PURPOSES OF THIS AGREEMENT AS COMMITTED
ADVANCES EXCEPT THAT AFTER THE TERMINATION DATE:

 

(I)                                     THE BORROWERS MAY NOT MAKE ANY
ADDITIONAL BORROWINGS;

 

(II)                                  ANY AMOUNTS PAID OR PREPAID MAY NOT BE
REBORROWED;

 

(III)                               THE AMOUNT OF EACH LENDER’S COMMITMENT SHALL
BE EQUAL AT ALL TIMES TO THE PRINCIPAL AMOUNT OF THE TERM LOANS PAYABLE TO SUCH
LENDER FROM TIME TO TIME;

 

(IV)                              THE PROVISIONS OF SECTION 2.19 SHALL NOT BE
EFFECTIVE; AND

 

(V)                                 NO FACILITY FEES OR UTILIZATION FEES SHALL
ACCRUE OR BE PAYABLE AFTER THE TERMINATION DATE.

 


2.4                               INTEREST RATE ON COMMITTED ADVANCES.  EACH
BORROWER SHALL PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH OF ITS
COMMITTED ADVANCES FROM THE DATE OF SUCH COMMITTED ADVANCE UNTIL SUCH PRINCIPAL
AMOUNT IS PAID IN FULL, AT THE FOLLOWING RATES PER ANNUM:

 

(I)                                     DURING EACH PERIOD IN WHICH SUCH
COMMITTED ADVANCE IS A BASE RATE ADVANCE, AT A RATE PER ANNUM EQUAL AT ALL TIMES
TO THE BASE RATE IN EFFECT FROM TIME TO TIME PLUS THE APPLICABLE MARGIN PLUS THE
APPLICABLE UTILIZATION FEE, IF ANY, PAYABLE QUARTERLY IN ARREARS ON THE FIRST
DAY OF EACH JANUARY, APRIL, JULY AND OCTOBER AND ON (X) THE TERMINATION DATE, OR
(Y) IF TBC HAS EXERCISED THE TERM LOAN CONVERSION OPTION, THE MATURITY DATE, AND

 

(II)                                  DURING EACH PERIOD IN WHICH SUCH COMMITTED
ADVANCE IS A EURODOLLAR RATE ADVANCE, AT A RATE PER ANNUM EQUAL AT ALL TIMES
DURING EACH RELEVANT INTEREST PERIOD FOR SUCH COMMITTED ADVANCE TO THE
EURODOLLAR RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE MARGIN PLUS THE
APPLICABLE UTILIZATION FEE, IF ANY, PAYABLE ON THE LAST DAY OF EACH SUCH
INTEREST PERIOD, AND IF SUCH INTEREST PERIOD HAS A DURATION OF MORE THAN THREE
MONTHS, QUARTERLY ON EACH DAY DURING SUCH INTEREST PERIOD THAT IS THREE MONTHS
FROM EITHER (A) THE FIRST DAY OF SUCH INTEREST PERIOD OR (B) THE LAST SUCH
INTEREST PAYMENT DATE AND ON THE DATE SUCH COMMITTED ADVANCE IS CONVERTED OR
PAID IN FULL.

 

provided that in the event and during the continuance of an Event of Default (x)
the Applicable Margin shall immediately increase by 1.0% above the Applicable
Margin then in effect, and, in the case of a Eurodollar Rate Advance, such
Advance shall automatically convert to a Base Rate Advance at the end of the
Interest Period then in

 

12

--------------------------------------------------------------------------------


 

effect for such Eurodollar Rate Advance and (y) to the fullest extent permitted
by law, the Borrower shall pay interest on the amount of any interest, fee or
other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 1% above the Base Rate.

 


2.5                               BID ADVANCES.

 


(A)                                  BID ADVANCES IMPACT ON COMMITMENTS.  THE
BORROWERS MAY MAKE BID BORROWINGS FROM TIME TO TIME ON ANY BUSINESS DAY DURING
THE PERIOD FROM THE DATE HEREOF UNTIL THE TERMINATION DATE IN THE MANNER SET
FORTH BELOW, PROVIDED THAT, FOLLOWING THE MAKING OF EACH BID BORROWING, THE
AGGREGATE AMOUNT OF THE ADVANCES THEN OUTSTANDING SHALL NOT EXCEED THE AGGREGATE
AMOUNT OF THE COMMITMENTS OF THE LENDERS (COMPUTED WITHOUT REGARD TO THE BID
REDUCTION).  AS PROVIDED IN SECTION 2.1 ABOVE, THE AGGREGATE AMOUNT OF THE
COMMITMENTS OF THE LENDERS SHALL BE DEEMED USED FROM TIME TO TIME TO THE EXTENT
OF THE AGGREGATE AMOUNT OF THE BID ADVANCES THEN OUTSTANDING, AND SUCH DEEMED
USE OF THE AGGREGATE AMOUNT OF THE COMMITMENTS SHALL BE APPLIED TO THE LENDERS
RATABLY ACCORDING TO THEIR RESPECTIVE COMMITMENTS; PROVIDED, HOWEVER, THAT ANY
LENDER’S BID ADVANCES SHALL NOT OTHERWISE REDUCE THAT LENDER’S OBLIGATION TO
LEND ITS PRO RATA SHARE OF THE REMAINING AVAILABLE COMMITMENTS.

 


(B)                                 NOTICE OF BID BORROWING.  ANY BORROWER MAY
REQUEST A BID BORROWING BY DELIVERING TO THE AGENT A NOTICE OF A BID BORROWING
(A “NOTICE OF BID BORROWING”), IN SUBSTANTIALLY THE FORM OF EXHIBIT B-2,
SPECIFYING THE FOLLOWING:


 

(I)                                     THE DATE AND AGGREGATE AMOUNT OF THE
PROPOSED BID BORROWING,

 

(II)                                  THE MATURITY DATE FOR REPAYMENT OF EACH
BID ADVANCE TO BE MADE AS PART OF SUCH BID BORROWING, WHICH MATURITY DATE

 

(A)                              may not be later than 5 Business Days prior to
the Termination Date, but may otherwise be 7 days or more from the date of such
requested Bid Advance if the Borrower specifies in the Notice of Bid Borrowing
that the rates of interest to be offered by the Lenders will be fixed rates per
annum (a “Fixed Rate Borrowing”), and

 

(B)                                shall be either 1, 2, 3, 6 or 9 months from
the date of such Bid Borrowing if the Borrower specifies in the Notice of Bid
Borrowing that such Bid Borrowing is to consist of Eurodollar Rate Bid Advances
(a “Eurodollar Rate Bid Borrowing”),

 

(III)                               THE INTEREST PAYMENT DATE OR DATES RELATING
THERETO, AND

 

(IV)                              ANY OTHER TERMS TO BE APPLICABLE TO SUCH BID
BORROWING.

 

A Borrower requesting a Bid Borrowing shall deliver a Notice of Bid Borrowing to
the Agent not later than 11:00 a.m. (New York City time) (A) at least one
Business Day prior to the date of the proposed Bid Borrowing if the proposed Bid
Borrowing is to be a Fixed Rate Borrowing, and (B) at least four Business Days
prior to the date of the proposed Bid Borrowing, if the proposed Bid Borrowing
is to be a Eurodollar Rate Bid Borrowing.  Every Notice of Bid Borrowing given
by a Subsidiary Borrower must be countersigned by an authorized representative
of TBC, in order to evidence the consent of TBC, in its sole discretion, to that
proposed Bid Borrowing.  The Agent shall in turn promptly notify each Lender of
each request for a Bid Borrowing by sending such Lender a copy of the related
Notice of Bid Borrowing.

 

13

--------------------------------------------------------------------------------


 


(C)                                  DISCRETION AS TO BID ADVANCES.  EACH LENDER
MAY, IN ITS SOLE DISCRETION, ELECT TO IRREVOCABLY OFFER TO MAKE ONE OR MORE BID
ADVANCES TO THE APPLICABLE BORROWER AS PART OF SUCH PROPOSED BID BORROWING AT A
RATE OR RATES OF INTEREST SPECIFIED BY SUCH LENDER IN ITS SOLE DISCRETION (EACH
SUCH RATE OF INTEREST TO BE A FIXED RATE IF THE BORROWER REQUESTED FIXED RATE
ADVANCES OR A MARGIN OVER THE EURODOLLAR RATE IF THE BORROWER REQUESTED
EURODOLLAR RATE BID ADVANCES), BY NOTIFYING THE AGENT (WHICH SHALL GIVE PROMPT
NOTICE THEREOF TO THE COMPANY AND SUCH BORROWER), BEFORE 10:00 A.M. (NEW YORK
CITY TIME) (A) ON THE DATE OF SUCH PROPOSED BID BORROWING, IF THE PROPOSED BID
BORROWING IS TO BE A FIXED RATE BORROWING AND (B) THREE BUSINESS DAYS BEFORE THE
DATE OF SUCH PROPOSED BID BORROWING, IN THE CASE OF A NOTICE OF BID BORROWING IS
TO BE A EURODOLLAR RATE BID BORROWING.  IN SUCH NOTICE THE LENDER SHALL SPECIFY
THE FOLLOWING:


 

(I)                                     THE MINIMUM AMOUNT AND MAXIMUM AMOUNT OF
EACH BID ADVANCE WHICH SUCH LENDER WOULD BE WILLING TO MAKE AS PART OF SUCH
PROPOSED BID BORROWING (WHICH AMOUNTS MAY, SUBJECT TO THE FIRST PROVISO IN THIS
SECTION 2.5(A), EXCEED SUCH LENDER’S COMMITMENT),

 

(II)                                  THE RATE OR RATES OF INTEREST THEREFOR
(SPECIFIED AS STATED IN THIS PARAGRAPH (C)), AND

 

(III)                               SUCH LENDER’S APPLICABLE LENDING OFFICE WITH
RESPECT TO SUCH BID ADVANCE;

 

provided that if the Agent in its capacity as a Lender, in its sole discretion,
elects to make any such offer, it shall notify such Borrower and the Company of
such offer before 9:30 a.m. (New York City time) on the date on which notice of
such election is to be given to the Agent by the other Lenders.  If, by 10:00
a.m. (New York City time) on the date on which notice of a Lender’s election
under this Section 2.5(c) is to be made, the Agent fails to receive, at its
address specified in Section 8.2, a notice from a Lender provided for in this
Section 2.5(c), the Agent may conclusively presume that such Lender has elected
not to offer to make any Bid Advances to such Borrower with respect to the
related Notice of Bid Borrowing.

 


(D)                                 BORROWER SELECTION OF LENDER BIDS.  THE
BORROWER PROPOSING THE BID BORROWING SHALL, IN TURN, (A) BEFORE 11:00 A.M. (NEW
YORK CITY TIME) ON THE DATE OF SUCH PROPOSED BID BORROWING, IN THE CASE OF A
PROPOSED BID BORROWING TO BE A FIXED RATE BORROWING, AND (B) BEFORE 12:00 NOON
(NEW YORK CITY TIME) THREE BUSINESS DAYS BEFORE THE DATE OF SUCH PROPOSED BID
BORROWING, IN THE CASE OF A PROPOSED BID BORROWING TO BE A EURODOLLAR RATE BID
BORROWING, EITHER:


 

(I)                                     CANCEL SUCH BID BORROWING BY GIVING THE
AGENT NOTICE TO THAT EFFECT, OR

 

(II)                                  ACCEPT, IN ITS SOLE DISCRETION, ONE OR
MORE OF THE OFFERS MADE BY A LENDER OR LENDERS PURSUANT TO SECTION 2.5(C), BY
GIVING NOTICE TO THE AGENT OF THE AMOUNT OF EACH BID ADVANCE (WHICH AMOUNT SHALL
BE EQUAL TO OR GREATER THAN THE MINIMUM AMOUNT AND EQUAL TO OR LESS THAN THE
MAXIMUM AMOUNT, NOTIFIED TO SUCH BORROWER BY THE AGENT ON BEHALF OF SUCH LENDER
FOR SUCH BID ADVANCE PURSUANT TO SECTION 2.5(C)) TO BE MADE BY EACH LENDER AS
PART OF SUCH BID BORROWING, AND REJECT ANY REMAINING OFFERS MADE BY LENDERS
PURSUANT TO SECTION 2.5(C) BY GIVING THE AGENT NOTICE TO THAT EFFECT; PROVIDED
THAT OFFERS WILL BE ACCEPTED, IF AT ALL, IN ORDER OF LOWEST TO HIGHEST INTEREST
RATES, AND, IF TWO OR MORE LENDERS BID AT THE SAME RATE, THE BID BORROWING WITH
RESPECT TO SUCH RATE WILL BE ALLOCATED AMONG SUCH LENDERS IN PROPORTION TO THE
AMOUNT BID BY EACH SUCH LENDER.

 

If the Borrower proposing the Bid Borrowing notifies the Agent that such Bid
Borrowing is canceled pursuant to Section 2.5(d)(i), the Agent shall give prompt
notice thereof to the Lenders and such Bid Borrowing shall not be made.

 


(E)                                  BID BORROWING.  IF THE BORROWER PROPOSING
THE BID BORROWING ACCEPTS ONE OR MORE OF THE OFFERS MADE BY A LENDER OR LENDERS
PURSUANT TO SECTION 2.5(D)(II), THE AGENT SHALL IN TURN PROMPTLY

 

14

--------------------------------------------------------------------------------


 

(I)                                     NOTIFY EACH LENDER THAT HAS MADE AN
OFFER AS DESCRIBED IN SECTION 2.5(C), OF THE DATE AND AGGREGATE AMOUNT OF SUCH
BID BORROWING AND WHETHER OR NOT ANY OFFER OR OFFERS MADE BY SUCH LENDER
PURSUANT TO SECTION 2.5(C) HAVE BEEN ACCEPTED BY SUCH BORROWER,

 

(II)                                  NOTIFY EACH LENDER THAT IS TO MAKE A BID
ADVANCE, AS PART OF SUCH BID BORROWING, OF THE AMOUNT OF EACH BID ADVANCE TO BE
MADE BY SUCH LENDER AS PART OF SUCH BID BORROWING, AND

 

(III)                               UPON SATISFACTION OF THE CONDITIONS SET
FORTH IN 5.3 OR 5.6, AS APPLICABLE, NOTIFY EACH LENDER THAT IS TO MAKE A BID
ADVANCE AS PART OF SUCH BID BORROWING THAT THE APPLICABLE CONDITIONS SET FORTH
IN ARTICLE 5 APPEAR TO HAVE BEEN SATISFIED.

 

When each Lender that is to make a Bid Advance as part of such Bid Borrowing has
received notice from the Agent pursuant to clause (iii) of the preceding
sentence, such Lender shall, before 1:00 p.m. (New York City time) on the date
of such Bid Borrowing specified in the notice received from the Agent pursuant
to clause (i) of the preceding sentence, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account such Lender’s
portion of such Bid Borrowing, in same day funds.  Upon fulfillment of the
applicable conditions set forth in Article 5 and after receipt by the Agent of
such funds, the Agent will make such funds available to the relevant Borrower at
an account specified by such Borrower.  Promptly after each Bid Borrowing the
Agent shall notify each Lender of the amount of the Bid Borrowing, the
consequent Bid Reduction, and the dates upon which such Bid Reduction commenced
and will terminate.

 


(F)                                    IF THE BORROWER PROPOSING SUCH BID
BORROWING NOTIFIES THE AGENT PURSUANT TO SECTION 2.5(D)(II) ABOVE THAT IT
ACCEPTS ONE OR MORE OF THE OFFERS MADE BY ANY LENDER OR LENDERS, SUCH NOTICE OF
ACCEPTANCE SHALL BE IRREVOCABLE AND BINDING ON SUCH BORROWER.  SUCH BORROWER
SHALL INDEMNIFY EACH LENDER AGAINST ANY LOSS, COST OR EXPENSE INCURRED BY SUCH
LENDER AS A RESULT OF ANY FAILURE TO FULFILL ON OR BEFORE THE DATE SPECIFIED IN
THE RELATED NOTICE OF BID BORROWING FOR SUCH BID BORROWING THE APPLICABLE
CONDITIONS SET FORTH IN ARTICLE 5, INCLUDING, WITHOUT LIMITATION, ANY LOSS (BUT
EXCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF
THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH
LENDER TO FUND THE BID ADVANCE TO BE MADE BY SUCH LENDER AS PART OF SUCH BID
BORROWING WHEN SUCH BID ADVANCE, AS A RESULT OF SUCH FAILURE, IS NOT MADE ON
SUCH DATE.


 


(G)                                 AMOUNT OF BID BORROWINGS.  EACH NOTICE OF
BID BORROWING SHALL REQUEST AN AGGREGATE AMOUNT OF BID ADVANCES NOT LESS THAN
$10,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF, PROVIDED
THAT A BORROWER MAY ACCEPT OFFERS AGGREGATING LESS THAN $10,000,000 AND OFFERS
WHICH ARE NOT AN INTEGRAL MULTIPLE OF $1,000,000, AND PROVIDED FURTHER THAT, AS
PROVIDED IN SECTION 2.5(A), FOLLOWING THE MAKING OF EACH BID BORROWING, THE
AGGREGATE AMOUNT OF THE ADVANCES THEN OUTSTANDING SHALL NOT EXCEED THE AGGREGATE
AMOUNT OF THE COMMITMENTS OF THE LENDERS (COMPUTED WITHOUT REGARD TO THE BID
REDUCTION).  WITHIN THE LIMITS AND ON THE CONDITIONS SET FORTH IN THIS SECTION
2.5, THE BORROWERS MAY FROM TIME TO TIME BORROW UNDER THIS SECTION 2.5, REPAY
PURSUANT TO SECTION 2.5(G), AND REBORROW UNDER THIS SECTION 2.5, PROVIDED THAT A
BID BORROWING SHALL NOT BE MADE WITHIN THREE BUSINESS DAYS OF THE DATE OF ANY
OTHER BID BORROWING.


 


(H)                                 REPAYMENT OF BID ADVANCES.  ON THE MATURITY
DATE OF EACH BID ADVANCE SPECIFIED BY THE RELEVANT BORROWER FOR REPAYMENT OF
SUCH BID ADVANCE IN THE RELATED NOTICE OF BID BORROWING, THE BORROWER SHALL
REPAY TO THE AGENT FOR THE ACCOUNT OF THE LENDER WHICH HAS MADE SUCH BID ADVANCE
THE THEN UNPAID PRINCIPAL AMOUNT OF SUCH BID ADVANCE.  THE BORROWERS SHALL HAVE
NO RIGHT TO PREPAY ANY PRINCIPAL AMOUNT OF ANY BID ADVANCE.

 

15

--------------------------------------------------------------------------------


 


(I)                                     INTEREST ON BID ADVANCES; BID NOTES. 
THE RELEVANT BORROWER SHALL PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH
BID ADVANCE, FROM THE DATE OF SUCH BID ADVANCE TO THE DATE THE PRINCIPAL AMOUNT
OF SUCH BID ADVANCE IS REPAID IN FULL, AT THE FIXED RATE OF INTEREST SPECIFIED
BY THE LENDER MAKING SUCH  FIXED RATE ADVANCE IN ITS NOTICE WITH RESPECT THERETO
DELIVERED PURSUANT TO SECTION 2.5(C) OR, IN THE CASE OF A EURODOLLAR RATE BID
ADVANCE, THE MARGIN SPECIFIED BY THE LENDER MAKING SUCH BID ADVANCE IN ITS
NOTICE WITH RESPECT THERETO PLUS THE EURODOLLAR RATE DETERMINED WITH RESPECT TO
SUCH BID BORROWING PURSUANT TO SECTION 2.10, PAYABLE ON THE INTEREST PAYMENT
DATE OR DATES SPECIFIED BY THE BORROWER FOR SUCH BID ADVANCE IN THE RELATED
NOTICE OF BID BORROWING.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, THE APPLICABLE BORROWER SHALL PAY INTEREST ON THE AMOUNT OF
UNPAID PRINCIPAL OF AND INTEREST ON EACH BID ADVANCE OWING TO A LENDER, PAYABLE
IN ARREARS ON THE DATE OR DATES INTEREST IS PAYABLE THEREON, AT A RATE PER ANNUM
EQUAL AT ALL TIMES TO 1% PER ANNUM ABOVE THE RATE PER ANNUM REQUIRED TO BE PAID
ON SUCH BID ADVANCE UNDER THE TERMS OF THE BID NOTE EVIDENCING SUCH BID ADVANCE
UNLESS OTHERWISE AGREED IN SUCH BID NOTE.  THE INDEBTEDNESS OF THE APPLICABLE
BORROWER RESULTING FROM EACH BID ADVANCE MADE TO THE BORROWER AS PART OF A BID
BORROWING SHALL BE EVIDENCED BY A SEPARATE BID NOTE OF SUCH BORROWER PAYABLE TO
THE ORDER OF THE LENDER MAKING SUCH BID ADVANCE, WHICH BID NOTE SHALL BE
RETURNED TO THE BORROWER UPON PAYMENT IN FULL OF SUCH BID ADVANCE.


 


2.6                               LENDER ASSIGNMENT OR SALE.  ANY LENDER MAY,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE BORROWERS, SELL OR ASSIGN ALL OR ANY
PART OF SUCH LENDER’S RIGHTS IN ANY OR ALL OF THE BID ADVANCES MADE BY SUCH
LENDER OR IN THE BID NOTES IN CONNECTION WITH SUCH BID ADVANCES AS A
PARTICIPATION, PROVIDED, HOWEVER, THAT

 

(I)                                     ANY SUCH SALE OR ASSIGNMENT SHALL NOT
REQUIRE ANY BORROWER TO FILE A REGISTRATION STATEMENT WITH THE SECURITIES AND
EXCHANGE COMMISSION OR APPLY TO QUALIFY THE ADVANCES OR THE NOTES UNDER THE BLUE
SKY LAWS OF ANY STATE, AND THE SELLING OR ASSIGNING LENDER SHALL OTHERWISE
COMPLY WITH ALL FEDERAL AND STATE SECURITIES LAWS APPLICABLE TO SUCH
TRANSACTION,

 

(II)                                  NO PURCHASER OR ASSIGNEE IN SUCH A
TRANSACTION SHALL THEREBY BECOME A “LENDER” FOR ANY PURPOSE UNDER THIS
AGREEMENT,

 

(III)                               SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ITS COMMITMENT TO THE BORROWERS) SHALL
REMAIN UNCHANGED,

 

(IV)                              SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO
THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, AND

 

(V)                                 THE BORROWERS, THE AGENT AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.

 


2.7                               FEES.  TBC AGREES TO PAY TO THE AGENT FOR THE
ACCOUNT OF EACH LENDER A FACILITY FEE (“FACILITY FEE”) ON SUCH LENDER’S
COMMITMENT, WITHOUT REGARD TO USAGE.  THE FACILITY FEE SHALL BE PAYABLE FOR THE
PERIODS FROM THE DATE HEREOF IN THE CASE OF EACH LENDER NAMED IN SCHEDULE I, AND
FROM THE EFFECTIVE DATE ON WHICH ANY OTHER LENDER BECOMES PARTY HERETO, UNTIL
THE TERMINATION DATE (OR SUCH EARLIER DATE ON WHICH SUCH LENDER CEASES TO BE A
PARTY HERETO) AT THE RATE PER ANNUM EQUAL TO THE APPLICABLE PERCENTAGE IN EFFECT
FROM TIME TO TIME.  FACILITY FEES SHALL BE PAYABLE IN ARREARS ON EACH JANUARY 1,
APRIL 1, JULY 1 AND OCTOBER 1 DURING THE TERM OF THIS AGREEMENT UNTIL AND ON THE
TERMINATION DATE.  THE AMOUNT OF THE FACILITY FEE PAYABLE ON JANUARY 1, 2004 AND
ON THE TERMINATION DATE SHALL BE PRORATED BASED ON THE ACTUAL NUMBER OF DAYS
ELAPSED EITHER SINCE THE DATE HEREOF (IN THE CASE OF THE JANUARY 1, 2004
PAYMENT) OR SINCE THE DATE ON WHICH THE LAST

 

16

--------------------------------------------------------------------------------


 

payment in respect of the Facility Fee was made (in the case of the payment made
on the Termination Date).

 


2.8                               REDUCTION OF THE COMMITMENTS.

 


(A)                                  OPTIONAL REDUCTIONS.  TBC SHALL HAVE THE
RIGHT, UPON AT LEAST 3 BUSINESS DAYS’ NOTICE TO THE AGENT, TO PERMANENTLY
TERMINATE IN WHOLE OR PERMANENTLY REDUCE RATABLY IN PART THE UNUSED PORTIONS OF
THE COMMITMENTS, PROVIDED THAT EACH PARTIAL REDUCTION SHALL BE IN A MINIMUM
AMOUNT OF $10,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF,
AND PROVIDED FURTHER THAT THE AGGREGATE AMOUNT OF THE COMMITMENTS SHALL NOT BE
REDUCED TO AN AMOUNT WHICH IS LESS THAN THE AGGREGATE PRINCIPAL AMOUNT OF THE
BID ADVANCES THEN OUTSTANDING.


 


(B)                                 MANDATORY REDUCTION.  AT THE CLOSE OF
BUSINESS ON THE TERMINATION DATE, THE AGGREGATE COMMITMENTS SHALL BE
AUTOMATICALLY AND PERMANENTLY REDUCED, ON A PRO RATA BASIS, BY AN AMOUNT EQUAL
TO THE AMOUNT BY WHICH THE AGGREGATE COMMITMENTS IMMEDIATELY PRIOR TO GIVING
EFFECT TO SUCH REDUCTION EXCEED THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE
COMMITTED ADVANCES THEN OUTSTANDING.


 


2.9                               ADDITIONAL INTEREST ON EURODOLLAR RATE
COMMITTED ADVANCES.  EACH BORROWER SHALL PAY TO EACH LENDER, SO LONG AS SUCH
LENDER IS REQUIRED UNDER REGULATIONS OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM TO MAINTAIN RESERVES WITH RESPECT TO LIABILITIES OR ASSETS
CONSISTING OF OR INCLUDING EUROCURRENCY LIABILITIES, ADDITIONAL INTEREST ON THE
UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE COMMITTED ADVANCE OF SUCH LENDER
TO SUCH BORROWER, FROM THE DATE OF SUCH COMMITTED ADVANCE UNTIL SUCH PRINCIPAL
AMOUNT IS PAID IN FULL, AT AN INTEREST RATE PER ANNUM FOR EACH INTEREST PERIOD
EQUAL TO THE REMAINDER OBTAINED BY SUBTRACTING (I) THE EURODOLLAR RATE FOR SUCH
INTEREST PERIOD FOR SUCH COMMITTED ADVANCE FROM (II) THE RATE OBTAINED BY
DIVIDING SUCH EURODOLLAR RATE BY A PERCENTAGE EQUAL TO 100% MINUS THE EURODOLLAR
RATE RESERVE PERCENTAGE OF SUCH LENDER FOR SUCH INTEREST PERIOD, PAYABLE ON EACH
DATE ON WHICH INTEREST IS PAYABLE ON SUCH COMMITTED ADVANCE.  SUCH ADDITIONAL
INTEREST SHALL BE DETERMINED BY SUCH LENDER AND NOTIFIED TO THE RELEVANT
BORROWERS THROUGH THE AGENT.

 


2.10                         EURODOLLAR INTEREST RATE DETERMINATION.

 


(A)                                  METHODS TO DETERMINE EURODOLLAR RATE.  THE
AGENT SHALL DETERMINE THE EURODOLLAR RATE FOR EACH EURODOLLAR RATE ADVANCE BY
USING THE METHODS DESCRIBED IN THE DEFINITION OF THE TERM “EURODOLLAR RATE,” AND
SHALL GIVE PROMPT NOTICE TO THE RELEVANT BORROWERS AND THE LENDERS OF EACH SUCH
EURODOLLAR RATE.


 


(B)                                 ROLE OF REFERENCE BANKS.  IN THE EVENT THE
EURODOLLAR RATE CANNOT BE DETERMINED BY THE FIRST METHOD DESCRIBED IN THE
DEFINITION OF “EURODOLLAR RATE,” EACH REFERENCE BANK SHALL FURNISH TO THE AGENT
TIMELY INFORMATION FOR THE PURPOSE OF DETERMINING THE EURODOLLAR RATE IN
ACCORDANCE WITH THE SECOND METHOD DESCRIBED THEREIN.  IF ANY ONE OR MORE OF THE
REFERENCE BANKS DOES NOT FURNISH SUCH TIMELY INFORMATION TO THE AGENT FOR THE
PURPOSE OF DETERMINING A EURODOLLAR RATE, THE AGENT SHALL DETERMINE SUCH
INTEREST RATE ON THE BASIS OF TIMELY INFORMATION FURNISHED BY THE REMAINING
REFERENCE BANKS.  IN THE EVENT THE RATE CANNOT BE DETERMINED BY EITHER OF THE
METHODS DESCRIBED IN THE DEFINITION OF “EURODOLLAR RATE,” THEN:


 

(I)                                     THE AGENT SHALL FORTHWITH NOTIFY THE
BORROWERS AND THE LENDERS THAT THE INTEREST RATE CANNOT BE DETERMINED FOR SUCH
EURODOLLAR RATE ADVANCES,

 

(II)                                  EACH SUCH ADVANCE, IF A COMMITTED ADVANCE,
WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD
THEREFOR, CONVERT INTO A BASE RATE ADVANCE (OR IF THE

 

17

--------------------------------------------------------------------------------


 

BORROWER WAS ATTEMPTING TO CONVERT A BASE RATE ADVANCE INTO A EURODOLLAR RATE
COMMITTED ADVANCE, SUCH ADVANCE WILL CONTINUE AS A BASE RATE ADVANCE), AND

 

(III)                               THE OBLIGATION OF THE LENDERS TO MAKE
EURODOLLAR RATE BID ADVANCES, OR TO MAKE, OR TO CONVERT BASE RATE ADVANCES INTO,
EURODOLLAR RATE COMMITTED ADVANCES SHALL BE SUSPENDED UNTIL THE AGENT NOTIFIES
THE BORROWERS AND THE LENDERS THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO
LONGER EXIST.

 


(C)                                  INADEQUATE EURODOLLAR RATE.  IF, WITH
RESPECT TO ANY EURODOLLAR RATE COMMITTED ADVANCES, THE MAJORITY LENDERS NOTIFY
THE AGENT THAT THE EURODOLLAR RATE FOR ANY INTEREST PERIOD FOR SUCH COMMITTED
ADVANCES WILL NOT ADEQUATELY REFLECT THE COST TO SUCH MAJORITY LENDERS OF
MAKING, FUNDING OR MAINTAINING THEIR RESPECTIVE EURODOLLAR RATE COMMITTED
ADVANCES FOR SUCH INTEREST PERIOD, THE AGENT SHALL FORTHWITH SO NOTIFY THE
RELEVANT BORROWERS AND THE LENDERS, WHEREUPON


 

(I)                                     EACH SUCH EURODOLLAR RATE COMMITTED
ADVANCE WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD
THEREFOR, CONVERT INTO A BASE RATE ADVANCE, AND

 

(II)                                  THE OBLIGATION OF THE LENDERS TO MAKE, OR
TO CONVERT BASE RATE ADVANCES INTO, EURODOLLAR RATE COMMITTED ADVANCES SHALL BE
SUSPENDED UNTIL THE AGENT NOTIFIES THE BORROWERS AND THE LENDERS THAT THE
CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST.

 


(D)                                 ABSENCE OF AN INTEREST PERIOD ON A
EURODOLLAR RATE COMMITTED ADVANCE.  IF A BORROWER FAILS TO SELECT THE DURATION
OF AN INTEREST PERIOD FOR A EURODOLLAR RATE COMMITTED ADVANCE IN ACCORDANCE WITH
THE PROVISIONS CONTAINED IN THE DEFINITION OF “INTEREST PERIOD” IN SECTION 1.1,
THE AGENT WILL FORTHWITH SO NOTIFY THE BORROWER AND THE LENDERS AND SUCH
COMMITTED ADVANCES WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING
INTEREST PERIOD THEREFOR, CONVERT INTO BASE RATE ADVANCES.


 


2.11                         VOLUNTARY CONVERSION OF COMMITTED ADVANCES. 
SUBJECT TO THE PROVISIONS OF SECTIONS 2.10 AND 2.15, ANY BORROWER MAY CONVERT
ALL SUCH BORROWER’S COMMITTED ADVANCES OF ONE TYPE CONSTITUTING THE SAME
COMMITTED BORROWING INTO ADVANCES OF THE OTHER TYPE ON ANY BUSINESS DAY, UPON
NOTICE GIVEN TO THE AGENT NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE
THIRD BUSINESS DAY PRIOR TO THE DATE OF THE PROPOSED CONVERSION; PROVIDED,
HOWEVER, THAT THE CONVERSION OF A EURODOLLAR RATE COMMITTED ADVANCE INTO A BASE
RATE ADVANCE MAY BE MADE ON, AND ONLY ON, THE LAST DAY OF AN INTEREST PERIOD FOR
SUCH EURODOLLAR RATE COMMITTED ADVANCE.  EACH SUCH NOTICE OF A CONVERSION SHALL,
WITHIN THE RESTRICTIONS SPECIFIED ABOVE, SPECIFY

 

(I)                                     THE DATE OF SUCH CONVERSION,

 

(II)                                  THE COMMITTED ADVANCES TO BE CONVERTED,
AND

 

(III)                               IF SUCH CONVERSION IS INTO EURODOLLAR RATE
COMMITTED ADVANCES, THE DURATION OF THE INTEREST PERIOD FOR EACH SUCH COMMITTED
ADVANCE.

 


2.12                         PREPAYMENTS.  ANY BORROWER SHALL HAVE THE RIGHT AT
ANY TIME AND FROM TIME TO TIME, UPON PRIOR WRITTEN NOTICE FROM SUCH BORROWER TO
THE AGENT, TO PREPAY ITS OUTSTANDING PRINCIPAL OBLIGATIONS WITH RESPECT TO ITS
COMMITTED ADVANCES IN WHOLE OR RATABLY IN PART (EXCEPT AS PROVIDED IN SECTION
2.15 OR 2.19), PROVIDED THAT EVERY NOTICE OF PREPAYMENT GIVEN BY A SUBSIDIARY
BORROWER MUST BE COUNTERSIGNED BY AN AUTHORIZED REPRESENTATIVE OF TBC, IN ORDER
TO EVIDENCE THE CONSENT OF TBC, IN ITS SOLE DISCRETION, TO THAT PREPAYMENT. 
SUCH PREPAYING BORROWER MAY BE OBLIGATED TO MAKE CERTAIN PREPAYMENTS OF
OBLIGATIONS WITH RESPECT TO ONE OR MORE COMMITTED ADVANCES SUBJECT TO AND IN
ACCORDANCE WITH THIS SECTION 2.12.

 

18

--------------------------------------------------------------------------------


 


(A)                                  BASE RATE BORROWINGS PREPAYMENTS.  WITH
RESPECT TO BASE RATE BORROWINGS, SUCH PREPAYMENT SHALL BE WITHOUT PREMIUM OR
PENALTY, UPON NOTICE GIVEN TO THE AGENT, AND SHALL BE MADE NOT LATER THAN 11:00
A.M. (NEW YORK CITY TIME) ON THE DATE OF SUCH PREPAYMENT.  THE BORROWER SHALL
DESIGNATE IN SUCH NOTICE THE AMOUNT AND DATE OF SUCH PREPAYMENT.  ACCRUED
INTEREST ON THE AMOUNT SO PREPAID SHALL BE PAYABLE ON THE FIRST BUSINESS DAY OF
THE CALENDAR QUARTER NEXT FOLLOWING THE PREPAYMENT.  THE MINIMUM AMOUNT OF BASE
RATE BORROWINGS WHICH MAY BE PREPAID ON ANY OCCASION SHALL BE $10,000,000 OR AN
INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF OR, IF LESS, THE TOTAL AMOUNT
OF BASE RATE ADVANCES THEN OUTSTANDING FOR THAT BORROWER.


 


(B)                                 EURODOLLAR RATE COMMITTED BORROWINGS
PREPAYMENTS.  WITH RESPECT TO EURODOLLAR RATE COMMITTED BORROWINGS, SUCH
PREPAYMENT SHALL BE MADE ON AT LEAST 3 BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO
THE AGENT NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME), AND IF SUCH NOTICE IS
GIVEN THE APPLICABLE BORROWER SHALL PREPAY THE OUTSTANDING PRINCIPAL AMOUNT OF
THE COMMITTED ADVANCES CONSTITUTING PART OF THE SAME COMMITTED BORROWING IN
WHOLE OR RATABLY IN PART, TOGETHER WITH ACCRUED INTEREST TO THE DATE OF SUCH
PREPAYMENT ON THE PRINCIPAL AMOUNT PREPAID.  THE MINIMUM AMOUNT OF EURODOLLAR
RATE COMMITTED BORROWINGS WHICH MAY BE PREPAID ON ANY OCCASION SHALL BE
$10,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF OR, IF LESS,
THE TOTAL AMOUNT OF EURODOLLAR RATE COMMITTED ADVANCES THEN OUTSTANDING FOR THAT
BORROWER.


 


(C)                                  ADDITIONAL PREPAYMENT PAYMENTS.  THE
PREPAYING BORROWER SHALL, ON THE DATE OF THE PREPAYMENT OF ANY EURODOLLAR RATE
COMMITTED ADVANCES, PAY TO THE AGENT FOR THE ACCOUNT OF EACH LENDER INTEREST
ACCRUED TO SUCH DATE OF PREPAYMENT ON THE PRINCIPAL AMOUNT PREPAID PLUS, IN THE
CASE ONLY OF A PREPAYMENT ON ANY DATE WHICH IS NOT THE LAST DAY OF AN APPLICABLE
EURODOLLAR INTEREST PERIOD, ANY AMOUNTS WHICH MAY BE REQUIRED TO COMPENSATE SUCH
LENDER FOR ANY LOSSES OR OUT-OF-POCKET COSTS OR EXPENSES (INCLUDING ANY LOSS,
COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF
DEPOSITS OR OTHER FUNDS, BUT EXCLUDING LOSS OF ANTICIPATED PROFITS) INCURRED BY
SUCH LENDER AS A RESULT OF SUCH PREPAYMENT, PROVIDED THAT SUCH LENDER SHALL
EXERCISE REASONABLE EFFORTS TO MINIMIZE ANY SUCH LOSSES, COSTS AND EXPENSES.


 


(D)                                 EURODOLLAR RATE COMMITTED ADVANCE PREPAYMENT
EXPENSE.  IF, DUE TO THE ACCELERATION OF ANY OF THE COMMITTED ADVANCES PURSUANT
TO SECTION 6.2(B), AN ASSIGNMENT, REPAYMENT OR PREPAYMENT UNDER SECTION 2.19 OR
2.20 OR OTHERWISE, ANY LENDER RECEIVES PAYMENT OF ITS PORTION OF, OR IS SUBJECT
TO ANY CONVERSION FROM, ANY EURODOLLAR RATE COMMITTED ADVANCE ON ANY DAY OTHER
THAN THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT TO SUCH COMMITTED ADVANCE,
THE RELEVANT BORROWERS SHALL PAY TO THE AGENT FOR THE ACCOUNT OF SUCH LENDER ANY
AMOUNTS WHICH MAY BE PAYABLE TO SUCH LENDER BY SUCH BORROWER BY REASON OF
PAYMENT ON SUCH DAY AS PROVIDED IN SECTION 2.12(C).


 


2.13                         INCREASES IN COSTS.

 


(A)                                  COSTS FROM LAW OR AUTHORITIES.  IF, DUE TO
EITHER


 

(1)                                  the introduction of, or any change (other
than, in the case of Eurodollar Rate Borrowings, a change by way of imposition
or an increase of reserve requirements described in Section 2.9) in, or new
interpretation of, any law or regulation effective at any time and from time to
time on or after the date hereof, or

 

(2)                                  the compliance with any guideline or the
request from or by any central bank or other governmental authority (whether or
not having the force of law),

 

there is an increase in the cost incurred by a Lender in agreeing to make or
making, funding or maintaining any Eurodollar Rate Committed Advance or
Eurodollar Rate Bid Advance then or at any time thereafter outstanding
(excluding for purposes of this Section 2.13 any such increased

 

19

--------------------------------------------------------------------------------


 

costs resulting from (i) Taxes or Other Taxes (as to which Section 2.14 shall
govern) and (ii) changes in the basis of taxation of overall net income or
overall gross income by the United States or by the foreign jurisdiction or
state under the laws of which such Lender is organized or has its Applicable
Lending Office (or any political subdivision thereof), then TBC shall from time
to time, upon demand of such Lender (with a copy of such demand to the Agent),
pay to the Agent for the account of such Lender such amounts as are required to
compensate such Lender for such increased cost, provided that such Lender shall
exercise reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to minimize any such increased cost and provided
further that the Borrowers shall not be required to pay any such compensation
with respect to any period prior to the 90th day before the date of any such
demand, unless such introduction, change, compliance or request shall have
retroactive effect to a date prior to such 90th day.  A certificate as to the
amount of such increase in cost, submitted to the relevant Borrowers and the
Agent by such Lender, shall be conclusive and binding for all purposes under
this Section 2.13(a), absent manifest error.

 


(B)                                 INCREASED CAPITAL REQUIREMENTS.  IF ANY
LENDER DETERMINES THAT COMPLIANCE WITH ANY LAW OR REGULATION OR ANY GUIDELINES
OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY (WHETHER OR NOT
HAVING THE FORCE OF LAW) WHICH IS ENACTED, ADOPTED OR ISSUED AT ANY TIME AND
FROM TIME TO TIME AFTER THE DATE HEREOF AFFECTS OR WOULD AFFECT THE AMOUNT OF
CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH LENDER (OR ANY CORPORATION
CONTROLLING SUCH LENDER) AND THAT THE AMOUNT OF SUCH CAPITAL IS INCREASED BY OR
BASED UPON THE EXISTENCE OF SUCH LENDER’S COMMITMENT AND OTHER COMMITMENTS OF
THIS TYPE, THEN, UPON DEMAND BY SUCH LENDER (WITH A COPY OF SUCH DEMAND TO THE
AGENT), THE BORROWERS SHALL IMMEDIATELY PAY TO THE AGENT FOR THE ACCOUNT OF SUCH
LENDER, FROM TIME TO TIME AS SPECIFIED BY SUCH LENDER, ADDITIONAL AMOUNTS
SUFFICIENT TO COMPENSATE SUCH LENDER IN THE LIGHT OF SUCH CIRCUMSTANCES, TO THE
EXTENT THAT SUCH LENDER REASONABLY DETERMINES SUCH INCREASE IN CAPITAL TO BE
ALLOCABLE TO THE EXISTENCE OF SUCH LENDER’S COMMITMENT, PROVIDED THAT SUCH
LENDER SHALL EXERCISE REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL POLICY
AND LEGAL AND REGULATORY RESTRICTIONS) TO MINIMIZE ANY SUCH COMPENSATION PAYABLE
BY THE BORROWERS HEREUNDER AND PROVIDED FURTHER THAT THE BORROWERS SHALL NOT BE
REQUIRED TO PAY ANY SUCH COMPENSATION WITH RESPECT TO ANY PERIOD PRIOR TO THE
90TH DAY BEFORE THE DATE OF ANY SUCH DEMAND, UNLESS SUCH INTRODUCTION, CHANGE,
COMPLIANCE OR REQUEST SHALL HAVE RETROACTIVE EFFECT TO A DATE PRIOR TO SUCH 90TH
DAY.  A CERTIFICATE AS TO SUCH AMOUNTS SUBMITTED TO THE RELEVANT BORROWERS AND
THE AGENT BY SUCH LENDER, SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES,
ABSENT MANIFEST ERROR.


 


(C)                                  BORROWER RIGHTS UPON COST INCREASES.  UPON
RECEIPT OF NOTICE FROM ANY LENDER CLAIMING COMPENSATION PURSUANT TO THIS SECTION
2.13 OR SECTION 2.14 AND AS LONG AS NO DEFAULT HAS OCCURRED AND IS CONTINUING,
TBC SHALL HAVE THE RIGHT, ON OR BEFORE THE 30TH DAY AFTER THE DATE OF RECEIPT OF
ANY SUCH NOTICE,


 

(I)                                     TO ARRANGE FOR ONE OR MORE LENDERS OR
OTHER COMMERCIAL BANKS TO ASSUME THE COMMITMENT OF SUCH LENDER; SUBJECT,
HOWEVER, TO PAYMENT TO THE AGENT BY THE ASSIGNOR OR THE ASSIGNEE OF A PROCESSING
AND RECORDING FEE OF $3,500, IN THE EVENT THE ASSUMING LENDER IS NOT A LENDER;
OR

 

(II)                                  TO ARRANGE FOR THE COMMITMENT OF SUCH
LENDER TO BE TERMINATED AND ALL COMMITTED ADVANCES OWED TO SUCH LENDER TO BE
PREPAID;

 

and, in either case, subject to payment in full of all principal, accrued and
unpaid interest, fees and other amounts payable under this Agreement and then
owing to such Lender immediately prior to the assignment or termination of the
Commitment of such Lender.

 

20

--------------------------------------------------------------------------------


 


2.14                         TAXES.

 


(A)                                  EXCLUSION AND INCLUSION OF TAXES.  ANY AND
ALL PAYMENTS BY EACH BORROWER HEREUNDER OR WITH RESPECT TO ANY ADVANCES OR UNDER
ANY NOTES SHALL BE MADE, IN ACCORDANCE WITH SECTION 2.16, FREE AND CLEAR OF AND
WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS,
DEDUCTIONS, CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO,
EXCLUDING, IN THE CASE OF EACH LENDER AND THE AGENT, TAXES THAT ARE IMPOSED ON
ITS OVERALL NET INCOME BY THE UNITED STATES AND TAXES THAT ARE IMPOSED ON ITS
OVERALL NET INCOME (AND FRANCHISE TAXES IMPOSED IN LIEU THEREOF)  BY THE STATE
OR FOREIGN JURISDICTION UNDER THE LAWS OF WHICH SUCH LENDER OR THE AGENT (AS THE
CASE MAY BE) IS ORGANIZED OR ANY POLITICAL SUBDIVISION THEREOF AND, IN THE CASE
OF EACH LENDER, TAXES THAT ARE IMPOSED ON ITS OVERALL NET INCOME ( AND FRANCHISE
TAXES IMPOSED IN LIEU THEREOF) BY THE STATE OR FOREIGN JURISDICTION OF SUCH
LENDER’S APPLICABLE LENDING OFFICE OR ANY POLITICAL SUBDIVISION THEREOF (ALL
SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND
LIABILITIES IN RESPECT OF PAYMENTS HEREUNDER OR WITH RESPECT TO ANY ADVANCES OR
UNDER ANY NOTES, HEREINAFTER REFERRED TO AS “TAXES”).  IF ANY BORROWER SHALL BE
REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT TO ANY SUM PAYABLE
HEREUNDER OR WITH RESPECT TO ANY ADVANCES OR UNDER ANY NOTE TO ANY LENDER OR THE
AGENT, (I) THE SUM PAYABLE SHALL BE INCREASED AS MAY BE NECESSARY SO THAT AFTER
MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL
SUMS PAYABLE UNDER THIS SECTION 2.14) SUCH LENDER OR THE AGENT (AS THE CASE MAY
BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (II) SUCH BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III)
SUCH  BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXATION
AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)                                 PAYMENT OF OTHER TAXES.  IN ADDITION, EACH
BORROWER SHALL PAY ANY PRESENT OR FUTURE STAMP, DOCUMENTARY, EXCISE, PROPERTY OR
SIMILAR TAXES, CHARGES, OR LEVIES THAT ARISE FROM ANY PAYMENT MADE HEREUNDER OR
WITH RESPECT TO ANY ADVANCES AND UNDER ANY NOTES OR FROM THE EXECUTION, DELIVERY
OR REGISTRATION OF, PERFORMANCE UNDER, OR OTHERWISE WITH RESPECT TO, THIS
AGREEMENT OR ANY NOTES ( “OTHER TAXES”).


 


(C)                                  INDEMNIFICATION AS TO TAXES.  EACH BORROWER
SHALL INDEMNIFY EACH LENDER AND THE AGENT FOR AND HOLD IT HARMLESS AGAINST THE
FULL AMOUNT OF TAXES AND OTHER TAXES, AND FOR THE FULL AMOUNT OF TAXES OF ANY
KIND IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.14,
IMPOSED ON OR PAID BY SUCH LENDER OR THE AGENT (AS THE CASE MAY BE) AND ANY
LIABILITY ( INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR
WITH RESPECT THERETO.  THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM
THE DATE SUCH LENDER OR THE AGENT (AS THE CASE MAY BE) MAKES WRITTEN DEMAND
THEREFOR.


 


(D)                                 EVIDENCE OF OR EXEMPTION FROM TAXES.  WITHIN
30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES, THE BORROWER WHICH PAID SUCH
TAXES SHALL FURNISH TO THE AGENT, AT ITS ADDRESS REFERRED TO IN SECTION 8.2, THE
ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING SUCH PAYMENT.  IN THE CASE
OF ANY PAYMENT HEREUNDER OR WITH RESPECT TO THE ADVANCES OR UNDER ANY NOTES BY
OR ON BEHALF OF ANY BORROWER THROUGH AN ACCOUNT OR BRANCH OUTSIDE THE UNITED
STATES OR BY OR ON BEHALF OF ANY BORROWER BY A PAYOR THAT IS NOT A UNITED STATES
PERSON, IF THE BORROWER DETERMINES THAT NO TAXES ARE PAYABLE IN RESPECT THEREOF,
SUCH BORROWER SHALL FURNISH, OR SHALL CAUSE SUCH PAYOR TO FURNISH, TO THE AGENT,
AT SUCH ADDRESS, AN OPINION OF COUNSEL ACCEPTABLE TO THE AGENT STATING THAT SUCH
PAYMENT IS EXEMPT FROM TAXES.  FOR PURPOSES OF THIS SUBSECTION (D) AND
SUBSECTION (E), THE TERMS “UNITED STATES” AND “UNITED STATES PERSON” HAVE THE
MEANINGS SPECIFIED IN SECTION 7701 OF THE INTERNAL REVENUE CODE.


 


(E)                                  NON-U.S. LENDERS.  EACH LENDER ORGANIZED
UNDER THE LAWS OF A JURISDICTION OUTSIDE THE UNITED STATES SHALL, ON OR PRIOR TO
THE DATE OF ITS EXECUTION AND DELIVERY OF THIS AGREEMENT (IN THE CASE OF EACH
LENDER LISTED IN SCHEDULE I), AND FROM THE DATE ON WHICH ANY OTHER LENDER
BECOMES A PARTY HERETO (IN THE CASE OF EACH OTHER LENDER), AND FROM TIME TO TIME
THEREAFTER AS REQUESTED IN WRITING BY TBC (BUT ONLY SO LONG THEREAFTER AS SUCH
LENDER REMAINS LAWFULLY ABLE TO DO SO), PROVIDE EACH OF THE AGENT AND TBC WITH
TWO ORIGINAL INTERNAL REVENUE SERVICE FORMS W-8BEN OR W-8EC1, AS

 

21

--------------------------------------------------------------------------------


 


APPROPRIATE, OR ANY SUCCESSOR FORM PRESCRIBED BY THE INTERNAL REVENUE SERVICE,
TO ESTABLISH THAT SUCH LENDER IS NOT SUBJECT TO, OR IS ENTITLED TO A REDUCED
RATE OF, UNITED STATES WITHHOLDING TAX ON PAYMENTS PURSUANT TO THIS AGREEMENT OR
WITH RESPECT TO ANY ADVANCES OR ANY NOTES.  IF THE FORMS PROVIDED BY A LENDER AT
THE TIME SUCH LENDER FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATES A UNITED
STATES INTEREST WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX AT SUCH
RATE SHALL BE CONSIDERED EXCLUDED FROM TAXES UNLESS AND UNTIL SUCH LENDER
PROVIDES THE APPROPRIATE FORM CERTIFYING THAT A LOWER RATE APPLIES, WHEREUPON
WITHHOLDING TAX AT SUCH LOWER RATE ONLY SHALL BE CONSIDERED EXCLUDED FROM TAXES
FOR PERIODS GOVERNED BY SUCH FORM; PROVIDED, HOWEVER, THAT, IF AT THE DATE ON
WHICH A LENDER BECOMES A PARTY TO THIS AGREEMENT, THE LENDER ASSIGNOR WAS
ENTITLED TO PAYMENTS UNDER SUBSECTION 2.14(A) IN RESPECT OF UNITED STATES
WITHHOLDING TAX WITH RESPECT TO INTEREST PAID AT SUCH DATE, THEN, TO SUCH
EXTENT, THE TERM TAXES SHALL INCLUDE (IN ADDITION TO WITHHOLDING TAXES THAT MAY
BE IMPOSED IN THE FUTURE OR OTHER AMOUNTS OTHERWISE INCLUDABLE IN TAXES) UNITED
STATES WITHHOLDING TAX, IF ANY, APPLICABLE WITH RESPECT TO THE LENDER ASSIGNEE
ON SUCH DATE.  IF ANY FORM OR DOCUMENT REFERRED TO IN THIS SUBSECTION 2.14(E)
REQUIRES THE DISCLOSURE OF INFORMATION, OTHER THAN INFORMATION NECESSARY TO
COMPUTE THE TAX PAYABLE AND INFORMATION REQUIRED ON THE DATE HEREOF BY INTERNAL
REVENUE SERVICE FORM W-8BEN OR W-8EC1, THAT THE LENDER REASONABLY CONSIDERS TO
BE CONFIDENTIAL, THE LENDER SHALL GIVE NOTICE THEREOF TO THE RELEVANT BORROWERS
AND SHALL NOT BE OBLIGATED TO INCLUDE IN SUCH FORM OR DOCUMENT CONFIDENTIAL
INFORMATION.


 


(F)                                    LENDER FAILURE TO PROVIDE IRS FORMS.  FOR
ANY PERIOD WITH RESPECT TO WHICH ANY LENDER HAS FAILED TO PROVIDE TBC WITH THE
APPROPRIATE FORM DESCRIBED IN SUBSECTION 2.14(E) (OTHER THAN IF SUCH FAILURE IS
DUE TO A CHANGE IN LAW OCCURRING AFTER THE DATE ON WHICH A FORM ORIGINALLY WAS
REQUIRED TO BE PROVIDED OR IF SUCH FORM OTHERWISE IS NOT REQUIRED UNDER
SUBSECTION 2.14(E)), SUCH LENDER SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER
SUBSECTION (A) OR (C) WITH RESPECT TO TAXES IMPOSED BY THE UNITED STATES BY
REASON OF SUCH FAILURE; PROVIDED, HOWEVER, THAT SHOULD A LENDER BECOME SUBJECT
TO TAXES BECAUSE OF ITS FAILURE TO DELIVER A FORM REQUIRED HEREUNDER, TBC SHALL
TAKE SUCH STEPS AS SUCH LENDER SHALL REASONABLY REQUEST TO ASSIST SUCH LENDER TO
RECOVER SUCH TAXES.


 


2.15                         ILLEGALITY.  IF ANY LENDER SHALL NOTIFY THE AGENT
THAT EITHER

 

(A)                                  THERE IS ANY INTRODUCTION OF, OR CHANGE IN
OR IN THE INTERPRETATION OF, ANY LAW OR REGULATION THAT IN THE OPINION OF
COUNSEL FOR SUCH LENDER IN THE RELEVANT JURISDICTION MAKES IT UNLAWFUL, OR

 

(B)                                 ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY ASSERTS THAT IT IS UNLAWFUL

 

for such Lender to continue to fund or maintain any Eurodollar Rate Advances or
to perform its obligations hereunder with respect to Eurodollar Rate Advances
hereunder, then, upon the issuance of such opinion of counsel or such assertion
by a central bank or other governmental authority, the Agent shall give notice
of such opinion or assertion to the Borrowers (accompanied by such opinion, if
applicable).  The Borrowers shall forthwith either

 

(I)                                     PREPAY IN FULL ALL EURODOLLAR RATE
COMMITTED ADVANCES AND ALL EURODOLLAR RATE BID ADVANCES MADE BY SUCH LENDER,
WITH ACCRUED INTEREST THEREON OR

 

(II)                                  CONVERT EACH SUCH EURODOLLAR RATE
COMMITTED ADVANCE MADE BY SUCH LENDER INTO A BASE RATE ADVANCE.

 

Upon such prepayment or Conversion, the obligation of such Lender to make
Eurodollar Rate Committed Advances or Eurodollar Rate Bid Advances, or to
Convert Committed Advances into Eurodollar Rate Committed Advances, shall be
suspended until the Agent shall notify the Borrowers that the circumstances
causing such suspension no longer exists.

 

22

--------------------------------------------------------------------------------


 


2.16                         PAYMENTS AND COMPUTATIONS.

 


(A)                                  TIME AND DISTRIBUTION OF PAYMENTS.  THE
BORROWERS SHALL MAKE EACH PAYMENT HEREUNDER AND WITH RESPECT TO ANY ADVANCES OR
UNDER ANY NOTES, WITHOUT COUNTERCLAIM OR SETOFF, NOT LATER THAN 11:00 A.M. (NEW
YORK CITY TIME) ON THE DAY WHEN DUE IN U.S. DOLLARS TO THE AGENT AT THE AGENT’S
ACCOUNT IN SAME DAY FUNDS.  THE AGENT SHALL PROMPTLY THEREAFTER CAUSE TO BE
DISTRIBUTED LIKE FUNDS RELATING TO THE PAYMENT OF PRINCIPAL OR INTEREST OR FEES
RATABLY (OTHER THAN AMOUNTS PAYABLE PURSUANT TO SECTION 2.5, 2.9, 2.13, 2.14,
2.15 OR 2.19) TO THE LENDERS FOR THE ACCOUNT OF THEIR RESPECTIVE APPLICABLE
LENDING OFFICES, AND LIKE FUNDS RELATING TO THE PAYMENT OF ANY OTHER AMOUNT
PAYABLE TO ANY LENDER TO SUCH LENDER FOR THE ACCOUNT OF ITS APPLICABLE LENDING
OFFICE, IN EACH CASE TO BE APPLIED IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  FROM AND AFTER THE EFFECTIVE DATE OF AN ASSIGNMENT PURSUANT TO
SECTION 2.20, THE AGENT SHALL MAKE ALL PAYMENTS HEREUNDER AND WITH RESPECT TO
ANY ADVANCES OR UNDER ANY NOTES IN RESPECT OF THE INTEREST ASSIGNED THEREBY TO
THE LENDER ASSIGNEE THEREUNDER, AND THE PARTIES TO SUCH ASSIGNMENT SHALL MAKE
ALL APPROPRIATE ADJUSTMENTS IN SUCH PAYMENTS FOR THE PERIODS PRIOR TO SUCH
EFFECTIVE DATE DIRECTLY BETWEEN THEMSELVES.


 


(B)                                 COMPUTATION OF INTEREST AND FEES.  ALL
COMPUTATIONS OF INTEREST BASED ON THE BASE RATE AND UTILIZATION FEES SHALL BE
MADE BY THE AGENT ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY
BE.  ALL COMPUTATIONS OF INTEREST BASED ON THE EURODOLLAR RATE OR THE FEDERAL
FUNDS RATE AND OF FACILITY FEES SHALL BE MADE BY THE AGENT, AND ALL COMPUTATIONS
OF INTEREST PURSUANT TO SECTION 2.9 SHALL BE MADE BY A LENDER, ON THE BASIS OF A
YEAR OF 360 DAYS, IN EACH CASE FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY) OCCURRING IN THE PERIOD FOR WHICH SUCH
INTEREST OR FEES ARE PAYABLE.  EACH DETERMINATION BY THE AGENT (OR, IN THE CASE
OF SECTION 2.9, BY A LENDER) OF AN INTEREST RATE HEREUNDER SHALL BE CONCLUSIVE
AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


 


(C)                                  PAYMENT DUE DATES.  WHENEVER ANY PAYMENT
HEREUNDER OR WITH RESPECT TO ANY ADVANCES OR UNDER ANY NOTES SHALL BE STATED TO
BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE
NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE
INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR FEE, AS THE CASE MAY BE,
BUT NOT LATER THAN THE TERMINATION DATE OR, IF THE TERM LOAN ELECTION HAS BEEN
EXERCISED, THE MATURITY DATE; PROVIDED, HOWEVER, IF SUCH EXTENSION WOULD CAUSE
PAYMENT OF INTEREST ON OR PRINCIPAL OF EURODOLLAR RATE ADVANCES TO BE MADE IN
THE NEXT FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY
PRECEDING BUSINESS DAY.


 


(D)                                 PRESUMPTION OF BORROWER PAYMENT.  UNLESS THE
AGENT RECEIVES NOTICE FROM A BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS
DUE TO ANY LENDERS HEREUNDER THAT SUCH BORROWER WILL NOT MAKE SUCH PAYMENT IN
FULL, THE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT IN FULL TO
THE AGENT ON SUCH DATE AND THE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION,
CAUSE TO BE DISTRIBUTED TO EACH SUCH LENDER ON SUCH DUE DATE AN AMOUNT EQUAL TO
THE AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE EXTENT THAT SUCH BORROWER HAS
NOT MADE SUCH PAYMENT IN FULL TO THE AGENT, EACH SUCH LENDER SHALL REPAY TO THE
AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER TOGETHER WITH
INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH
LENDER UNTIL THE DATE SUCH LENDER REPAYS SUCH AMOUNT TO THE AGENT, AT THE
FEDERAL FUNDS RATE.


 


2.17                         SHARING OF PAYMENTS, ETC.  IF ANY LENDER OBTAINS
ANY PAYMENT (WHETHER VOLUNTARY, INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT
OF SET-OFF, OR OTHERWISE) ON ACCOUNT OF THE COMMITTED ADVANCES MADE BY IT (OTHER
THAN PURSUANT TO SECTIONS 2.9, 2.13, 2.14, 2.15 OR 2.19), IN EXCESS OF ITS
RATABLE SHARE OF PAYMENTS ON ACCOUNT OF THE COMMITTED ADVANCES OBTAINED BY ALL
THE LENDERS, SUCH LENDER SHALL FORTHWITH PURCHASE FROM THE OTHER LENDERS SUCH
PARTICIPATIONS IN THE COMMITTED ADVANCES MADE BY THEM AS SHALL BE NECESSARY TO
CAUSE SUCH PURCHASING LENDER TO SHARE THE

 

23

--------------------------------------------------------------------------------


 


EXCESS PAYMENT RATABLY WITH EACH OF THEM, PROVIDED, HOWEVER, THAT IF ALL OR ANY
PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED FROM SUCH PURCHASING
LENDER, SUCH PURCHASE FROM EACH OTHER LENDER SHALL BE RESCINDED AND EACH SUCH
OTHER LENDER SHALL REPAY TO THE PURCHASING LENDER THE PURCHASE PRICE TO THE
EXTENT OF SUCH RECOVERY TOGETHER WITH AN AMOUNT EQUAL TO SUCH LENDER’S RATABLE
SHARE (ACCORDING TO THE PROPORTION OF (I) THE AMOUNT OF SUCH LENDER’S REQUIRED
REPAYMENT TO (II) THE TOTAL AMOUNT SO RECOVERED FROM THE PURCHASING LENDER) OF
ANY INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY THE PURCHASING LENDER IN RESPECT
OF THE TOTAL AMOUNT SO RECOVERED.  THE BORROWERS AGREE THAT ANY LENDER SO
PURCHASING A PARTICIPATION FROM ANOTHER LENDER PURSUANT TO THIS SECTION 2.17
MAY, TO THE FULLEST EXTENT PERMITTED BY LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT
(INCLUDING THE RIGHT OF SET-OFF) WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS
IF SUCH LENDER WERE A CREDITOR OF THE BORROWERS IN THE AMOUNT OF SUCH
PARTICIPATION.

 


2.18                         EVIDENCE OF DEBT.

 


(A)                                  LENDER RECORDS; IF NOTES REQUIRED.  EACH
LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT OR
ACCOUNTS EVIDENCING THE INDEBTEDNESS OF EACH BORROWER TO SUCH LENDER RESULTING
FROM EACH COMMITTED ADVANCE OWING TO SUCH LENDER FROM TIME TO TIME, INCLUDING
THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME
TO TIME HEREUNDER IN RESPECT OF COMMITTED ADVANCES.  EACH BORROWER SHALL, UPON
NOTICE BY ANY LENDER TO SUCH BORROWER (WITH A COPY OF SUCH NOTICE TO THE AGENT)
TO THE EFFECT THAT A COMMITTED NOTE IS REQUIRED OR APPROPRIATE IN ORDER FOR SUCH
LENDER TO EVIDENCE (WHETHER FOR PURPOSES OF PLEDGE, ENFORCEMENT OR OTHERWISE)
THE COMMITTED ADVANCES OWING TO, OR TO BE MADE BY, SUCH LENDER, SUCH BORROWER
SHALL PROMPTLY EXECUTE AND DELIVER TO SUCH LENDER A COMMITTED NOTE PAYABLE TO
THE ORDER OF SUCH LENDER IN A PRINCIPAL AMOUNT UP TO THE COMMITMENT OF SUCH
LENDER.


 


(B)                                 RECORD OF BORROWINGS, PAYABLES AND
PAYMENTS.  THE REGISTER MAINTAINED BY THE AGENT PURSUANT TO SECTION 2.20(D)
SHALL INCLUDE A CONTROL ACCOUNT, AND A SUBSIDIARY ACCOUNT FOR EACH LENDER, IN
WHICH ACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED


 

(I)                                     THE DATE AND AMOUNT OF EACH BORROWING
MADE HEREUNDER TO EACH BORROWER, THE TYPE OF ADVANCES CONSTITUTING SUCH
BORROWING AND, IF APPROPRIATE, THE INTEREST PERIOD APPLICABLE THERETO,

 

(II)                                  THE TERMS OF EACH ASSIGNMENT PURSUANT TO
SECTION 2.20,

 

(III)                               THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE
AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM EACH BORROWER TO EACH LENDER
HEREUNDER, AND

 

(IV)                              THE AMOUNT OF ANY SUM RECEIVED BY THE AGENT
FROM A BORROWER HEREUNDER AND EACH LENDER’S SHARE THEREOF.

 


(C)                                  EVIDENCE OF PAYMENT OBLIGATIONS.  ENTRIES
MADE IN GOOD FAITH BY THE AGENT IN THE REGISTER PURSUANT TO SUBSECTION (B)
ABOVE, AND BY EACH LENDER IN ITS ACCOUNT OR ACCOUNTS PURSUANT TO SUBSECTION (A)
ABOVE, SHALL BE PRIMA FACIE EVIDENCE OF THE AMOUNT OF PRINCIPAL AND INTEREST DUE
AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM A BORROWER TO, IN THE CASE OF THE
REGISTER, EACH LENDER AND, IN THE CASE OF SUCH ACCOUNT OR ACCOUNTS, SUCH LENDER,
UNDER THIS AGREEMENT, ABSENT MANIFEST ERROR; PROVIDED, HOWEVER, THAT THE FAILURE
OF THE AGENT OR SUCH LENDER TO MAKE AN ENTRY, OR ANY FINDING THAT AN ENTRY IS
INCORRECT, IN THE REGISTER OR SUCH ACCOUNT OR ACCOUNTS SHALL NOT LIMIT OR
OTHERWISE AFFECT THE OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT.

 

24

--------------------------------------------------------------------------------


 


2.19                         ALTERATION OF COMMITMENTS AND ADDITION OF LENDERS.

 


(A)                                  ALTER LENDER COMMITMENT.  BY A WRITTEN
AGREEMENT EXECUTED ONLY BY TBC, THE AGENT AND THE AFFECTED LENDER AND ANY
NON-PARTY LENDER INVOLVED,


 

(I)                                     THE COMMITMENT OF SUCH AFFECTED LENDER
MAY BE INCREASED TO THE AMOUNT SET FORTH IN SUCH AGREEMENT;

 

(II)                                  SUCH NON-PARTY LENDER MAY BE ADDED AS A
LENDER WITH A COMMITMENT AS SET FORTH IN SUCH AGREEMENT, PROVIDED THAT SUCH
LENDER AGREES TO BE BOUND BY ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT; AND

 

(III)                               THE UNUSED PORTION OF THE COMMITMENT OF SUCH
AFFECTED LENDER MAY BE REDUCED OR TERMINATED AND THE COMMITTED ADVANCES OWING TO
SUCH LENDER MAY BE PREPAID IN WHOLE OR IN PART, ALL AS SET FORTH IN SUCH
AGREEMENT.

 


(B)                                 CONDITIONS TO ALTERATION.  THE AGENT MAY
EXECUTE ANY SUCH AGREEMENT WITHOUT THE PRIOR CONSENT OF ANY LENDER OTHER THAN
THE LENDER AFFECTED, PROVIDED, HOWEVER, THAT IF AT THE TIME THE AGENT PROPOSES
TO EXECUTE SUCH AGREEMENT EITHER (A) TBC’S LONG-TERM SENIOR UNSECURED DEBT IS
RATED LOWER THAN A- BY S&P OR LOWER THAN A3 BY MOODY’S OR (B) A DEFAULT HAS
OCCURRED AND IS CONTINUING, THEN THE AGENT SHALL NOT EXECUTE ANY SUCH AGREEMENT
UNLESS IT HAS FIRST OBTAINED THE PRIOR WRITTEN CONSENT OF THE MAJORITY LENDERS,
AND PROVIDED FURTHER THAT THE AGENT SHALL NOT EXECUTE ANY SUCH AGREEMENT WITHOUT
THE PRIOR WRITTEN CONSENT OF THE MAJORITY LENDERS IF SUCH AGREEMENT WOULD
INCREASE THE TOTAL OF THE COMMITMENTS TO AN AMOUNT IN EXCESS OF $2,500,000,000
OR, PURSUANT TO SECTION 2.19(C), $3,000,000,000.


 


(C)                                  INCREASE TOTAL COMMITMENT.  THE COMPANY HAS
THE RIGHT, ONCE PRIOR TO THE INITIAL TERMINATION DATE (AND, IF THE TERMINATION
DATE IS EXTENDED PURSUANT TO SECTION 2.21, ONCE FOLLOWING SUCH EXTENSION), TO
INCREASE THE TOTAL OF THE COMMITMENTS THROUGH A REQUEST FOR ALTERATION, IN
MINIMUM INCREMENTS OF $50,000,000, UP TO A MAXIMUM AGGREGATE OF COMMITMENTS OF
$3,000,000,000, PROVIDED THAT, IN ADDITION TO THE REQUIREMENTS SPECIFIED IN
SECTION 2.19(B), AT THE TIME OF AND AFTER GIVING EFFECT TO AN INCREASE, TBC’S
LONG-TERM SENIOR UNSECURED NON-CREDIT-ENHANCED DEBT RATINGS FROM MOODY’S AND S&P
ARE BETTER THAN OR EQUAL TO A3 AND A-, RESPECTIVELY.  THE COMPANY MAY OFFER THE
INCREASES TO


 

(I)                                     THE LENDERS, AND EACH LENDER SHALL HAVE
THE RIGHT, BUT NO OBLIGATION, TO INCREASE ITS COMMITMENT, BY GIVING NOTICE
THEREOF TO THE AGENT, TO ALL OR A PORTION OF THE PROPOSED INCREASE (THE
“PROPOSED INCREASED COMMITMENT”), ALLOCATIONS TO BE BASED ON THE RATIO OF EACH
LENDER’S PROPOSED INCREASED COMMITMENT, IF ANY, TO THE AGGREGATE OF ALL PROPOSED
INCREASED COMMITMENTS, AND

 

(II)                                  THIRD PARTY FINANCIAL INSTITUTIONS
ACCEPTABLE TO THE AGENT, PROVIDED THAT THE MINIMUM COMMITMENT OF EACH SUCH
INSTITUTION EQUALS OR EXCEEDS $50,000,000.

 


(D)                                 REQUEST FOR ALTERATION.  THE AGENT SHALL
GIVE EACH LENDER PROMPT NOTICE OF ANY SUCH AGREEMENT BECOMING EFFECTIVE.  ALL
REQUESTS FOR LENDER CONSENT UNDER THE PROVISIONS OF THIS SECTION 2.19 SHALL
SPECIFY THE DATE UPON WHICH ANY SUCH INCREASE, ADDITION, REDUCTION, TERMINATION,
OR PREPAYMENT SHALL BECOME EFFECTIVE (THE “EFFECTIVE DATE”) AND SHALL BE MADE BY
MEANS OF A REQUEST FOR ALTERATION SUBSTANTIALLY IN THE FORM AS SET FORTH IN
EXHIBIT C.  ON THE EFFECTIVE DATE ON WHICH THE COMMITMENT OF ANY LENDER IS
INCREASED, DECREASED, TERMINATED OR CREATED OR ON WHICH PREPAYMENT IS MADE, ALL
AS DESCRIBED IN SUCH REQUEST FOR ALTERATION, THE BORROWERS OR SUCH LENDER, AS
THE CASE MAY BE, SHALL MAKE AVAILABLE TO THE AGENT NOT LATER THAN 12:30 P.M.
(NEW YORK CITY TIME) ON SUCH DATE, IN SAME DAY FUNDS, THE AMOUNT, IF ANY, WHICH
MAY BE REQUIRED (AND THE AGENT SHALL DISTRIBUTE SUCH FUNDS RECEIVED BY IT TO THE
BORROWERS OR TO SUCH LENDERS, AS THE CASE MAY BE) SO THAT AT THE CLOSE OF
BUSINESS ON SUCH DATE THE SUM OF THE COMMITTED ADVANCES OF

 

25

--------------------------------------------------------------------------------


 

each Lender then outstanding shall be in the same proportion to the total of the
Committed Advances of all the Lenders then outstanding as the Commitment of such
Lender is to the total of the Commitments.  The Agent shall give each Lender
notice of the amount to be made available by, or to be distributed to, such
Lender at least 3 Business Days before such payment is made.


 


2.20                         ASSIGNMENTS; SALES OF PARTICIPATIONS AND OTHER
INTERESTS IN ADVANCES.

 


(A)                                  ASSIGNMENT OF LENDER OBLIGATIONS.  FROM
TIME TO TIME EACH LENDER MAY, WITH THE PRIOR WRITTEN CONSENT OF TBC (SO LONG AS
NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING) AND SUBJECT TO THE
QUALIFICATIONS SET FORTH BELOW, ASSIGN TO ONE OR MORE LENDERS OR AN ELIGIBLE
ASSIGNEE ALL OR ANY PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ALL OR A PORTION OF ITS COMMITMENT, THE
COMMITTED ADVANCES OWING TO IT AND THE COMMITTED NOTE, IF ANY, HELD BY IT) AND
WILL, AT ANY TIME, IF ARRANGED BY THE COMPANY PURSUANT TO CLAUSE (I)(A) BELOW
UPON AT LEAST 30 DAYS’ NOTICE TO SUCH LENDER AND THE AGENT, ASSIGN TO ONE OR
MORE ELIGIBLE ASSIGNEES ALL OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING WITHOUT LIMITATION, ALL OF ITS COMMITMENT, THE COMMITTED ADVANCES
OWING TO IT AND THE COMMITTED NOTE, IF ANY, HELD BY IT); SUBJECT TO THE
FOLLOWING:


 

(I)                                     IF SUCH LENDER NOTIFIES TBC AND THE
AGENT OF ITS INTENT TO REQUEST THE CONSENT OF TBC TO AN ASSIGNMENT, TBC SHALL
HAVE THE RIGHT, FOR 30 DAYS AFTER RECEIPT OF SUCH NOTICE AND SO LONG AS NO EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, IN ITS SOLE DISCRETION EITHER (A) TO
ARRANGE FOR ONE OR MORE ELIGIBLE ASSIGNEES TO ACCEPT SUCH ASSIGNMENT (A
“REQUIRED ASSIGNMENT”) OR (B) TO ARRANGE FOR THE RIGHTS AND OBLIGATIONS OF SUCH
LENDER (INCLUDING, WITHOUT LIMITATION, SUCH LENDER’S COMMITMENT), AND THE TOTAL
COMMITMENTS, TO BE REDUCED BY AN AMOUNT EQUAL TO THE AMOUNT OF SUCH LENDER’S
COMMITMENT PROPOSED TO BE ASSIGNED AND, IN CONNECTION WITH SUCH REDUCTION, TO
PREPAY THAT PORTION OF THE COMMITTED ADVANCES OWING TO SUCH LENDER WHICH IT
PROPOSES TO ASSIGN;

 

(II)                                  IF TBC FAILS TO NOTIFY SUCH LENDER WITHIN
30 DAYS OF TBC’S RECEIPT OF SUCH LENDER’S REQUEST FOR CONSENT TO ASSIGNMENT, THE
BORROWERS SHALL BE DEEMED TO CONSENT TO THE PROPOSED ASSIGNMENT;

 

(III)                               ANY SUCH ASSIGNMENT SHALL NOT REQUIRE ANY
BORROWER TO FILE A REGISTRATION STATEMENT WITH THE SECURITIES AND EXCHANGE
COMMISSION OR APPLY TO QUALIFY THE INTERESTS IN THE COMMITTED ADVANCES UNDER THE
BLUE SKY LAWS OF ANY STATE AND THE ASSIGNING LENDER SHALL OTHERWISE COMPLY WITH
ALL FEDERAL AND STATE SECURITIES LAWS APPLICABLE TO SUCH ASSIGNMENT;

 

(IV)                              UNLESS TBC CONSENTS, THE AMOUNT OF THE
COMMITMENT OF THE ASSIGNING LENDER BEING ASSIGNED PURSUANT TO ANY SUCH
ASSIGNMENT (DETERMINED AS OF THE DATE OF THE ASSIGNMENT) SHALL EITHER (A) EQUAL
50% OF ALL SUCH RIGHTS AND OBLIGATIONS (OR 100% IN THE CASE OF A REQUIRED
ASSIGNMENT) OR (B) NOT BE LESS THAN $10,000,000 OR AN INTEGRAL MULTIPLE OF
$1,000,000 IN EXCESS THEREOF;

 

(V)                                 UNLESS TBC CONSENTS, THE AGGREGATE AMOUNT OF
THE COMMITMENT ASSIGNED PURSUANT TO ALL SUCH ASSIGNMENTS OF SUCH LENDER (AFTER
GIVING EFFECT TO SUCH ASSIGNMENT) SHALL IN NO EVENT EXCEED 50% (EXCEPT IN THE
CASE OF A REQUIRED ASSIGNMENT) OF ALL SUCH LENDER’S COMMITMENT (AS SET FORTH IN
SCHEDULE I, IN THE CASE OF EACH LENDER THAT IS A PARTY HERETO AS OF NOVEMBER 21,
2003, OR AS SET FORTH IN THE REGISTER AS THE AGGREGATE COMMITMENT ASSIGNED TO
SUCH LENDER PURSUANT TO ONE OR MORE ASSIGNMENTS, IN THE CASE OF ANY ASSIGNEE);
AND

 

(VI)                              NO LENDER SHALL BE OBLIGATED TO MAKE A
REQUIRED ASSIGNMENT UNLESS SUCH LENDER HAS RECEIVED PAYMENTS IN AN AGGREGATE
AMOUNT AT LEAST EQUAL TO THE OUTSTANDING PRINCIPAL

 

26

--------------------------------------------------------------------------------


 

AMOUNT OF ALL COMMITTED ADVANCES BEING ASSIGNED, TOGETHER WITH ACCRUED INTEREST
THEREON TO THE DATE OF PAYMENT OF SUCH PRINCIPAL AMOUNT AND ALL OTHER AMOUNTS
PAYABLE TO SUCH LENDER UNDER THIS AGREEMENT (INCLUDING WITHOUT LIMITATION
SECTION 2.12(C), PROVIDED THAT SUCH LENDER SHALL RECEIVE ITS PRO RATA SHARE OF
THE FACILITY FEE ON THE NEXT DATE ON WHICH THE FACILITY FEE IS PAYABLE).

 


(B)                                 EFFECT OF LENDER ASSIGNMENT.  FROM AND AFTER
THE EFFECTIVE DATE OF ANY ASSIGNMENT PURSUANT TO SECTION 2.20(A), (I) THE
ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT, IT
SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER HEREUNDER AND (II) THE LENDER
ASSIGNOR THEREUNDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER
HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT, RELINQUISH ITS RIGHTS
(OTHER THAN ITS RIGHTS UNDER SECTION 2.13, 2.14, 2.19 OR 8.3 TO THE EXTENT ANY
CLAIM THEREUNDER RELATES TO AN EVENT ARISING PRIOR TO SUCH ASSIGNMENT) AND BE
RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN
ASSIGNMENT COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY
HERETO).


 


(C)                                  SECURITY INTEREST; ASSIGNMENT TO LENDER
AFFILIATE.  NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, ANY LENDER
MAY, UPON PRIOR OR CONTEMPORANEOUS NOTICE TO TBC AND THE AGENT, AT ANY TIME (I)
CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT (INCLUDING WITHOUT LIMITATION, THE ADVANCES OWING TO IT AND THE NOTES
HELD BY IT, IF ANY) IN FAVOR OF ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH
REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, AND (II)
ASSIGN ALL OR ANY PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ALL OR A PORTION OF ITS COMMITMENT, THE
COMMITTED ADVANCES OWING TO IT AND THE COMMITTED NOTE HELD BY IT, IF ANY) TO AN
AFFILIATE OF SUCH LENDER UNLESS THE RESULT OF SUCH AN ASSIGNMENT WOULD BE TO
INCREASE THE COST TO ANY BORROWERS OF REQUESTING, BORROWING, CONTINUING,
MAINTAINING, PAYING OR CONVERTING ANY ADVANCES.


 


(D)                                 AGENT’S REGISTER.  THE AGENT SHALL MAINTAIN
AT ITS ADDRESS REFERRED TO IN SECTION 8.2 A COPY OF EACH ASSIGNMENT DELIVERED TO
AND ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES
OF THE LENDERS AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE COMMITTED
ADVANCES OF EACH BORROWER OWING TO, EACH LENDER FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE AND BINDING FOR
ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE BORROWERS, THE AGENT AND THE
LENDERS MAY TREAT EACH ENTITY WHOSE NAME IS RECORDED IN THE REGISTER AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE AVAILABLE
FOR INSPECTION BY THE BORROWERS OR ANY LENDER AT ANY REASONABLE TIME AND FROM
TIME TO TIME UPON REASONABLE PRIOR NOTICE.  UPON RECEIPT BY THE AGENT FROM THE
ASSIGNING LENDER OF AN ASSIGNMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE
AGENT EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE REPRESENTING THAT IT IS AN
ELIGIBLE ASSIGNEE, TOGETHER WITH EVIDENCE OF EACH COMMITTED ADVANCE SUBJECT TO
SUCH ASSIGNMENT, AND A PROCESSING AND RECORDING FEE OF $3,500 (PAYABLE BY EITHER
THE ASSIGNOR OR THE ASSIGNEE), THE AGENT SHALL, IF SUCH ASSIGNMENT IS A REQUIRED
ASSIGNMENT OR HAS BEEN CONSENTED TO BY TBC TO THE EXTENT REQUIRED BY
SECTION 2.20(A) OR HAS BEEN EFFECTED PURSUANT TO SECTION 2.21(C), (I) ACCEPT
SUCH ASSIGNMENT, (II) RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER,
AND (III) GIVE PROMPT NOTICE THEREOF TO TBC.


 


(E)                                  LENDER SALE OF PARTICIPATIONS.  EACH LENDER
MAY SELL PARTICIPATIONS IN ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL OR A PORTION OF ITS
COMMITMENT, THE ADVANCES OWING TO IT AND THE NOTES HELD BY IT, IF ANY) TO ONE OR
MORE AFFILIATES OF SUCH LENDER OR TO ONE OR MORE OTHER COMMERCIAL BANKS;
PROVIDED, HOWEVER, THAT


 

(I)                                     ANY SUCH PARTICIPATION SHALL NOT REQUIRE
ANY BORROWERS TO FILE A REGISTRATION STATEMENT WITH THE SECURITIES AND EXCHANGE
COMMISSION OR APPLY TO QUALIFY ANY INTERESTS IN THE ADVANCES OR ANY NOTES UNDER
THE BLUE SKY LAWS OF ANY STATE AND THE LENDER SELLING OR

 

27

--------------------------------------------------------------------------------


 

GRANTING SUCH PARTICIPATION SHALL OTHERWISE COMPLY WITH ALL FEDERAL AND STATE
SECURITIES LAWS APPLICABLE TO SUCH TRANSACTION,

 

(II)                                  NO PURCHASER OF SUCH A PARTICIPATION SHALL
BE CONSIDERED TO BE A “LENDER” FOR ANY PURPOSE UNDER THE AGREEMENT,

 

(III)                               SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ITS COMMITMENT TO THE BORROWERS) SHALL
REMAIN UNCHANGED,

 

(IV)                              SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO
THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,

 

(V)                                 SUCH LENDER SHALL REMAIN THE HOLDER OF ANY
NOTES ISSUED WITH RESPECT TO ITS ADVANCES FOR ALL PURPOSES OF THIS AGREEMENT,

 

(VI)                              THE BORROWERS, THE AGENT AND THE OTHER LENDERS
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, AND

 

(VII)                           NO PARTICIPANT UNDER ANY SUCH PARTICIPATION
SHALL HAVE ANY RIGHT TO APPROVE ANY AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY NOTE, OR ANY CONSENT TO ANY DEPARTURE BY ANY BORROWER
THEREFROM, EXCEPT TO THE EXTENT THAT SUCH AMENDMENT, WAIVER OR CONSENT WOULD
REDUCE THE PRINCIPAL OF, OR INTEREST ON, THE NOTES OR ANY FEES OR OTHER AMOUNTS
PAYABLE HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT TO SUCH PARTICIPATION, OR
POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE
NOTES OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, IN EACH CASE TO THE EXTENT
SUBJECT TO SUCH PARTICIPATION.

 


(F)                                    CONFIDENTIAL BORROWER INFORMATION.  ANY
LENDER MAY, IN CONNECTION WITH ANY ASSIGNMENT OR PARTICIPATION OR PROPOSED
ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS SECTION 2.20, DISCLOSE TO THE
ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT, ANY INFORMATION
RELATING TO THE BORROWERS FURNISHED TO SUCH LENDER BY OR ON BEHALF OF THE
BORROWERS; PROVIDED, HOWEVER, THAT, PRIOR TO ANY SUCH DISCLOSURE OF CONFIDENTIAL
INFORMATION, SUCH LENDER SHALL OBTAIN THE WRITTEN CONSENT OF THE BORROWERS, AND
THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT SHALL AGREE TO
PRESERVE THE CONFIDENTIALITY OF ANY SUCH CONFIDENTIAL INFORMATION RECEIVED BY IT
FROM SUCH LENDER EXCEPT AS DISCLOSURE MAY BE REQUIRED OR APPROPRIATE TO
GOVERNMENTAL AUTHORITIES, PURSUANT TO LEGAL PROCESS, OR BY LAW OR GOVERNMENTAL
REGULATION OR AUTHORITY.


 


2.21                         EXTENSION OF TERMINATION DATE.

 


(A)                                  EXTENSION REQUEST.  TBC MAY, ON BEHALF OF
ITSELF AND THE SUBSIDIARY BORROWERS, BY WRITTEN NOTICE TO THE AGENT IN THE FORM
OF EXHIBIT E (EACH SUCH NOTICE BEING AN “EXTENSION REQUEST”) GIVEN NO EARLIER
THAN 60 DAYS AND NO LATER THAN 45 DAYS PRIOR TO THE THEN APPLICABLE TERMINATION
DATE, REQUEST THAT THE THEN APPLICABLE TERMINATION DATE BE EXTENDED TO A DATE
364 DAYS AFTER THE THEN APPLICABLE TERMINATION DATE; PROVIDED, HOWEVER, THAT TBC
SHALL NOT HAVE EXERCISED THE TERM LOAN CONVERSION OPTION FOR COMMITTED ADVANCES
OUTSTANDING ON SUCH TERMINATION DATE PRIOR TO SUCH TIME.  SUCH EXTENSION SHALL
BE EFFECTIVE WITH RESPECT TO EACH LENDER WHICH, BY A WRITTEN NOTICE IN THE FORM
OF EXHIBIT F (A “CONTINUATION NOTICE”) TO TBC AND THE AGENT GIVEN NO EARLIER
THAN 30 DAYS AND NO LATER THAN 20 DAYS PRIOR TO THE THEN APPLICABLE TERMINATION
DATE, CONSENTS, IN ITS SOLE DISCRETION, TO SUCH EXTENSION (EACH LENDER GIVING A
CONTINUATION NOTICE BEING REFERRED TO SOMETIMES AS A “CONTINUING LENDER” AND
EACH LENDER OTHER THAN A CONTINUING LENDER BEING A “NON-EXTENDING LENDER”),
PROVIDED, HOWEVER, THAT SUCH EXTENSION SHALL BE EFFECTIVE ONLY IF THE AGGREGATE
COMMITMENTS OF THE CONTINUING LENDERS ARE NOT LESS THAN 51% OF THE AGGREGATE

 

28

--------------------------------------------------------------------------------


 


COMMITMENTS OF THE LENDERS ON THE DATE OF THE EXTENSION REQUEST.  NO LENDER
SHALL HAVE ANY OBLIGATION TO CONSENT TO ANY SUCH EXTENSION OF THE TERMINATION
DATE.  THE AGENT SHALL NOTIFY EACH LENDER OF THE RECEIPT OF AN EXTENSION REQUEST
WITHIN THREE (3) BUSINESS DAYS AFTER RECEIPT THEREOF.  THE AGENT SHALL NOTIFY
THE COMPANY AND THE LENDERS NO LATER THAN 15 DAYS PRIOR TO THE THEN APPLICABLE
TERMINATION DATE WHETHER THE AGENT HAS RECEIVED CONTINUATION NOTICES FROM
LENDERS HOLDING AT LEAST 51% OF THE AGGREGATE COMMITMENTS ON THE DATE OF THE
EXTENSION REQUEST.


 


(B)                                 NON-EXTENDING LENDERS.  THE COMMITMENT OF
EACH NON-EXTENDING LENDER SHALL TERMINATE AT THE CLOSE OF BUSINESS ON THE
TERMINATION DATE IN EFFECT PRIOR TO THE DELIVERY OF SUCH EXTENSION REQUEST
WITHOUT GIVING ANY EFFECT TO SUCH PROPOSED EXTENSION, AND ON SUCH TERMINATION
DATE TBC SHALL TAKE ONE OF THE FOLLOWING THREE ACTIONS:


 

(I)                                     REPLACE THE NON-EXTENDING LENDERS
PURSUANT TO SECTION 2.21(C); OR

 

(II)                                  PAY OR CAUSE TO BE PAID TO THE AGENT, FOR
THE ACCOUNT OF THE NON-EXTENDING LENDERS, AN AMOUNT EQUAL TO THE NON-EXTENDING
LENDERS’ COMMITTED ADVANCES, TOGETHER WITH ACCRUED BUT UNPAID INTEREST AND FEES
THEREON AND ALL OTHER AMOUNTS THEN PAYABLE HEREUNDER TO THE NON-EXTENDING
LENDERS; OR

 

(III)                               BY GIVING NOTICE TO THE AGENT NO LATER THAN
THREE DAYS PRIOR TO THE TERMINATION DATE IN EFFECT PRIOR TO THE DELIVERY OF SUCH
EXTENSION REQUEST, ELECT NOT TO EXTEND THE TERMINATION DATE BEYOND THE THEN
APPLICABLE TERMINATION DATE, AND IN THIS EVENT THE BORROWERS MAY IN THEIR SOLE
DISCRETION REPAY ANY AMOUNT OF THE COMMITTED ADVANCES THEN OUTSTANDING OR
EXERCISE THE TERM LOAN CONVERSION OPTION WITH RESPECT TO THE COMMITTED ADVANCES
OUTSTANDING ON THE TERMINATION DATE IN ACCORDANCE WITH SECTION 2.3.

 


(C)                                  REPLACEMENT LENDERS.  A NON-EXTENDING
LENDER SHALL BE OBLIGATED, AT THE REQUEST OF TBC, TO ASSIGN AT ANY TIME PRIOR TO
THE CLOSE OF BUSINESS ON THE TERMINATION DATE APPLICABLE TO SUCH NON-EXTENDING
LENDER ALL OF ITS RIGHTS (OTHER THAN RIGHTS THAT WOULD SURVIVE THE TERMINATION
OF THE AGREEMENT PURSUANT TO SECTION 8.3) AND OBLIGATIONS HEREUNDER TO ONE OR
MORE LENDERS OR OTHER COMMERCIAL BANKS NOMINATED BY TBC AND WILLING TO BECOME
LENDERS IN PLACE OF SUCH NON-EXTENDING LENDER (THE “REPLACEMENT LENDERS”).  IN
ORDER TO QUALIFY AS A REPLACEMENT LENDER, A LENDER OR LENDER MUST SATISFY ALL OF
THE REQUIREMENTS OF THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE TERMS OF
SECTION 2.20 RELATING TO REQUIRED ASSIGNMENTS).  SUCH OBLIGATION OF EACH
NON-EXTENDING LENDERS IS SUBJECT TO SUCH NON-EXTENDING LENDER’S RECEIVING (I)
PAYMENT IN FULL FROM THE REPLACEMENT LENDERS OF THE PRINCIPAL AMOUNT OF ALL
ADVANCES OWING TO SUCH NON-EXTENDING LENDER IMMEDIATELY PRIOR TO AN ASSIGNMENT
TO THE REPLACEMENT LENDERS AND (II) PAYMENT IN FULL FROM THE RELEVANT BORROWERS
OF ALL ACCRUED INTEREST AND FEES AND OTHER AMOUNTS PAYABLE HEREUNDER AND THEN
OWING TO SUCH NON-EXTENDING LENDER IMMEDIATELY PRIOR TO THE ASSIGNMENT TO THE
REPLACEMENT LENDERS.  UPON SUCH ASSIGNMENT, THE NON-EXTENDING LENDER SHALL NO
LONGER BE A LENDER, SUCH REPLACEMENT LENDER SHALL BECOME A CONTINUING LENDER,
AND THE AGENT SHALL MAKE APPROPRIATE ENTRIES IN THE REGISTER TO REFLECT THE
FOREGOING.


 


2.22                         SUBSIDIARY BORROWERS.

 


(A)                                  SUBSIDIARY BORROWER DESIGNATION.  TBC MAY
AT ANY TIME, AND FROM TIME TO TIME, BY DELIVERY TO THE AGENT OF A BORROWER
SUBSIDIARY LETTER SUBSTANTIALLY IN THE FORM OF EXHIBIT D, DULY EXECUTED BY TBC
AND THE RESPECTIVE SUBSIDIARY, DESIGNATE SUCH SUBSIDIARY AS A “SUBSIDIARY
BORROWER” FOR PURPOSES OF THIS AGREEMENT, AND SUCH SUBSIDIARY SHALL THEREUPON
BECOME A “SUBSIDIARY BORROWER” FOR PURPOSES OF THIS AGREEMENT AND, AS SUCH,
SHALL HAVE ALL OF THE RIGHTS AND OBLIGATIONS OF A BORROWER HEREUNDER.  THE AGENT
SHALL PROMPTLY NOTIFY EACH LENDER OF EACH SUCH DESIGNATION BY TBC AND THE
IDENTITY OF THE DESIGNATED SUBSIDIARY.

 

29

--------------------------------------------------------------------------------


 


(B)                                 TBC CONSENT TO SUBSIDIARY BORROWER
BORROWINGS AND NOTICES.  NO ADVANCES SHALL BE MADE TO A SUBSIDIARY BORROWER, AND
NO CONVERSION OF ANY ADVANCES AT THE REQUEST OF A SUBSIDIARY BORROWER SHALL BE
EFFECTIVE, WITHOUT, IN EACH AND EVERY INSTANCE, THE PRIOR CONSENT OF TBC, IN ITS
SOLE DISCRETION, WHICH SHALL BE EVIDENCED BY THE COUNTERSIGNATURE OF TBC TO THE
RELEVANT NOTICE OF BORROWING OR NOTICE OF CONVERSION.  IN ADDITION, NO NOTICES
WHICH ARE TO BE DELIVERED BY A BORROWER HEREUNDER SHALL BE EFFECTIVE, WITH
RESPECT TO ANY SUBSIDIARY BORROWER, UNLESS THE NOTICE IS COUNTERSIGNED BY TBC.


 


(C)                                  SUBSIDIARY BORROWER TERMINATION EVENT.  THE
OCCURRENCE OF ANY OF THE FOLLOWING EVENTS WITH RESPECT TO ANY SUBSIDIARY
BORROWER SHALL CONSTITUTE A “SUBSIDIARY BORROWER TERMINATION EVENT” WITH RESPECT
TO SUCH SUBSIDIARY BORROWER:


 

(I)                                     SUCH SUBSIDIARY BORROWER CEASES TO BE A
SUBSIDIARY;

 

(II)                                  SUCH SUBSIDIARY BORROWER IS LIQUIDATED OR
DISSOLVED;

 

(III)                               SUCH SUBSIDIARY BORROWER FAILS TO PRESERVE
AND MAINTAIN ITS EXISTENCE OR MAKES ANY MATERIAL CHANGE IN THE NATURE OF ITS
BUSINESS AS CARRIED OUT ON THE DATE SUCH SUBSIDIARY BORROWER BECAME A BORROWER
HEREUNDER;

 

(IV)                              SUCH SUBSIDIARY BORROWER MERGES OR
CONSOLIDATES WITH OR INTO ANOTHER PERSON, OR CONVEYS, TRANSFERS, LEASES, OR
OTHERWISE DISPOSES OF (WHETHER IN ONE TRANSACTION OR IN A SERIES OF
TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW OWNED OR
HEREAFTER ACQUIRED) TO ANY PERSON (EXCEPT THAT A SUBSIDIARY BORROWER MAY MERGE
INTO OR DISPOSE OF ASSETS TO ANOTHER BORROWER);

 

(V)                                 ANY OF THE “EVENTS OF DEFAULT” DESCRIBED IN
SECTION 6.1(A) THROUGH (F) OCCURS TO OR WITH RESPECT TO SUCH SUBSIDIARY BORROWER
AS IF SUCH SUBSIDIARY BORROWER WERE “TBC”; OR

 

(VI)                              THE GUARANTY WITH RESPECT TO SUCH SUBSIDIARY
BORROWER CEASES, FOR ANY REASON, TO BE VALID AND BINDING ON TBC OR TBC SO STATES
IN WRITING.

 


(D)                                 TERMINATED SUBSIDIARY BORROWER.  UPON THE
OCCURRENCE OF A SUBSIDIARY BORROWER TERMINATION EVENT WITH RESPECT TO ANY
SUBSIDIARY BORROWER, SUCH SUBSIDIARY BORROWER (A “TERMINATED SUBSIDIARY
BORROWER”) SHALL CEASE TO BE A BORROWER FOR PURPOSES OF THIS AGREEMENT AND SHALL
NO LONGER BE ENTITLED TO REQUEST OR BORROW ADVANCES HEREUNDER.  ALL OUTSTANDING
ADVANCES OF A TERMINATED SUBSIDIARY BORROWER SHALL BE AUTOMATICALLY DUE AND
PAYABLE AS OF THE DATE ON WHICH THE SUBSIDIARY BORROWER TERMINATION EVENT OF
SUCH TERMINATED SUBSIDIARY BORROWER OCCURRED, TOGETHER WITH ACCRUED INTEREST
THEREON AND ANY OTHER AMOUNTS THEN DUE AND PAYABLE BY THAT BORROWER HEREUNDER,
UNLESS, IN THE CASE OF A SUBSIDIARY BORROWER TERMINATION EVENT DESCRIBED IN
PARAGRAPH (IV) OF SECTION 2.22(C), THE OTHER PERSON PARTY TO THE TRANSACTION IS
A BORROWER AND SUCH OTHER BORROWER HAS ASSUMED IN WRITING ALL OF THE OUTSTANDING
ADVANCES AND OTHER OBLIGATIONS UNDER THIS AGREEMENT AND UNDER THE NOTES, IF ANY,
OF THE TERMINATED SUBSIDIARY BORROWER.


 


(E)                                  TBC AS SUBSIDIARY BORROWERS’ AGENT.  EACH
OF THE SUBSIDIARY BORROWERS HEREBY APPOINTS AND AUTHORIZES TBC TO TAKE SUCH
ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT
AS ARE DELEGATED TO TBC BY THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO.


 


(F)                                    SUBSIDIARIES’ SEVERAL LIABILITIES. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, EACH OF THE
SUBSIDIARY BORROWERS SHALL BE SEVERALLY LIABLE FOR THE LIABILITIES AND
OBLIGATIONS OF SUCH SUBSIDIARY BORROWER UNDER THIS AGREEMENT AND ITS BORROWINGS,
AND NOTES, IF ANY.  NO SUBSIDIARY BORROWER SHALL BE LIABLE FOR THE OBLIGATIONS
OF ANY OTHER BORROWER UNDER THIS

 

30

--------------------------------------------------------------------------------


 


AGREEMENT OR ANY BORROWINGS OF ANY OTHER BORROWER OR ANY OTHER BORROWER’S NOTES,
IF ANY.  EACH SUBSIDIARY BORROWER SHALL BE SEVERALLY LIABLE FOR ALL PAYMENTS OF
THE PRINCIPAL OF AND INTEREST ON ADVANCES TO SUCH SUBSIDIARY BORROWER, AND ANY
OTHER AMOUNTS DUE HEREUNDER THAT ARE SPECIFICALLY ALLOCABLE TO SUCH SUBSIDIARY
BORROWER OR THE ADVANCES TO SUCH SUBSIDIARY BORROWER.  WITH RESPECT TO ANY
AMOUNTS DUE HEREUNDER, INCLUDING FEES, THAT ARE NOT SPECIFICALLY ALLOCABLE TO A
PARTICULAR BORROWER, EACH BORROWER SHALL BE LIABLE FOR SUCH AMOUNT PRO RATA IN
THE SAME PROPORTION AS SUCH BORROWER’S OUTSTANDING ADVANCES BEAR TO THE TOTAL OF
THEN-OUTSTANDING ADVANCES TO ALL BORROWERS.


 


ARTICLE 3

REPRESENTATIONS AND WARRANTIES


 


3.1                               REPRESENTATIONS AND WARRANTIES BY THE
BORROWERS.  EACH OF THE BORROWERS REPRESENTS AND WARRANTS AS FOLLOWS:

 


(A)                                  CORPORATE STANDING.  TBC IS A DULY
ORGANIZED CORPORATION EXISTING IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE.  EACH SUBSIDIARY BORROWER IS DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, AND EACH
OF TBC AND EACH SUBSIDIARY BORROWER IS QUALIFIED TO DO BUSINESS IN EVERY
JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED, EXCEPT WHERE THE FAILURE TO
SO QUALIFY WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE FINANCIAL CONDITION
OF TBC AND THE SUBSIDIARY BORROWERS AS A WHOLE.


 


(B)                                 CORPORATE POWERS; GOVERNMENTAL APPROVALS. 
THE EXECUTION AND DELIVERY AND THE PERFORMANCE OF THE TERMS OF THIS AGREEMENT
ARE, AND THE EXECUTION AND DELIVERY AND THE PERFORMANCE OF THE TERMS OF ANY
NOTES AND OF EACH GUARANTY WILL BE, WITHIN THE CORPORATE POWERS OF EACH BORROWER
PARTY THERETO, HAVE BEEN OR WILL HAVE BEEN (AS APPROPRIATE) DULY AUTHORIZED BY
ALL NECESSARY CORPORATE ACTION, HAVE, OR WILL HAVE, RECEIVED (AS APPROPRIATE)
ALL NECESSARY GOVERNMENTAL APPROVAL, IF ANY (WHICH APPROVAL, IF ANY, REMAINS IN
FULL FORCE AND EFFECT), AND DO NOT CONTRAVENE ANY LAW, ANY PROVISION OF THE
CERTIFICATE OF INCORPORATION OR BY-LAWS OF ANY BORROWER PARTY THERETO OR ANY
CONTRACTUAL RESTRICTION BINDING ON ANY BORROWER PARTY THERETO.


 


(C)                                  ENFORCEABILITY.  THIS AGREEMENT AND THE
NOTES, IF ANY, WHEN DULY EXECUTED AND DELIVERED BY EACH BORROWER PARTY THERETO,
WILL CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH BORROWER,
ENFORCEABLE AGAINST SUCH BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, AND
EACH GUARANTY, WHEN DULY EXECUTED AND DELIVERED BY TBC, WILL CONSTITUTE A LEGAL,
VALID AND BINDING OBLIGATION OF TBC, ENFORCEABLE AGAINST TBC IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO GENERAL EQUITABLE PRINCIPLES AND EXCEPT AS THE
ENFORCEABILITY THEREOF MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS OF GENERAL APPLICATION RELATING
TO CREDITORS’ RIGHTS.


 


(D)                                 NO MATERIAL PENDING OR THREATENED ACTIONS. 
IN TBC’S OPINION, THERE ARE NO PENDING OR THREATENED ACTIONS OR PROCEEDINGS
BEFORE ANY COURT OR ADMINISTRATIVE AGENCY THAT ARE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE AFFECT ON THE FINANCIAL CONDITION OR OPERATIONS OF THE COMPANY
WHICH IS LIKELY TO MATERIALLY IMPAIR THE ABILITY OF THE COMPANY TO REPAY THE
ADVANCES OR WHICH WOULD AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT OR THE ADVANCES.


 


(E)                                  CONSOLIDATED STATEMENTS.  THE CONSOLIDATED
STATEMENT OF FINANCIAL POSITION AS OF DECEMBER 31, 2002 AND THE RELATED
CONSOLIDATED STATEMENT OF EARNINGS AND RETAINED EARNINGS FOR THE YEAR THEN ENDED
(COPIES OF WHICH HAVE BEEN FURNISHED TO EACH LENDER) CORRECTLY SET FORTH THE
CONSOLIDATED FINANCIAL CONDITION OF TBC AND ITS SUBSIDIARIES AS OF SUCH DATE AND
THE RESULT OF THE CONSOLIDATED OPERATIONS FOR SUCH YEAR.  THE CONSOLIDATED
STATEMENT OF FINANCIAL POSITION AS OF SEPTEMBER 30, 2003

 

31

--------------------------------------------------------------------------------


 


AND THE RELATED CONSOLIDATED STATEMENT OF EARNINGS AND RETAINED EARNINGS FOR THE
NINE MONTH PERIOD THEN ENDED (COPIES OF WHICH HAVE BEEN FURNISHED TO EACH
LENDER) CORRECTLY SET FORTH, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS, THE
CONSOLIDATED FINANCIAL CONDITION OF TBC AND ITS SUBSIDIARIES AS OF SUCH DATE AND
THE RESULT OF THE CONSOLIDATED OPERATIONS FOR SUCH NINE MONTH PERIOD.


 


(F)                                    REGULATION U.  NO BORROWER IS ENGAGED IN
THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING
MARGIN STOCK WITHIN THE MEANING OF REGULATION U ISSUED BY THE BOARD OF GOVERNORS
OF THE FEDERAL RESERVE SYSTEM, AND NO PROCEEDS OF ANY ADVANCE WILL BE USED TO
PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE
OF PURCHASING OR CARRYING ANY MARGIN STOCK.  FOLLOWING APPLICATION OF THE
PROCEEDS OF EACH ADVANCE, NOT MORE THAN 25 PERCENT OF THE VALUE OF THE ASSETS
(EITHER OF ANY BORROWER ONLY OR OF EACH BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS) SUBJECT TO THE PROVISIONS OF SECTION 4.2(A) OR SUBJECT TO
ANY RESTRICTION CONTAINED IN ANY AGREEMENT OR INSTRUMENT BETWEEN ANY BORROWER
AND ANY LENDER OR ANY AFFILIATE OF A LENDER RELATING TO DEBT WITHIN THE SCOPE OF
SECTION 6.1(D) WILL BE MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED
BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM).


 


(G)                                 INVESTMENT COMPANY ACT.  NO BORROWER IS AN
“INVESTMENT COMPANY,” OR AN “AFFILIATED PERSON” OF, OR “PROMOTER” OR “PRINCIPAL
UNDERWRITER” FOR, AN “INVESTMENT COMPANY,” AS SUCH TERMS ARE DEFINED IN THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  NEITHER THE MAKING OF ANY ADVANCES,
NOR THE APPLICATION OF THE PROCEEDS OR REPAYMENT THEREOF BY ANY BORROWER, NOR
THE CONSUMMATION OF THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, WILL VIOLATE ANY
PROVISION OF SUCH ACT OR ANY RULE, REGULATION OR ORDER OF THE SECURITIES AND
EXCHANGE COMMISSION THEREUNDER.


 


(H)                                 NO MATERIAL ADVERSE CHANGE.  EXCEPT AS
DISCLOSED IN FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION PRIOR TO THE
DATE HEREOF, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE COMPANY’S
FINANCIAL CONDITION OR RESULTS OF OPERATIONS SINCE DECEMBER 31, 2002 THAT IS
LIKELY TO IMPAIR THE ABILITY OF THE COMPANY TO REPAY THE ADVANCES.


 


ARTICLE 4

COVENANTS OF TBC


 


4.1                               AFFIRMATIVE COVENANTS OF TBC.  FROM THE DATE
OF THIS AGREEMENT AND SO LONG AS ANY AMOUNT IS PAYABLE BY A BORROWER TO ANY
LENDER HEREUNDER OR ANY COMMITMENT IS OUTSTANDING, TBC WILL:

 


(A)                                  PERIODIC REPORTS.  FURNISH TO THE LENDERS:


 

(1)                                  within 60 days after the close of each of
the first three quarters of each of TBC’s fiscal years, a Consolidated statement
of financial position of TBC and the Subsidiaries as of the end of such quarter
and a Consolidated comparative statement of earnings and retained earnings of
TBC and the Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, each certified by an
authorized officer of TBC,

 

(2)                                  within 120 days after the close of each of
TBC’s fiscal years, and with respect to any quarter thereof, if requested in
writing by the Majority Lenders (with a copy to the Agent), within 60 days after
the later of (x) the close of any of the first three quarters thereof subject of
such request and (y) such request, a statement certified by an authorized
officer of TBC showing in detail the computations required by the provisions

 

32

--------------------------------------------------------------------------------


 

of Sections 4.2(a), 4.2(b), 4.2(c) and 4.2(d), based on the figures which appear
on the books of account of TBC and the Subsidiaries at the close of such
quarters,

 

(3)                                  within 120 days after the close of each of
TBC’s fiscal years, a copy of the annual audit report of TBC, certified by
independent public accountants of nationally recognized standing, together with
financial statements consisting of a Consolidated statement of financial
position of TBC and the Subsidiaries as of the end of such fiscal year and a
Consolidated statement of earnings and retained earnings of TBC and the
Subsidiaries for such fiscal year,

 

(4)                                  within 120 days after the close of each of
TBC’s fiscal years, a statement certified by the independent public accountants
who shall have prepared the corresponding audit report furnished to the Lenders
pursuant to the provisions of clause (3) of this subsection (a), to the effect
that, in the course of preparing such audit report, such accountants had
obtained no knowledge, except as specifically stated, that TBC had been in
violation of the provisions of any one of Sections 4.2(a), 4.2(b), 4.2(c) and
4.2(d), at any time during such fiscal year,

 

(5)                                  promptly upon their becoming available, all
financial statements, reports and proxy statements which TBC sends to its
stockholders,

 

(6)                                  promptly upon their becoming available, all
regular and periodic financial reports which TBC or any Subsidiary files with
the Securities and Exchange Commission or any national securities exchange,

 

(7)                                  within 3 Business Days after the discovery
of the occurrence of any event which constitutes a Default, notice of such
occurrence together with a detailed statement by a responsible officer of TBC of
the steps being taken by TBC or the appropriate Subsidiary to cure the effect of
such event, and

 

(8)                                  such other information respecting the
financial condition and operations of TBC or the Subsidiaries as the Agent may
from time to time reasonably request.

 

In lieu of furnishing the Lenders the items referred to in clauses (1), (3), (5)
and (6) above, TBC may notify the Lenders that such items are available on TBC’s
website at www.boeing.com, on the SEC’s website at www.sec.gov or at such other
website as notified to the Agent and the Lenders.

 


(B)                                 PAYMENT OF TAXES, ETC.  DULY PAY AND
DISCHARGE, AND CAUSE EACH SUBSIDIARY DULY TO PAY AND DISCHARGE, ALL MATERIAL
TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES UPON IT OR AGAINST ITS PROPERTIES
PRIOR TO A DATE WHICH IS 5 BUSINESS DAYS AFTER THE DATE ON WHICH PENALTIES ARE
ATTACHED THERETO, EXCEPT AND TO THE EXTENT ONLY THAT THE SAME SHALL BE CONTESTED
IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS BY TBC OR THE APPROPRIATE
SUBSIDIARY.


 


(C)                                  INSURANCE.  MAINTAIN, AND CAUSE EACH
SUBSIDIARY TO MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES
OR ASSOCIATIONS, INSURANCE OF THE KINDS, COVERING THE RISKS AND IN THE RELATIVE
PROPORTIONATE AMOUNTS USUALLY CARRIED BY COMPANIES ENGAGED IN BUSINESSES SIMILAR
TO THAT OF TBC OR SUCH SUBSIDIARY, EXCEPT, TO THE EXTENT CONSISTENT WITH GOOD
BUSINESS PRACTICES, SUCH INSURANCE MAY BE PROVIDED BY TBC THROUGH ITS PROGRAM OF
SELF INSURANCE.


 


(D)                                 CORPORATE EXISTENCE.  PRESERVE AND MAINTAIN
ITS CORPORATE EXISTENCE.

 

33

--------------------------------------------------------------------------------


 


(E)                                  MATERIAL COMPLIANCE WITH LAWS.  COMPLY, AND
CAUSE EACH SUBSIDIARY TO COMPLY, IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LAWS (INCLUDING ERISA AND APPLICABLE ENVIRONMENTAL LAWS), EXCEPT TO THE EXTENT
THAT FAILURE TO SO COMPLY WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE
FINANCIAL CONDITION OR OPERATIONS OF THE COMPANY.


 


4.2                               GENERAL NEGATIVE COVENANTS OF TBC.  FROM THE
DATE OF THIS AGREEMENT AND SO LONG AS ANY AMOUNT SHALL BE PAYABLE BY TBC OR ANY
OTHER BORROWER TO ANY LENDER HEREUNDER OR ANY COMMITMENT SHALL BE OUTSTANDING,
TBC WILL NOT:

 


(A)                                  MORTGAGES, LIENS, ETC.  CREATE, INCUR,
ASSUME OR SUFFER TO EXIST ANY MORTGAGE, PLEDGE, LIEN, SECURITY INTEREST OR OTHER
CHARGE OR ENCUMBRANCE (INCLUDING THE LIEN OR RETAINED SECURITY TITLE OF A
CONDITIONAL VENDOR) UPON OR WITH RESPECT TO ANY OF ITS PROPERTY, PLANT AND
EQUIPMENT, OR UPON OR WITH RESPECT TO THE PROPERTY, PLANT AND EQUIPMENT OF ANY
SUBSIDIARY, OR ASSIGN OR OTHERWISE CONVEY, OR PERMIT ANY SUBSIDIARY TO ASSIGN OR
OTHERWISE CONVEY, ANY RIGHT TO RECEIVE INCOME FROM OR WITH RESPECT TO ITS
PROPERTY, PLANT AND EQUIPMENT, EXCEPT


 

(1)                                  liens in connection with workmen’s
compensation, unemployment insurance or other social security obligations;

 

(2)                                  liens securing the performance of bids,
tenders, contracts (other than for the repayment of borrowed money), leases,
statutory obligations, surety and appeal bonds, liens to secure progress or
partial payments made to TBC or such Subsidiary and other liens of like nature
made in the ordinary course of business;

 

(3)                                  mechanics’, workmen’s, materialmen’s or
other like liens arising in the ordinary course of business in respect of
obligations which are not due or which are being contested in good faith;

 

(4)                                  liens for taxes not yet due or being
contested in good faith and by appropriate proceedings by TBC or the affected
Subsidiary;

 

(5)                                  liens which arise in connection with the
leasing of equipment in the ordinary course of business;

 

(6)                                  liens on Property, Plant and Equipment
owned by TBC or any Subsidiary of TBC existing on the date of this Agreement;

 

(7)                                  liens on assets of a Person existing at the
time such Person is merged into or consolidated with TBC or a Subsidiary of TBC
or at the time of purchase, lease, or acquisition of the property or Voting
Stock of such Person as an entirety or substantially as an entirety by TBC or a
Subsidiary of TBC, whether or not any Debt secured by such liens is assumed by
TBC or such Subsidiary, provided that such liens are not created in anticipation
of such purchase, lease, acquisition or merger;

 

(8)                                  liens securing Debt of a Subsidiary of TBC
owing to TBC or to another Subsidiary;

 

(9)                                  liens on assets existing at the time of
acquisition of such property by TBC or a Subsidiary of TBC or purchase money
liens to secure the payment of all or part of the purchase price of property
upon acquisition of such assets by TBC or such Subsidiary or to secure any Debt
incurred or guaranteed by TBC or a Subsidiary prior to, at the time of, or
within one year after the later of the acquisition, completion or construction
(including any improvements on existing property), or commencement of full
operation, of such property, which Debt is incurred or guaranteed solely for the
purpose of financing all or

 

34

--------------------------------------------------------------------------------


 

any part of the purchase price thereof or construction or improvements thereon;
provided, however, that in the case of any such acquisition, construction or
improvement, the lien shall not apply to any property theretofore owned by TBC
or such Subsidiary other than, in the case of such construction or improvement,
any theretofore unimproved real property on which the property so constructed or
the improvement made is located;

 

(10)                            liens securing obligations of TBC or a
Subsidiary incurred in conjunction with industrial revenue bonds or other
instruments utilized in connection with incentive structures for tax purposes
issued for the benefit of TBC or a Subsidiary in connection with any Property,
Plant and Equipment used by TBC or a Subsidiary;

 

(11)                            any extension, renewal or replacement (or
successive extensions, renewals or replacements in whole or in part of any lien
referred to in the foregoing; provided, however, that the principal amount of
Debt secured thereby shall not exceed the principal amount of Debt so secured at
the time of such extension, renewal or replacement and that such extension,
renewal or replacement shall be limited to all or any part of the property that
secured the lien so extended, renewed or replace (plus improvements and
construction on such property); and

 

(12)                            other liens, charges and encumbrances, so long
as the aggregate amount of the Consolidated Debt for which all such liens,
charges and encumbrances serve as security does not exceed 15% of Consolidated
net Property, Plant and Equipment.

 


(B)                                 CONSOLIDATED DEBT.  PERMIT CONSOLIDATED DEBT
(SUBJECT TO SECTION 4.3) TO BE AT ANY TIME MORE THAN 60% OF TOTAL CAPITAL, WHERE
“TOTAL CAPITAL” MEANS THE SUM OF SHAREHOLDERS’ EQUITY AND CONSOLIDATED DEBT.


 


(C)                                  PAYMENT IN VIOLATION OF AN AGREEMENT.  MAKE
ANY PAYMENT, OR PERMIT ANY SUBSIDIARY TO MAKE ANY PAYMENT, OF PRINCIPAL OR
INTEREST, ON ANY DEBT WHICH PAYMENT WOULD CONSTITUTE A VIOLATION OF THE TERMS OF
THIS AGREEMENT OR OF THE TERMS OF ANY INDENTURE OR AGREEMENT BINDING ON SUCH
CORPORATION OR TO WHICH SUCH CORPORATION IS A PARTY EXCEPT, IN THE CASE OF ANY
PAYMENT MADE BY A SUBSIDIARY, TO THE EXTENT SUCH PAYMENT IS NOT LIKELY TO IMPAIR
THE ABILITY OF TBC TO REPAY THE ADVANCES.


 


(D)                                 MERGER OR CONSOLIDATION.  MERGE OR
CONSOLIDATE WITH OR INTO, OR CONVEY, TRANSFER, LEASE, OR OTHERWISE DISPOSE OF
(WHETHER IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY
ALL OF ITS ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) TO ANY PERSON EXCEPT
THAT A BORROWER MAY MERGE OR CONSOLIDATE WITH ANY PERSON SO LONG AS SUCH
BORROWER IS THE SURVIVING CORPORATION AND NO DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT THEREFROM, AND EXCEPT THAT ANY DIRECT OR INDIRECT
SUBSIDIARY OF TBC MAY MERGE OR CONSOLIDATE WITH OR INTO, OR DISPOSE OF ASSETS
TO, TBC OR ANY OTHER DIRECT OR INDIRECT SUBSIDIARY OF TBC, PROVIDED, IN EACH
CASE, THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME OF
SUCH PROPOSED TRANSACTION OR WOULD RESULT THEREFROM.


 


(E)                                  MATERIAL CHANGE IN BUSINESS.  MAKE ANY
MATERIAL CHANGE IN THE NATURE OF ITS BUSINESS AS CARRIED OUT ON THE DATE HEREOF.


 


4.3                               FINANCIAL STATEMENT TERMS.  FOR PURPOSES OF
SECTION 4.2(B), ALL CAPITALIZED TERMS NOT DEFINED IN THIS AGREEMENT SHALL HAVE
THE RESPECTIVE MEANINGS USED IN TBC’S PUBLISHED CONSOLIDATED FINANCIAL
STATEMENTS AND CALCULATED UNDER THE GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND
PRACTICES APPLIED BY TBC ON THE DATE HEREOF IN THE PREPARATION OF SUCH FINANCIAL
STATEMENTS.  HOWEVER, NOTWITHSTANDING THE FOREGOING, (A) SUCH TERMS SHALL
EXCLUDE AMOUNTS ATTRIBUTABLE TO BOEING CAPITAL SERVICES CORPORATION AND ITS
SUBSIDIARIES AND BOEING FINANCIAL CORPORATION, A

 

35

--------------------------------------------------------------------------------


 


DELAWARE CORPORATION; AND (B) TOTAL CAPITAL SHALL EXCLUDE THE EFFECTS OF ANY
REPURCHASE BY TBC OF ITS COMMON STOCK AND ANY MERGER-RELATED ACCOUNTING
ADJUSTMENTS WHICH ARE ATTRIBUTABLE TO THE MERGER WITH OR ACQUISITION OF
MCDONNELL DOUGLAS CORPORATION BY TBC.

 


4.4                               WAIVERS OF COVENANTS.  THE DEPARTURE BY TBC OR
ANY SUBSIDIARY FROM THE REQUIREMENTS OF ANY OF THE PROVISIONS OF THIS ARTICLE 4
SHALL BE PERMITTED ONLY IF SUCH DEPARTURE HAS BEEN CONSENTED TO IN ADVANCE IN A
WRITING SIGNED BY THE MAJORITY LENDERS, AND SUCH WRITING SHALL BE EFFECTIVE AS A
CONSENT ONLY TO THE SPECIFIC DEPARTURE DESCRIBED IN SUCH WRITING.  SUCH
DEPARTURE BY TBC OR ANY SUBSIDIARY WHEN PROPERLY CONSENTED TO BY THE MAJORITY
LENDERS SHALL NOT CONSTITUTE AN EVENT OF DEFAULT UNDER SECTION 6.1(C).

 


ARTICLE 5

CONDITIONS PRECEDENT TO BORROWINGS


 


5.1                               CONDITIONS PRECEDENT TO THE INITIAL BORROWING
OF TBC.  THE OBLIGATION OF EACH LENDER TO MAKE ITS INITIAL ADVANCE TO TBC IS
SUBJECT TO RECEIPT BY THE AGENT ON OR BEFORE THE DAY OF THE INITIAL BORROWING OF
ALL OF THE FOLLOWING, EACH DATED AS OF THE DAY HEREOF, IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT AND ITS COUNSEL:

 

(A)                                  DOCUMENTATION.  COPIES OF ALL DOCUMENTS,
CERTIFIED BY AN OFFICER OF TBC, EVIDENCING NECESSARY CORPORATE ACTION BY TBC AND
GOVERNMENTAL APPROVALS, IF ANY, WITH RESPECT TO THIS AGREEMENT, TO THE NOTES, IF
ANY, AND TO GUARANTIES TO BE DELIVERED BY TBC PURSUANT TO SECTION 5.4(E);

 

(B)                                 OFFICER’S CERTIFICATE.  A CERTIFICATE OF THE
SECRETARY OR AN ASSISTANT SECRETARY OF TBC WHICH CERTIFIES THE NAMES OF THE
OFFICERS OF TBC AUTHORIZED TO SIGN THE NOTES, IF ANY, AND THE OTHER DOCUMENTS TO
BE DELIVERED HEREUNDER, TOGETHER WITH TRUE SPECIMEN SIGNATURES OF SUCH OFFICERS
AND FACSIMILE SIGNATURES OF OFFICERS AUTHORIZED TO SIGN BY FACSIMILE SIGNATURE
(ON WHICH CERTIFICATE EACH LENDER MAY CONCLUSIVELY RELY UNTIL IT RECEIVES A
FURTHER CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF TBC CANCELING
OR AMENDING THE PRIOR CERTIFICATE AND SUBMITTING SPECIMEN SIGNATURES OF THE
OFFICERS NAMED IN SUCH FURTHER CERTIFICATE);

 

(C)                                  OPINION OF COMPANY COUNSEL.  A FAVORABLE
OPINION OF COUNSEL FOR TBC SUBSTANTIALLY IN THE FORM OF EXHIBIT G AND AS TO SUCH
OTHER MATTERS AS THE AGENT MAY REASONABLY REQUEST, WHICH OPINION TBC HEREBY
EXPRESSLY INSTRUCTS SUCH COUNSEL TO PREPARE AND DELIVER;

 

(D)                                 OPINION OF AGENT’S COUNSEL.  A FAVORABLE
OPINION OF SHEARMAN & STERLING LLP, COUNSEL FOR THE AGENT, SUBSTANTIALLY IN THE
FORM OF EXHIBIT H;

 

(E)                                  TERMINATION OF 2002 AGREEMENT.  TBC SHALL
HAVE TERMINATED IN WHOLE THE COMMITMENTS OF THE BANKS PARTIES TO THE 2002 CREDIT
AGREEMENT; AND

 

(F)                                    SATISFACTION OF 2002 AGREEMENT
OBLIGATIONS.  TBC AND ITS SUBSIDIARIES SHALL HAVE SATISFIED ALL OF THEIR
RESPECTIVE OBLIGATIONS UNDER THE 2002 CREDIT AGREEMENT INCLUDING, WITHOUT
LIMITATION, THE PAYMENT OF ALL FEES UNDER SUCH AGREEMENT.

 


5.2                               CONDITIONS PRECEDENT TO EACH COMMITTED
BORROWING OF TBC.  THE OBLIGATION OF EACH LENDER TO MAKE A COMMITTED ADVANCE ON
THE OCCASION OF EACH COMMITTED BORROWING (INCLUDING THE INITIAL BORROWING) IS
SUBJECT TO THE FURTHER CONDITIONS PRECEDENT THAT ON THE DATE OF THE REQUEST FOR
A COMMITTED BORROWING AND ON THE DATE OF SUCH BORROWING, THE FOLLOWING
STATEMENTS SHALL BE

 

36

--------------------------------------------------------------------------------


 


TRUE, AND BOTH THE GIVING OF THE APPLICABLE NOTICE OF COMMITTED BORROWING AND
THE ACCEPTANCE BY TBC OF THE PROCEEDS OF SUCH COMMITTED BORROWING SHALL BE A
REPRESENTATION BY TBC THAT:

 

(A)                                  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SUBSECTIONS (A) THROUGH (G) OF SECTION 3.1 ARE TRUE AND ACCURATE ON
AND AS OF EACH SUCH DATE AS THOUGH MADE ON AND AS OF EACH SUCH DATE (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE); AND

 

(B)                                 AS OF EACH SUCH DATE NO EVENT HAS OCCURRED
AND IS CONTINUING, OR WOULD RESULT FROM THE PROPOSED COMMITTED BORROWING, WHICH
CONSTITUTES A DEFAULT.

 


5.3                               CONDITIONS PRECEDENT TO EACH BID BORROWING OF
TBC.  THE OBLIGATION OF ANY LENDER TO MAKE A BID ADVANCE ON THE OCCASION OF A
BID BORROWING (INCLUDING THE INITIAL BORROWING) IS SUBJECT TO THE FURTHER
CONDITIONS PRECEDENT THAT:

 

(A)                                  NOTICE OF BID BORROWING.  THE AGENT SHALL
HAVE RECEIVED THE WRITTEN CONFIRMATORY NOTICE OF BID BORROWING WITH RESPECT
THERETO;

 

(B)                                 BID NOTES.  ON OR BEFORE THE DATE OF SUCH
BID BORROWING, BUT PRIOR TO SUCH BID BORROWING, THE AGENT SHALL HAVE RECEIVED A
BID NOTE PAYABLE TO THE ORDER OF SUCH LENDER FOR EACH OF THE ONE OR MORE BID
ADVANCES TO BE MADE BY SUCH LENDER AS PART OF SUCH BID BORROWING, IN A PRINCIPAL
AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE BID ADVANCE TO BE EVIDENCED THEREBY
AND OTHERWISE ON SUCH TERMS AS WERE AGREED TO FOR SUCH BID ADVANCE IN ACCORDANCE
WITH SECTION 2.5;

 

(C)                                  PERIODIC REPORTS.  EACH LENDER INTENDING TO
MAKE A BID ADVANCE SHALL HAVE RECEIVED THE STATEMENTS PROVIDED BY TBC PURSUANT
TO SECTION 4.1(A)(1), (2) AND (3) OR SHALL HAVE RECEIVED NOTICE THAT SUCH
STATEMENTS ARE AVAILABLE ON TBC’S WEBSITE WWW.BOEING.COM OR ANY SUCCESSOR
WEBSITE NOTIFIED TO THE AGENT AND THE LENDERS; AND

 

(D)                                 REPRESENTATIONS.  ON THE DATE OF SUCH
REQUEST AND THE DATE OF SUCH BORROWING, THE FOLLOWING STATEMENTS SHALL BE TRUE,
AND EACH OF THE GIVING OF THE APPLICABLE NOTICE OF BORROWING AND THE ACCEPTANCE
BY TBC OF THE PROCEEDS OF SUCH BID BORROWING SHALL BE A REPRESENTATION BY TBC
THAT:

 

(I)                                     THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SUBSECTIONS (A) THROUGH (G) OF SECTION 3.1 ARE TRUE AND ACCURATE ON
AND AS OF EACH SUCH DATE AS THOUGH MADE ON AND AS OF EACH SUCH DATE (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE);

 

(II)                                  AS OF EACH SUCH DATE NO EVENT HAS OCCURRED
AND IS CONTINUING, OR WOULD RESULT FROM THE PROPOSED BID BORROWING, WHICH
CONSTITUTES A DEFAULT; AND

 

(III)                               NO EVENT HAS OCCURRED AND NO CIRCUMSTANCE
EXISTS AS A RESULT OF WHICH ANY INFORMATION CONCERNING TBC THAT HAS BEEN
PROVIDED BY TBC TO THE AGENT OR THE LENDERS IN CONNECTION WITH SUCH BID
BORROWING WOULD INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
ANY MATERIAL FACT OR ANY FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.

 


5.4                               CONDITIONS PRECEDENT TO THE INITIAL BORROWING
OF A SUBSIDIARY BORROWER.  THE OBLIGATION OF EACH LENDER TO MAKE ITS INITIAL
ADVANCE TO ANY PARTICULAR SUBSIDIARY BORROWER IS SUBJECT TO THE RECEIPT BY THE
AGENT, ON OR BEFORE THE DAY OF THE INITIAL BORROWING BY SUCH SUBSIDIARY
BORROWER,

 

37

--------------------------------------------------------------------------------


 


OF ALL OF THE FOLLOWING, EACH DATED ON OR PRIOR TO THE DAY OF THE INITIAL
BORROWING, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT AND ITS COUNSEL:

 

(A)                                  BORROWER SUBSIDIARY LETTER.  A BORROWER
SUBSIDIARY LETTER, SUBSTANTIALLY IN THE FORM OF EXHIBIT D, EXECUTED BY SUCH
SUBSIDIARY BORROWER AND TBC;

 

(B)                                 DOCUMENTATION.  COPIES OF ALL DOCUMENTS,
CERTIFIED BY AN OFFICER OF THE SUBSIDIARY BORROWER, EVIDENCING NECESSARY
CORPORATE ACTION BY THE SUBSIDIARY BORROWER AND GOVERNMENTAL APPROVALS, IF ANY,
WITH RESPECT TO THIS AGREEMENT AND ANY NOTES;

 

(C)                                  OFFICER’S CERTIFICATE.  A CERTIFICATE OF
THE SECRETARY OR AN ASSISTANT SECRETARY OF TBC OR THE SUBSIDIARY BORROWER WHICH
CERTIFIES THE NAMES OF THE OFFICERS OF THE SUBSIDIARY BORROWER AUTHORIZED TO
SIGN THE NOTES AND THE OTHER DOCUMENTS TO BE DELIVERED HEREUNDER, TOGETHER WITH
TRUE SPECIMEN SIGNATURES OF SUCH OFFICERS AND FACSIMILE SIGNATURES OF OFFICERS
AUTHORIZED TO SIGN BY FACSIMILE SIGNATURE (ON WHICH CERTIFICATE EACH LENDER MAY
CONCLUSIVELY RELY UNTIL IT RECEIVES A FURTHER CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF TBC OR THE SUBSIDIARY BORROWER CANCELING OR AMENDING THE
PRIOR CERTIFICATE AND SUBMITTING SIGNATURES OF THE OFFICERS NAMED IN SUCH
FURTHER CERTIFICATE);

 

(D)                                 OPINION OF SUBSIDIARY COUNSEL.  A FAVORABLE
OPINION OF IN-HOUSE COUNSEL TO THE SUBSIDIARY BORROWER, SUBSTANTIALLY IN THE
FORM OF EXHIBIT I AND AS TO SUCH OTHER MATTERS AS THE AGENT MAY REASONABLY
REQUEST; AND

 

(E)                                  TBC GUARANTY.  A GUARANTY OF TBC THAT
UNCONDITIONALLY GUARANTEES THE PAYMENT OF ALL OBLIGATIONS OF SUCH SUBSIDIARY
BORROWER HEREUNDER AND UNDER THE NOTES OF SUCH SUBSIDIARY BORROWER,
SUBSTANTIALLY IN THE FORM OF EXHIBIT J, EXECUTED AND DELIVERED BY TBC TO THE
AGENT; AND

 

(F)                                    OPINION OF TBC COUNSEL.  A FAVORABLE
OPINION OF IN-HOUSE COUNSEL TO TBC, SUBSTANTIALLY IN THE FORM OF EXHIBIT K AND
AS TO SUCH OTHER MATTERS AS THE AGENT MAY REASONABLY REQUEST.

 


5.5                               CONDITIONS PRECEDENT TO EACH COMMITTED
BORROWING OF A SUBSIDIARY BORROWER.  THE OBLIGATION OF EACH LENDER TO MAKE A
COMMITTED ADVANCE TO A SUBSIDIARY BORROWER ON THE OCCASION OF EACH COMMITTED
BORROWING (INCLUDING THE INITIAL BORROWING) IS SUBJECT TO THE FURTHER CONDITIONS
PRECEDENT THAT ON THE DATE OF THE REQUEST FOR SUCH COMMITTED BORROWING AND THE
DATE OF SUCH BORROWING, THE FOLLOWING STATEMENTS SHALL BE TRUE, AND EACH OF THE
GIVING OF THE APPLICABLE NOTICE OF COMMITTED BORROWING AND THE ACCEPTANCE BY
SUCH SUBSIDIARY BORROWER OF THE PROCEEDS OF SUCH COMMITTED BORROWING SHALL BE
(A) A REPRESENTATION BY SUCH SUBSIDIARY BORROWER THAT:

 

(I)                                     THE REPRESENTATIONS AND WARRANTIES OF
THAT SUBSIDIARY BORROWER CONTAINED (A) IN SUBSECTIONS (A) THROUGH (G) OF SECTION
3.1 ARE TRUE AND ACCURATE ON AND AS OF EACH SUCH DATE AS THOUGH MADE ON AND AS
OF EACH SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
RELATE SOLELY TO AN EARLIER DATE), AND (B) IN ITS BORROWER SUBSIDIARY LETTER ARE
TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH BORROWING, BEFORE AND AFTER
GIVING EFFECT TO SUCH BORROWING; AND

 

(II)                                  AS OF EACH SUCH DATE NO EVENT HAS OCCURRED
AND IS CONTINUING, OR WOULD RESULT FROM THE PROPOSED COMMITTED BORROWING, WHICH
CONSTITUTES A DEFAULT;

 

and (b) a representation by TBC that the representations and warranties of TBC
contained in subsections (a) through (g) of Section 3.1 are true and accurate on
and as of each such date as though made on and as of each such date (except to
the extent that such representations and

 

38

--------------------------------------------------------------------------------


 

warranties relate solely to an earlier date), and that, as of each such date, no
event has occurred and is continuing, or would result from the proposed
Committed Borrowing, which constitutes a Default.

 


5.6                               CONDITIONS PRECEDENT TO EACH BID BORROWING OF
A SUBSIDIARY BORROWER.  THE OBLIGATION OF ANY LENDER TO MAKE A BID ADVANCE TO
ANY PARTICULAR SUBSIDIARY BORROWER ON THE OCCASION OF EACH BID BORROWING
(INCLUDING THE INITIAL BORROWING) IS SUBJECT TO THE FURTHER CONDITIONS PRECEDENT
THAT:

 

(A)                                  NOTICE OF BID BORROWING.  THE AGENT SHALL
HAVE RECEIVED THE WRITTEN CONFIRMATORY NOTICE OF BID BORROWING WITH RESPECT
THERETO;

 

(B)                                 BID NOTES.  ON OR BEFORE THE DATE OF SUCH
BID BORROWING, BUT PRIOR TO SUCH BID BORROWING, THE AGENT SHALL HAVE RECEIVED A
BID NOTE PAYABLE TO THE ORDER OF SUCH LENDER FOR EACH OF THE ONE OR MORE BID
ADVANCES TO BE MADE BY SUCH LENDER AS PART OF SUCH BID BORROWING, IN A PRINCIPAL
AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE BID ADVANCE TO BE EVIDENCED THEREBY
AND OTHERWISE ON SUCH TERMS AS WERE AGREED TO FOR SUCH BID ADVANCE IN ACCORDANCE
WITH SECTION 2.5;

 

(C)                                  PERIODIC REPORTS.  EACH LENDER INTENDING TO
MAKE A BID ADVANCE SHALL HAVE RECEIVED THE STATEMENTS PROVIDED BY TBC PURSUANT
TO SECTION 4.1(A)(1), (2) AND (3) OR SHALL HAVE RECEIVED NOTICE THAT SUCH
STATEMENTS ARE AVAILABLE ON TBC’S WEBSITE; AND

 

(D)                                 SUBSIDIARY REPRESENTATIONS.  ON THE DATE OF
SUCH REQUEST AND THE DATE OF SUCH BORROWING, THE FOLLOWING STATEMENTS SHALL BE
TRUE, AND EACH OF THE GIVING OF THE APPLICABLE NOTICE OF BID BORROWING AND THE
ACCEPTANCE BY THE SUBSIDIARY OF THE PROCEEDS OF SUCH BID BORROWING SHALL BE (A)
A REPRESENTATION BY SUCH SUBSIDIARY BORROWER THAT:

 

(I)                                     THE REPRESENTATIONS AND WARRANTIES
CONTAINED (A) IN SUBSECTIONS (A) THROUGH (G) OF SECTION 3.1 HEREOF WITH RESPECT
TO SUCH SUBSIDIARY BORROWER ARE TRUE AND ACCURATE ON AND AS OF EACH SUCH DATE AS
THOUGH MADE ON AND AS OF EACH SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE), AND (B) IN ITS
BORROWER SUBSIDIARY LETTER ARE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH
BORROWING, BEFORE AND AFTER GIVING EFFECT TO SUCH BORROWING;

 

(II)                                  AS OF EACH SUCH DATE NO EVENT HAS OCCURRED
AND IS CONTINUING, OR WOULD RESULT FROM THE PROPOSED BID BORROWING WHICH
CONSTITUTES A DEFAULT; AND

 

(III)                               NO EVENT HAS OCCURRED AND NO CIRCUMSTANCE
EXISTS AS A RESULT OF WHICH ANY INFORMATION CONCERNING TBC OR THE SUBSIDIARY
BORROWER THAT HAS BEEN PROVIDED BY TBC OR THE SUBSIDIARY BORROWER TO THE AGENT
OR THE LENDERS IN CONNECTION WITH SUCH BID BORROWING WOULD INCLUDE AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT OR ANY FACT
NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; AND

 

(E)                                  TBC REPRESENTATION.  A REPRESENTATION BY
TBC THAT THE REPRESENTATIONS AND WARRANTIES OF TBC CONTAINED IN SUBSECTIONS (A)
THROUGH (G) OF SECTION 3.1 ARE TRUE AND ACCURATE ON AND AS OF EACH SUCH DATE AS
THOUGH MADE ON AND AS OF EACH SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE), AND THAT, AS
OF EACH SUCH DATE, NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM
THE PROPOSED COMMITTED BORROWING WHICH CONSTITUTES A DEFAULT.

 

39

--------------------------------------------------------------------------------


 


ARTICLE 6

EVENTS OF DEFAULT

 


6.1                               EVENTS OF DEFAULT.  EACH OF THE FOLLOWING
SHALL CONSTITUTE AN EVENT OF DEFAULT:

 


(A)                                  FAILURE BY TBC TO MAKE WHEN DUE ANY PAYMENT
OF PRINCIPAL OF OR INTEREST ON ANY ADVANCE OR UNDER A GUARANTY WHEN THE SAME
BECOMES DUE AND PAYABLE AND SUCH FAILURE IS NOT REMEDIED WITHIN 5 BUSINESS DAYS
THEREAFTER;


 


(B)                                 ANY REPRESENTATION OR WARRANTY MADE BY TBC
IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWINGS
OR ANY GUARANTY, OR OTHERWISE FURNISHED PURSUANT HERETO PROVES TO HAVE BEEN
INCORRECT WHEN MADE IN ANY MATERIAL RESPECT;


 


(C)                                  FAILURE BY TBC TO PERFORM ANY OTHER TERM,
COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT, AND SUCH FAILURE IS NOT
REMEDIED WITHIN 30 DAYS AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN TO TBC BY
THE AGENT, AT THE REQUEST, OR WITH THE CONSENT, OF THE MAJORITY LENDERS;


 


(D)                                 FAILURE BY TBC TO PAY WHEN DUE (I) ANY
OBLIGATION FOR THE PAYMENT OF BORROWED MONEY ON ANY REGULARLY SCHEDULED PAYMENT
DATE OR FOLLOWING ACCELERATION THEREOF OR (II) ANY OTHER MONETARY OBLIGATION IF
THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE OBLIGATIONS WITH RESPECT TO WHICH
SUCH FAILURE TO PAY OR ACCELERATION OCCURRED EQUALS OR EXCEEDS $50,000,000 AND
SUCH FAILURE IS NOT REMEDIED WITHIN 5 BUSINESS DAYS AFTER TBC RECEIVES NOTICE
THEREOF FROM THE AGENT OR THE CREDITOR ON SUCH OBLIGATION;


 


(E)                                  TBC OR ANY OF ITS SUBSIDIARIES


 

(1)                                  incurs liability with respect to any
employee pension benefit plan in excess of $150,000,000 in the aggregate under

 

(A)                              Sections 4062, 4063, 4064 or 4201 of ERISA; or

 

(B)                                otherwise under Title IV of ERISA as a result
of any reportable event within the meaning of ERISA (other than a reportable
event as to which the provision of 30 days’ notice is waived under applicable
regulations);

 

(2)                                  has a lien imposed on its property and
rights to property under Section 4068 of ERISA on account of a liability in
excess of $50,000,000 in the aggregate; or

 

(3)                                  incurs liability under Title IV of ERISA

 

(A)                              in excess of $50,000,000 in the aggregate as a
result of the Company or any Subsidiary or any Person that is a member of the
“controlled group” (as defined in Section 4001(a)(14) of ERISA) of the Company
or any Subsidiary having filed a notice of intent to terminate any employee
pension benefit plan under the “distress termination” provision of Section 4041
of ERISA, or

 

(B)                                in excess of $50,000,000 in the aggregate as
a result of the Pension Benefit Guaranty Corporation having instituted
proceedings to terminate, or to have a trustee appointed to administer, any such
plan;

 


(F)                                    THE HAPPENING OF ANY OF THE FOLLOWING
EVENTS, PROVIDED SUCH EVENT HAS NOT THEN BEEN CURED OR STAYED:

 

40

--------------------------------------------------------------------------------


 

(1)                                  the insolvency or bankruptcy of TBC,

 

(2)                                  the cessation by TBC of the payment of its
Debts as they mature,

 

(3)                                  the making of an assignment for the benefit
of the creditors of TBC,

 

(4)                                  the appointment of a trustee or receiver or
liquidator for TBC or for a substantial part of its property, or

 

(5)                                  the institution of bankruptcy,
reorganization, arrangement, insolvency or similar proceedings by or against TBC
under the laws of any jurisdiction in which TBC is organized or has material
business, operations or assets; or

 


(G)                                 SO LONG AS ANY SUBSIDIARY IS A BORROWER
HEREUNDER, THE GUARANTY WITH RESPECT TO SUCH SUBSIDIARY BORROWER FOR ANY REASON
CEASES TO BE VALID AND BINDING ON TBC OR TBC SO STATES IN WRITING.


 


6.2                               LENDERS’ RIGHTS UPON BORROWER DEFAULT.  IF AN
EVENT OF DEFAULT OCCURS OR IS CONTINUING, THEN THE AGENT SHALL AT THE REQUEST,
OR MAY WITH THE CONSENT, OF THE MAJORITY LENDERS, BY NOTICE TO TBC,

 

(A)                                  DECLARE THE OBLIGATION OF EACH LENDER TO
MAKE FURTHER ADVANCES TO BE TERMINATED, WHEREUPON THE SAME SHALL FORTHWITH
TERMINATE, AND

 

(B)                                 DECLARE THE ADVANCES, ALL INTEREST THEREON,
AND ALL OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT TO BE FORTHWITH DUE AND
PAYABLE, WHEREUPON THE ADVANCES, ALL SUCH INTEREST, AND ALL SUCH OTHER AMOUNTS
SHALL BECOME AND BE FORTHWITH DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND,
PROTEST OR FURTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED
BY THE BORROWERS, PROVIDED, HOWEVER, THAT IN THE EVENT OF AN ACTUAL OR DEEMED
ENTRY OF AN ORDER FOR RELIEF WITH RESPECT TO ANY BORROWER UNDER THE FEDERAL
BANKRUPTCY CODE (WHETHER IN CONNECTION WITH A VOLUNTARY OR AN INVOLUNTARY CASE),
(I) THE OBLIGATION OF EACH LENDER TO MAKE ADVANCES SHALL AUTOMATICALLY BE
TERMINATED AND (II) THE PAYMENT OBLIGATIONS OF THE BORROWERS WITH RESPECT TO
ADVANCES, ALL SUCH INTEREST, AND ALL SUCH AMOUNTS SHALL AUTOMATICALLY BECOME AND
BE DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST, OR ANY NOTICE OF ANY
KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWERS.

 


ARTICLE 7

THE AGENT


 


7.1                               AUTHORIZATION AND ACTION.  EACH LENDER HEREBY
APPOINTS AND AUTHORIZES THE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND
TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO THE AGENT BY
THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  AS TO ANY MATTERS NOT EXPRESSLY PROVIDED FOR BY THIS AGREEMENT
(INCLUDING WITHOUT LIMITATION, ENFORCEMENT OR COLLECTION OF ANY NOTES), THE
AGENT SHALL NOT BE REQUIRED TO EXERCISE ANY DISCRETION OR TAKE ANY ACTION, BUT
SHALL BE REQUIRED TO ACT OR TO REFRAIN FROM ACTING (AND SHALL BE FULLY PROTECTED
IN SO ACTING OR REFRAINING FROM ACTING) UPON THE INSTRUCTIONS OF THE MAJORITY
LENDERS OR AS OTHERWISE REQUIRED BY SECTION 8.1(B) AND SUCH INSTRUCTIONS SHALL
BE BINDING UPON ALL LENDERS AND ALL HOLDERS OF INTERESTS IN ADVANCES; PROVIDED,
HOWEVER, THAT THE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION WHICH EXPOSES
THE AGENT TO PERSONAL LIABILITY OR WHICH IS CONTRARY TO THIS AGREEMENT OR
APPLICABLE LAW.  THE AGENT AGREES TO GIVE TO EACH LENDER PROMPT NOTICE OF EACH
NOTICE GIVEN TO IT BY THE BORROWERS PURSUANT TO THE TERMS OF THIS AGREEMENT.

 

41

--------------------------------------------------------------------------------


 


7.2                               AGENT’S RELIANCE, ETC.  NEITHER THE AGENT NOR
ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE FOR ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM UNDER OR IN CONNECTION WITH
THIS AGREEMENT, EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE AGENT:

 

(A)                                  MAY TREAT THE LENDER THAT MADE ANY ADVANCE
AS THE PAYEE THEREOF UNTIL THE AGENT RECEIVES AND ACCEPTS AN ASSIGNMENT ENTERED
INTO BY SUCH LENDER, AS ASSIGNOR, AND AN ELIGIBLE ASSIGNEE, AS ASSIGNEE, AS
PROVIDED IN SECTION 2.20;

 

(B)                                 MAY CONSULT WITH LEGAL COUNSEL (INCLUDING
COUNSEL FOR THE BORROWERS), INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY IT AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN IN GOOD FAITH BY IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL,
ACCOUNTANTS OR OTHER EXPERTS;

 

(C)                                  MAKES NO WARRANTY OR REPRESENTATION TO ANY
LENDER AND SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR ANY STATEMENTS, WARRANTIES
OR REPRESENTATIONS (WHETHER WRITTEN OR ORAL) MADE IN OR IN CONNECTION WITH THIS
AGREEMENT;

 

(D)                                 SHALL NOT HAVE ANY DUTY TO ASCERTAIN OR TO
INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, COVENANTS OR
CONDITIONS OF THIS AGREEMENT ON THE PART OF ANY BORROWER OR TO INSPECT THE
PROPERTY (INCLUDING THE BOOKS AND RECORDS) OF ANY BORROWER;

 

(E)                                  SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR
THE DUE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY
OR VALUE OF THIS AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED
PURSUANT HERETO; AND

 

(F)                                    SHALL INCUR NO LIABILITY UNDER OR IN
RESPECT OF THIS AGREEMENT BY ACTING UPON ANY NOTICE, CONSENT, CERTIFICATE OR
OTHER INSTRUMENT OR WRITING (WHICH MAY BE BY TELECOPIER, CABLE OR TELEX)
BELIEVED BY IT TO BE GENUINE AND SIGNED OR SENT BY THE PROPER PARTY OR PARTIES.

 


7.3                               CITIBANK, N.A. AND ITS AFFILIATES.  WITH
RESPECT TO ITS COMMITMENT, THE ADVANCES MADE BY IT, AND ANY NOTES ISSUED TO IT,
CITIBANK, N.A. SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT AS ANY
OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE AGENT
HEREUNDER; AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS OTHERWISE EXPRESSLY
INDICATED, INCLUDE CITIBANK, N.A., IN ITS INDIVIDUAL CAPACITY.  CITIBANK, N.A.
AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACCEPT DRAFTS DRAWN
BY, ACT AS TRUSTEE UNDER INDENTURES OF, AND GENERALLY ENGAGE IN ANY KIND OF
BUSINESS WITH, THE COMPANY, ANY OF ITS SUBSIDIARIES AND ANY PERSON OR ENTITY WHO
MAY DO BUSINESS WITH OR OWN SECURITIES OF THE COMPANY OR ANY SUBSIDIARY, ALL AS
IF CITIBANK, N.A. WERE NOT THE AGENT HEREUNDER AND WITHOUT ANY DUTY TO ACCOUNT
THEREFOR TO THE OTHER LENDERS.

 


7.4                               LENDER CREDIT DECISION.  EACH LENDER
ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT OR
ANY OTHER LENDER AND BASED ON THE FINANCIAL STATEMENTS REFERRED TO IN SECTION
3.1(E) AND THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 3.1 AND 3.2
AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS
OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT OR
ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR
NOT TAKING ACTION UNDER THIS AGREEMENT.

 


7.5                               INDEMNIFICATION.  THE LENDERS AGREE TO
INDEMNIFY THE AGENT (TO THE EXTENT NOT REIMBURSED BY TBC OR ANY OTHER BORROWER),
RATABLY ACCORDING TO THE RESPECTIVE PRINCIPAL AMOUNTS OF THE COMMITTED ADVANCES
THEN OUTSTANDING MADE BY EACH OF THEM (OR IF NO COMMITTED ADVANCES ARE

 

42

--------------------------------------------------------------------------------


 


AT THE TIME OUTSTANDING OR IF INTERESTS IN ANY COMMITTED ADVANCES ARE HELD BY
PERSONS WHICH ARE NOT LENDERS, RATABLY ACCORDING TO THE RESPECTIVE AMOUNTS OF
THEIR COMMITMENTS), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST THE AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS
AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE AGENT UNDER THIS AGREEMENT
(COLLECTIVELY, THE “INDEMNIFIED COSTS”), PROVIDED THAT NO LENDER SHALL BE LIABLE
FOR ANY PORTION OF THE INDEMNIFIED COSTS RESULTING FROM THE AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH
LENDER AGREES TO REIMBURSE THE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE
OF ANY OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT TO THE EXTENT THAT THE AGENT IS NOT
REIMBURSED FOR SUCH EXPENSES BY TBC OR ANY OTHER BORROWER.  IN THE CASE OF ANY
INVESTIGATION, LITIGATION OR PROCEEDING GIVING RISE TO ANY INDEMNIFIED COSTS,
THIS SECTION 7.5 APPLIES WHETHER ANY SUCH INVESTIGATION, LITIGATION OR
PROCEEDING IS BROUGHT BY THE AGENT, ANY LENDER OR A THIRD PARTY.

 


7.6                               SUCCESSOR AGENT.  THE AGENT MAY RESIGN AT ANY
TIME BY GIVING WRITTEN NOTICE THEREOF TO THE LENDERS AND TBC AND MAY BE REMOVED
AT ANY TIME WITH OR WITHOUT CAUSE BY THE MAJORITY LENDERS.  UPON ANY SUCH
RESIGNATION OR REMOVAL, THE MAJORITY LENDERS SHALL HAVE THE RIGHT, WITH THE
CONSENT OF TBC (IF NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING), WHICH
SHALL NOT BE UNREASONABLY WITHHELD, TO APPOINT A SUCCESSOR AGENT, WHICH SHALL BE
A COMMERCIAL BANK ORGANIZED OR LICENSED UNDER THE LAWS OF THE UNITED STATES OF
AMERICA OR OF ANY STATE THEREOF AND HAVING A COMBINED CAPITAL AND SURPLUS OF AT
LEAST $50,000,000.  IF NO SUCCESSOR AGENT  HAS BEEN SO APPOINTED BY THE MAJORITY
LENDERS, AND HAS ACCEPTED SUCH APPOINTMENT, WITHIN 30 DAYS AFTER THE RETIRING
AGENT’S GIVING OF NOTICE OF RESIGNATION OR THE REMOVAL OF THE RETIRING AGENT AS
PROVIDED HEREIN, THEN THE RETIRING AGENT MAY, ON BEHALF OF THE LENDERS, APPOINT
A SUCCESSOR AGENT WHICH MEETS THE REQUIREMENTS SET OUT IN THE PREVIOUS
SENTENCE.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS AGENT HEREUNDER BY A
SUCCESSOR AGENT, SUCH SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME
VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING AGENT,
AND THE RETIRING AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER
THIS AGREEMENT.  AFTER ANY RETIRING AGENT’S RESIGNATION OR REMOVAL HEREUNDER AS
AGENT, THE PROVISIONS OF THIS ARTICLE 7 SHALL INURE TO ITS BENEFIT AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS AGENT UNDER THIS
AGREEMENT.

 


7.7                               CERTAIN OBLIGATIONS MAY BE PERFORMED BY
AFFILIATES.  THE AGENT MAY APPOINT ANY OF ITS AFFILIATES TO PERFORM ITS
OBLIGATIONS HEREUNDER OTHER THAN ANY OBLIGATION REQUIRING THE AGENT TO RECEIVE,
PAY, OR OTHERWISE HANDLE FUNDS OR NOTES, AND PROVIDED THAT THE AGENT SHALL
CONTINUE TO BE RESPONSIBLE TO THE BORROWERS AND THE LENDERS FOR THE DUE
PERFORMANCE OF THE AGENT’S OBLIGATIONS UNDER THIS AGREEMENT.

 


7.8                               OTHER AGENTS.  EACH LENDER HEREBY ACKNOWLEDGES
THAT NEITHER THE DOCUMENTATION AGENT, SYNDICATION AGENT NOR ANY OTHER LENDER
DESIGNATED AS ANY “AGENT” (OTHER THAN THE AGENT) ON THE SIGNATURE PAGES HEREOF
HAS ANY LIABILITY HEREUNDER OTHER THAN IN ITS CAPACITY AS A LENDER.

 

43

--------------------------------------------------------------------------------


 


ARTICLE 8


 


MISCELLANEOUS


 


8.1                               MODIFICATION, CONSENTS AND WAIVERS.

 


(A)                                  WAIVER.  NO FAILURE OR DELAY ON THE PART OF
ANY LENDER IN EXERCISING ANY POWER OR RIGHT HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER HEREUNDER.  NO NOTICE TO OR DEMAND ON THE BORROWERS IN ANY CASE
SHALL ENTITLE THE BORROWERS TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR
OR OTHER CIRCUMSTANCES.


 


(B)                                 AMENDMENT.  NO AMENDMENT OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR OF ANY COMMITTED NOTES, NOR CONSENT TO ANY
DEPARTURE BY THE BORROWERS THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS
SUCH AMENDMENT, WAIVER OR CONSENT IS IN WRITING AND SIGNED BY THE MAJORITY
LENDERS, AND THEN SUCH AMENDMENT, WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED,
HOWEVER, THAT NO AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN WRITING AND
SIGNED BY ALL THE LENDERS, DO ANY OF THE FOLLOWING:


 

(I)                                     WAIVE ANY OF THE CONDITIONS SPECIFIED IN
SECTION 5.1, 5.2, OR 5.3,

 

(II)                                  EXCEPT AS PROVIDED IN SECTION 2.19 OR
SECTION 2.21, INCREASE THE COMMITMENTS OF THE LENDERS OR SUBJECT THE LENDERS TO
ANY ADDITIONAL OBLIGATIONS,

 

(III)                               REDUCE THE PRINCIPAL OF, OR INTEREST ON, THE
COMMITTED ADVANCES OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER,

 

(IV)                              EXCEPT AS PROVIDED IN SECTION 2.21, POSTPONE
ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE COMMITTED
ADVANCES OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER,

 

(V)                                 CHANGE THE PERCENTAGE OF THE COMMITMENTS OR
OF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE COMMITTED ADVANCES OR THE NUMBER
OF LENDERS REQUIRED FOR THE LENDERS OR ANY OF THEM TO TAKE ANY ACTION HEREUNDER,

 

(VI)                              AMEND THIS SECTION 8.1, OR

 

(VII)                           RELEASE TBC FROM ANY OF ITS OBLIGATIONS UNDER
ANY GUARANTY OR LIMIT THE LIABILITY OF TBC AS GUARANTOR THEREUNDER;

 

and provided further that no amendment, waiver, or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note.

 


(C)                                  MAJORITY LENDERS.  NOTWITHSTANDING THE
FOREGOING, THIS SECTION 8.1 SHALL NOT AFFECT THE PROVISIONS OF SECTION 4.4,
“WAIVERS OF COVENANTS”, OR ARTICLE 6, “EVENTS OF DEFAULT”.

 


8.2                               NOTICES.

 


(A)                                  ADDRESSES.  ALL COMMUNICATIONS AND NOTICES
PROVIDED FOR HEREUNDER SHALL BE IN WRITING AND MAILED, TELECOPIED, TELEXED OR
DELIVERED AND,

 

if to the Agent,

 

Citibank, N.A.

Two Penns Way, Suite 200

New Castle, Delaware  19720

Attention:  Bank Loans Syndications Department

 

facsimile number (212) 994 0961;

 

44

--------------------------------------------------------------------------------


 

if to any Borrower,

 

care of The Boeing Company

100 N. Riverside

Mail Code: 5003 3648

Chicago, Illinois

Attention:  Assistant Treasurer, Corporate Finance and Banking

 

facsimile number (312) 544-2399

 

if to any Lender, to its office at the address given on the signature pages of
this Agreement; or,

 

as to each party, at such other address as designated by such party in a written
notice to each other party referring specifically to this Agreement.

 


(B)                                 EFFECTIVENESS OF NOTICES.  ALL
COMMUNICATIONS AND NOTICES SHALL, WHEN MAILED, TELECOPIED, OR TELEXED, BE
EFFECTIVE WHEN DEPOSITED IN THE MAIL, TELECOPIED, OR CONFIRMED BY TELEX
ANSWERBACK, RESPECTIVELY.  DELIVERY BY TELECOPIER OF AN EXECUTED COUNTERPART OF
ANY AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY NOTES OR OF
ANY EXHIBIT TO BE EXECUTED AND DELIVERED HEREUNDER SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART THEREOF.


 


(C)                                  ELECTRONIC MAIL.  ELECTRONIC MAIL MAY BE
USED TO DISTRIBUTE ROUTINE COMMUNICATIONS, SUCH AS FINANCIAL STATEMENTS AND
OTHER INFORMATION, AND DOCUMENTS TO BE SIGNED BY THE PARTIES HERETO; PROVIDED,
HOWEVER, THAT NO NOTICE OF BORROWING, SIGNATURE, OR OTHER NOTICE OR DOCUMENT
INTENDED TO BE LEGALLY BINDING SHALL BE EFFECTIVE IF SENT BY ELECTRONIC MAIL.


 


(D)                                 INTERNET DISTRIBUTIONS.


 

(1)                                  So long as Citibank or any of its
Affiliates is the Agent, such materials as may be agreed between the Borrowers
and the Agent may be delivered to the Agent in an electronic medium in a format
acceptable to the Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com.  The Borrowers agree that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Company, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on Intralinks, “e-Disclosure”, the
Agent’s internet delivery system that is part of Fixed Income Direct, Global
Fixed Income’s primary web portal, or a substantially similar electronic system
(the “Platform”).  The Borrowers acknowledge that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

 

(2)                                  Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communications
have been posted to the Platform shall constitute effective delivery of such
information, documents or other materials to such Lender for purposes of this
Agreement; provided that if requested by any Lender the Agent shall

 

45

--------------------------------------------------------------------------------


 

deliver a copy of the Communications to such Lender by email or telecopier. 
Each Lender agrees (i) to notify the Agent in writing of such Lender’s e-mail
address to which a Notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender becomes a party to
this Agreement (and from time to time thereafter to ensure that the Agent has on
record an effective e-mail address for such Lender) and (ii) that any Notice may
be sent to such e-mail address.

 


8.3                               COSTS, EXPENSES AND TAXES.


 


(A)                                  TBC SHALL PAY UPON WRITTEN REQUEST ALL
REASONABLE COSTS AND EXPENSES IN CONNECTION WITH THE PREPARATION, EXECUTION,
DELIVERY, MODIFICATION AND AMENDMENT REQUESTED BY ANY OF THE BORROWERS OF THIS
AGREEMENT, ANY NOTES AND THE GUARANTIES (INCLUDING, WITHOUT LIMITATION, PRINTING
COSTS AND THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL FOR THE
AGENT) AND COSTS AND EXPENSES, IF ANY, IN CONNECTION WITH THE ENFORCEMENT OF
THIS AGREEMENT, ANY NOTES AND THE GUARANTIES (WHETHER THROUGH NEGOTIATIONS,
LEGAL PROCEEDINGS OR OTHERWISE AND INCLUDING, WITHOUT LIMITATION, THE REASONABLE
FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL), AS WELL AS ANY AND ALL STAMP AND
OTHER TAXES, AND TO SAVE THE LENDERS AND OTHER HOLDERS OF INTERESTS IN THE
ADVANCES OR ANY NOTES HARMLESS FROM ANY AND ALL LIABILITIES WITH RESPECT TO OR
RESULTING FROM ANY DELAY BY OR OMISSION OF THE BORROWERS TO PAY SUCH TAXES, IF
ANY, WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, ANY NOTES AND THE GUARANTIES.


 


(B)                                 TBC AGREES TO INDEMNIFY THE AGENT AND EACH
LENDER AND EACH OF THEIR AFFILIATES AND THEIR OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS AND ADVISORS (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL
CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE FEES AND EXPENSES OF COUNSEL) INCURRED BY OR ASSERTED OR
AWARDED AGAINST ANY INDEMNIFIED PARTY, IN EACH CASE ARISING OUT OF OR IN
CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION
WITH ANY INVESTIGATION, LITIGATION OR PROCEEDING OR PREPARATION OF A DEFENSE IN
CONNECTION THEREWITH) THE ADVANCES, THIS AGREEMENT, THE NOTES, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS
OF THE ADVANCES, EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY OR
EXPENSE RESULTED FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AND EXCEPT THAT NO INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO BE
INDEMNIFIED HEREUNDER TO THE EXTENT SUCH INDEMNIFICATION RELATES TO
RELATIONSHIPS OF, BETWEEN OR AMONG EACH OF, OR ANY OF, THE AGENT, THE LENDERS,
ANY ASSIGNEE OF A LENDER OR ANY PARTICIPANT.  IN THE CASE OF ANY INVESTIGATION,
LITIGATION OR OTHER PROCEEDING TO WHICH THIS SECTION 8.3 APPLIES, SUCH INDEMNITY
SHALL BE EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING
IS BROUGHT BY TBC, ITS DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNIFIED
PARTY OR ANY OTHER PERSON OR AN INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO
AND WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED.  THE
BORROWERS ALSO AGREE NOT TO ASSERT ANY CLAIM ON ANY THEORY OF LIABILITY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES AGAINST THE AGENT, ANY
LENDER, ANY OF THEIR AFFILIATES, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, ATTORNEYS AND AGENTS, ARISING OUT OF OR OTHERWISE RELATING TO THE
NOTES, THIS AGREEMENT, ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL
OR PROPOSED USE OF THE PROCEEDS OF ADVANCES.


 


(C)                                  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT OF THE BORROWERS HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF
THE BORROWERS CONTAINED IN SECTIONS 2.13, 2.14 AND 8.3 SHALL SURVIVE THE PAYMENT
IN FULL OF PRINCIPAL, INTEREST AND ALL OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER
THE NOTES FOR A PERIOD OF SEVEN YEARS.


 


8.4                               BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWERS, THE LENDERS AND THE
AGENT, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE BORROWERS
MAY NOT ASSIGN OR TRANSFER THEIR RIGHTS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE LENDERS.

 

46

--------------------------------------------------------------------------------


 


8.5                               SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT
WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.

 


8.6                               GOVERNING LAW.  THIS AGREEMENT, ANY NOTES, THE
GUARANTIES AND EACH BORROWER SUBSIDIARY LETTER SHALL BE DEEMED TO BE CONTRACTS
UNDER THE LAWS OF THE STATE OF NEW YORK AND FOR ALL PURPOSES SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF SUCH STATE.

 


8.7                               HEADINGS.  THE TABLE OF CONTENTS AND ARTICLE
AND SECTION HEADINGS USED IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL
NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT.

 


8.8                               EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY
BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AGREEMENT BY TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AGREEMENT.

 


8.9                               RIGHT OF SET-OFF.  EACH LENDER AND EACH OF ITS
AFFILIATES THAT IS OR WAS AT ONE TIME A LENDER HEREUNDER IS AUTHORIZED AT ANY
TIME AND FROM TIME TO TIME, UPON

 

(I)                                     THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT AND

 

(II)                                  THE MAKING OF THE REQUEST OR THE GRANTING
OF THE CONSENT SPECIFIED BY SECTION 6.2 TO AUTHORIZE THE AGENT TO DECLARE ANY
ADVANCES DUE AND PAYABLE PURSUANT TO THE PROVISIONS OF SECTION 6.2,

 

to the fullest extent permitted by law, without notice to any Borrower (any such
notice being expressly waived by each Borrower), to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations to such Lender or such Affiliate of such Borrower now or
hereafter existing under this Agreement and any Notes held by such Lender,
whether or not such Lender has made a demand under this Agreement or such Notes
and although such obligations may be unmatured.  Each Lender shall promptly
notify any Borrower after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Lender and its Affiliates may have.

 


8.10                         CONFIDENTIALITY.  NEITHER THE AGENT NOR ANY LENDER
SHALL DISCLOSE ANY CONFIDENTIAL INFORMATION TO ANY OTHER PERSON WITHOUT THE
CONSENT OF A BORROWER, OTHER THAN

 

(A)                                  TO THE AGENT’S OR SUCH LENDER’S AFFILIATES
AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS AND, AS
CONTEMPLATED BY SECTION 2.20(F), TO ACTUAL OR PROSPECTIVE ASSIGNEES AND
PARTICIPANTS, AND THEN ONLY ON A CONFIDENTIAL BASIS,

 

(B)                                 AS REQUIRED BY ANY LAW, RULE OR REGULATION
OR JUDICIAL PROCESS, AND

 

(C)                                  AS REQUESTED OR REQUIRED BY ANY STATE,
FEDERAL OR FOREIGN AUTHORITY OR EXAMINER REGULATING BANKS OR BANKING.

 

47

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, each Borrower, the Agent and
each Lender (and each employee, representative or other agent of each of the
foregoing parties) may disclose to any and all Persons, without limitation of
any kind, the U.S. tax treatment and tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to any of the foregoing parties relating to such
U.S. tax treatment and tax structure.

 


8.11                         AGREEMENT IN EFFECT.  THIS AGREEMENT SHALL BECOME
EFFECTIVE UPON ITS EXECUTION AND DELIVERY, RESPECTIVELY, TO THE AGENT AND TBC BY
TBC AND THE AGENT, AND WHEN THE AGENT SHALL HAVE BEEN NOTIFIED BY EACH LENDER
LISTED ON SCHEDULE I THAT SUCH LENDER HAS EXECUTED IT.

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the day and year first above
written.

 

 

THE BOEING COMPANY

 

 

 

By

 

 

 

 

Title: Assistant Treasurer

 

 

 

 

 

 

CITIBANK, N.A., Individually and

 

as Agent

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Syndication Agent

 

 

 

JPMORGAN CHASE BANK

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Documentation Agents

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

BANK ONE, NA

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Senior Managing Agents

 

 

 

BARCLAYS BANK PLC

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CREDIT SUISSE FIRST BOSTON, acting through its
CAYMAN ISLANDS BRANCH

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

MERRILL LYNCH BANK USA

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

MORGAN STANLEY BANK

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

 

WILLIAM STREET COMMITMENT
CORPORATION (Recourse only to assets of
William Street Commitment Corporation)

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

BNP PARIBAS

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CREDIT LYONNAIS NEW YORK BRANCH

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

UBS LOAN FINANCE LLC

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

BAYERISCHE LANDESBANK, CAYMAN ISLAND
BRANCH

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

 

Managing Agents

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

STANDARD CHARTERED BANK

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Co-Agents

 

 

 

ABN AMRO BANK, N.V.

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

LLOYDS TSB BANK PLC

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SOCIETE GENERALE

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WESTPAC BANKING CORPORATION

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Lenders

 

 

 

BMO NESBITT BURNS FINANCING, INC.

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

KBC  BANK, N.V.

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SANPAOLO IMI S.P.A.

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I
APPLICABLE LENDING OFFICES

 

Name of Initial Lender

 

Commitment

 

Domestic Lending Office

 

Eurodollar Lending Office

 

 

 

 

 

 

 

 

 

ABN Amro Bank, N.V.

 

$

31,250,000

 

208 South LaSalle
Suite 1500
Chicago, IL  60604
Attn:  Dominic Blea
T:  312 992-5176
F:  312 992-5111

 

208 South LaSalle
Suite 1500
Chicago, IL  60604
Attn:  Dominic Blea
T:  312 992-5176
F:  312 992-5111

 

Australia and New Zealand Banking Group Limited

 

$

21,875,000

 

1177 Avenue of the Americas
6th Floor
New York, NY  10036
Attn:  Peter Gray
T:  212 801-9739
F:  212 556-4839

 

1177 Avenue of the Americas
6th Floor
New York, NY  10036
Attn:  Peter Gray
T:  212 801-9739
F:  212 556-4839

 

Banco Bilbao Vizcaya Argerntaria

 

$

31,250,000

 

1345 Avenue of the Americas
45th Floor
New York, NY  10105
Attn:  Santiago Hernandez
T:  212 728-1677
F:  212 333-2904

 

1345 Avenue of the Americas
45th Floor
New York, NY  10105
Attn:  Santiago Hernandez
T:  212 728-1677
F:  212 333-2904

 

Bank One, NA

 

$

125,000,000

 

One Bank One Plaza
Chicago, IL  60670
Attn:  Abby Tan
T:  312 385-7077
F:  312 385-7103

 

One Bank One Plaza
Chicago, IL  60670
Attn:  Abby Tan
T:  312 385-7077
F:  312 385-7103

 

Bank of America, N.A.

 

$

156,250,000

 

1850 Gateway Blvd.
CA4-707-05-11
Concord, CA  94520
Attn:  Vilma Tang
T:  925 675-7336
F:  925 969-2865

 

1850 Gateway Blvd.
CA4-707-05-11
Concord, CA  94520
Attn:  Vilma Tang
T:  925 675-7336
F:  925 969-2865

 

The Bank of Tokyo-Mitsubishi, Ltd.

 

$

125,000,000

 

900 Fourth Avenue
Suite 4000
Seattle, WA  98164
Attn:  Ellen Yuson
T:  213 488-3796
F:  213 613-1136

 

900 Fourth Avenue
Suite 4000
Seattle, WA  98164
Attn:  Ellen Yuson
T:  213 488-3796
F:  213 613-1136

 

Barclays Bank PLC

 

$

93,750,000

 

200 Park Avenue
New York, NY  10163
Attn:  Eddie Cotto
T:  212 412 3710
F:  212 412 5306

 

200 Park Avenue
New York, NY  10163
Attn:  Eddie Cotto
T:  212 412 3710
F:  212 412 5306

 

 

--------------------------------------------------------------------------------


 

Bayerische Landesbank, Cayman Island Branch

 

$

62,500,000

 

560 Lexington Avenue
New York, NY  10022
Attn:  James Fox
T:  212 310-9986
F:  212 310-9868

 

560 Lexington Avenue
New York, NY  10022
Attn:  James Fox
T:  212 310-9986
F:  212 310-9868

 

BMO Nesbitt Burns Financing, Inc.

 

$

15,625,000

 

115 S. LaSalle Street, 12W
Chicago, IL  60603
Attn:  Ellen Dancer
T:  312 750-3453
F:  312 750-6061

 

115 S. LaSalle Street, 12W
Chicago, IL  60603
Attn:  Ellen Dancer
T:  312 750-3453
F:  312 750-6061

 

BNP Paribas

 

$

78,125,000

 

209 South LaSalle Suite 500
Chicago, IL 60604
Attn:  Catherine Lui
T:  312 977-2200
F:  312 977-1380

 

209 South LaSalle Suite 500
Chicago, IL 60604
Attn:  Catherine Lui
T:  312 977-2200
F:  312 977-1380

 

Citibank, N.A.

 

$

206,250,000

 

388 Greenwich Street
New York, NY  10013
Attn:  Philippa Portnoy
T:  212 559-5812
F:  212 793-1246

 

388 Greenwich Street
New York, NY  10013
Attn:  Philippa Portnoy
T:  212 559-5812
F:  212 793-1246

 

Credit Lyonnais New York Branch

 

$

78,125,000

 

1301 Avenue of the Americas
New York, NY  10019
Attn:  Bertrand Cousin
T:  212 261-7363
F:  212 261-7368

 

1301 Avenue of the Americas
New York, NY  10019
Attn:  Bertrand Cousin
T:  212 261-7363
F:  212 261-7368

 

Credit Suisse First Boston Cayman Islands Branch

 

$

93,750,000

 

11 Madison Avenue
New York, NY  10010
Attn:  Robert Finney
T:  212 325-9038
F:  212 325-8319

 

11 Madison Avenue
New York, NY  10010
Attn:  Robert Finney
T:  212 325-9038
F:  212 325-8319

 

Deutsche Bank AG New York Branch

 

$

125,000,000

 

31 West 52nd Street
New York, NY  10019
Attn:  Frank Gerencser –
Global Loans Los Angeles.
T:  213 620-8310
F:  213 620-8293

 

31 West 52nd Street
New York, NY  10019
Attn:  Frank Gerencser –
Global Loans Los Angeles.
T:  213 620-8310
F:  213 620-8293

 

JPMorgan Chase Bank

 

$

206,250,000

 

270 Park Avenue
New York, NY  10017
Attn:  Matt Massie
T:  212 270-5432
F:  212 270-5100

 

270 Park Avenue
New York, NY  10017
Attn:  Matt Massie
T:  212 270-5432
F:  212 270-5100

 

KBC Bank, N.V.

 

$

15,625,000

 

125 West 55th Street
10th Floor
New York, NY  10019
Attn:  Robert Pacifici
T:  212 541-0671
F:  212 956-5581

 

125 West 55th Street
10th Floor
New York, NY  10019
Attn:  Robert Pacifici
T:  212 541-0671
F:  212 956-5581

 

 

2

--------------------------------------------------------------------------------


 

Keybank National Association

 

$

21,875,000

 

127 Public Square
Cleveland, OH  44114
Attn:  Diane Cox
T:  216 689-4450
F:  216 689-4981

 

127 Public Square
Cleveland, OH  44114
Attn:  Diane Cox
T:  216 689-4450
F:  216 689-4981

 

Lloyds TSB Bank Plc

 

$

31,250,000

 

1251 Avenue of the Americas
39th Floor
New York, NY  10020
Attn:  Patricia Kilian
T:  212 930-8914
F:  212 930-5098

 

1251 Avenue of the Americas
39th Floor
New York, NY  10020
Attn:  Patricia Kilian
T:  212 930-8914
F:  212 930-5098

 

Merrill Lynch Bank USA

 

$

93,750,000

 

15 W. South Temple
Suite 300
Salt Lake City, UT 84101
Attn:  Derek Befus
T:  801 526-8324
F:  801 531-7470

 

15 W. South Temple
Suite 300
Salt Lake City, UT 84101
Attn:  Derek Befus
T:  801 526-8324
F:  801 531-7470

 

Mizuho Corporate Bank, Ltd.

 

$

93,750,000

 

Harborside Financial Center
1800 Plaza Ten, 16th Floor
Jersey City, NJ  07311
Attn:  Nate Spivey
T:  201 626-9161
F:  201 626-9944

 

Harborside Financial Center
1800 Plaza Ten, 16th Floor
Jersey City, NJ  07311
Attn:  Nate Spivey
T:  201 626-9161
F:  201 626-9944

 

Morgan Stanley Bank

 

$

93,750,000

 

750 Seventh Avenue
11th Floor
New York, NY  10020
Attn:  Joseph DiTomaso
T:  212 762-2320
F:  212 762-0346

 

750 Seventh Avenue
11th Floor
New York, NY  10020
Attn:  Joseph DiTomaso
T:  212 762-2320
F:  212 762-0346

 

The Northern Trust Company

 

$

31,250,000

 

801 S. Canal Street
Chicago, IL  60607
Attn:  Linda Honda
T:  312 444-3532
F:  312 630-1566

 

801 S. Canal Street
Chicago, IL  60607
Attn:  Linda Honda
T:  312 444-3532
F:  312 630-1566

 

PNC Bank, National Association

 

$

53,125,000

 

One PNC Plaza
249 Fifth Avenue, 2nd Floor
Mailstop P1-POPP-2-3
Pittsburgh, PA 15222
Attn:  Philip K. Liebscher
T:  (412) 762-3202
F:  (412) 762-6484

 

One PNC Plaza
249 Fifth Avenue, 2nd Floor
Mailstop P1-POPP-2-3
Pittsburgh, PA 15222
Attn:  Philip K. Liebscher
T:  (412) 762-3202
F:  (412) 762-6484

 

Royal Bank of Scotland

 

$

62,500,000

 

Waterhouse Square
138-142 Holborn
London England
EC1N 2TH
Attn:  Andrew Waddington
T:  44 207 375-8504
F:  44 207 375-8282

 

Waterhouse Square
138-142 Holborn
London England
EC1N 2TH
Attn:  Andrew Waddington
T:  44 207 375-8504
F:  44 207 375-8282

 

 

3

--------------------------------------------------------------------------------


 

SANPAOLO IMI S.p.a.

 

$

15,625,000

 

245 Park Avenue
New York, NY  10167
Attn:  Manuela Insana
T:  212 692-3128
F:  212 692-3178

 

245 Park Avenue
New York, NY  10167
Attn:  Manuela Insana
T:  212 692-3128
F:  212 692-3178

 

Societe Generale

 

$

31,250,000

 

2001 Ross Avenue
Dallas, TX  75201
Attn:  Deborah McNealey
T:  214 979-2762
F:  214 754-0171

 

2001 Ross Avenue
Dallas, TX  75201
Attn:  Deborah McNealey
T:  214 979-2762
F:  214 754-0171

 

Standard Chartered Bank

 

$

37,500,000

 

One Evertrust Plaza
Jersey City, NJ 07302
Attn:  Victoria Faltine
T:  201 633-3454
F:  201 536-04478

 

One Evertrust Plaza
Jersey City, NJ 07302
Attn:  Victoria Faltine
T:  201 633-3454
F:  201 536-04478

 

Sumitomo Mitsui Banking Corporation

 

$

125,000,000

 

277 Park Avenue
New York, NY  10172
Attn:  Noel Swift
T:  212 224-4328
F:  212 224-5197

 

277 Park Avenue
New York, NY  10172
Attn:  Noel Swift
T:  212 224-4328
F:  212 224-5197

 

UBS Loan Finance LLC

 

$

62,500,000

 

677 Washington Blvd.
Stamford, Connecticut 06901
Attn:  Marie Haddad
Banking Product Services
T:  203 719-5609
F:  203 719-3888

 

677 Washington Blvd.
Stamford, Connecticut 06901
Attn:  Marie Haddad
Banking Product Services
T:  203 719-5609
F:  203 719-3888

 

U.S. Bank National Association

 

$

31,250,000

 

1420 Fifth Avenue, 11th Floor
Seattle, WA  98101
Attn:  James Farmer
T:  206 587-5237
F:  206 344-3654

 

1420 Fifth Avenue, 11th Floor
Seattle, WA  98101
Attn:  James Farmer
T:  206 587-5237
F:  206 344-3654

 

Wachovia Bank, National Association

 

$

125,000,000

 

191 Peachtree Street NE
Atlanta, GA  30303
Attn:  Joe Baschuite
T:  404 332-5178
F:  404 332-4136

 

191 Peachtree Street NE
Atlanta, GA  30303
Attn:  Joe Baschuite
T:  404 332-5178
F:  404 332-4136

 

Westpac Banking Corporation

 

$

31,250,000

 

GMO Nightshift Operations
255 Elizabeth Street, 3rd Floor
Sydney, Australia 2000
Attn:  London Operations
T:  61 29 284-8241
F:  011 44 207 621-7608

 

GMO Nightshift Operations
255 Elizabeth Street, 3rd Floor
Sydney, Australia 2000
Attn:  London Operations
T:  61 29 284-8241
F:  011 44 207 621-7608

 

William Street Commitment Corporation

 

$

93,750,000

 

85 Broad Street, 6th Floor
New York, NY  10004
Attn:  Pedro Ramirez
T:  212 343-8319
F:  212 357-6240

 

85 Broad Street, 6th Floor
New York, NY  10004
Attn:  Pedro Ramirez
T:  212 343-8319
F:  212 357-6240

 

 

 

 

 

 

 

 

 

Total of Commitments:

 

$

2,500,000,000

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF COMMITTED NOTE

 

U.S.$

 

Dated:                                   , 200    

 

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                       corporation (the “Borrower”), HEREBY PROMISES TO PAY to
the order of

 

(the “Lender”) for the account of its Applicable Lending Office (as defined in
the Credit Agreement referred to below) on the later of the Termination Date and
the date designated pursuant to Section 2.3 of such Credit Agreement (as defined
in such Credit Agreement) the principal sum of U.S.$[amount of the Lender’s
Commitment in figures] or, if less, the aggregate unpaid principal amount of the
Committed Advances (as defined below) under and pursuant to the 364-Day Credit
Agreement dated as of November     , 2003, among the Borrower, [The Boeing
Company,] the Lender and certain other lenders parties thereto, JPMorgan Chase
Bank, as syndication agent, Citigroup Global Markets Inc. and J.P. Morgan
Securities, Inc., as joint lead arrangers and joint book managers, and Citibank,
N.A., as Agent for the Lender and such other Lenders (as amended or modified
from time to time, the “Credit Agreement”), outstanding on such date. 
Capitalized terms used in the promissory note that are not defined herein have
the respective meanings specified in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Committed Advance made by the Lender to the Borrower pursuant to the Credit
Agreement (each, a “Committed Advance”) from the date of such Committed Advance
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are determined pursuant to the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Agent, at 388 Greenwich Street, New York, New
York  10013, in same day funds.  Each Committed Advance, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.

 

This Promissory Note is one of the Committed Notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things (i) provides for the making of Committed Advances by the Lender to
the Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Committed Advance being evidenced by this
Promissory Note and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

5

--------------------------------------------------------------------------------


 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York, United States.

 

 

[NAME OF BORROWER]

 

 

 

 

 

By

 

 

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

 

Date

 

Amount of
Advance

 

Maturity
Date

 

Amount of Principal
Paid or Prepaid

 

Unpaid Principal
Balance

 

Notation Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF BID NOTE

 

 

Dated:                                 , 200     

 

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a                     
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of

 

                           (the “Lender”) for the account of its Applicable
Lending Office (as defined in the 364-Day Credit Agreement dated as of November
    , 2003, among the Borrower,[The Boeing Company,] the Lender and certain
other lenders parties thereto, JPMorgan Chase Bank, as syndication agent,
Citigroup Global Markets Inc. and J.P. Morgan Securities, Inc., as joint lead
arrangers and joint book managers, and Citibank, N.A., as Agent for the Lender
and such other Lenders (as amended or modified from time to time, the “Credit
Agreement”) on                    , 200  , the principal amount of
U.S.$                    .  Capitalized terms used in this promissory note that
are not defined herein have the respective meanings specified in the Credit
Agreement).

 

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

 

Interest Rate:           % per annum (calculated on the basis of a year of
            days for the actual number of days elapsed).

 

Interest Payment Date or Dates:                                       

 

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Agent, at 388 Greenwich Street, New York, New
York  10013, in same day funds.

 

This Promissory Note is one of the Bid Notes referred to in, and is entitled to
the benefits of, the Credit Agreement.  The Credit Agreement, among other
things, contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York, United States.

 

 

[NAME OF BORROWER]

 

 

 

 

 

By

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

NOTICE OF COMMITTED BORROWING

 

Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below

388 Greenwich Street

New York, New York  10013

[Date]

 

Attention:                                 

 

Gentlemen:

 

The undersigned, [NAME OF BORROWER] (the “Borrower”), refers to the 364-Day
Credit Agreement dated as of November     , 2003, among the Borrower, [The
Boeing Company] the Lender and certain other lenders parties thereto, JPMorgan
Chase Bank, as syndication agent, Citigroup Global Markets Inc. and J.P. Morgan
Securities, Inc., as joint lead arrangers and joint book managers, and Citibank,
N.A., as Agent for the Lender and such other Lenders (as amended or modified
from time to time, the “Credit Agreement”).  Capitalized terms used in this
notice that are not defined herein have the respective meanings specified in the
Credit Agreement.  The undersigned hereby gives you notice, irrevocably,
pursuant to Section 2.2 of the Credit Agreement that the undersigned hereby
requests a Committed Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Committed Borrowing
(the “Proposed Committed Borrowing”) as required by Section 2.2(a) of the Credit
Agreement:

 

(i)            The date of the Proposed Committed Borrowing is
                                , 200   .

 

(ii)           The Type of Committed Advances constituting the Proposed
Committed Borrowing is [Base Rate Advances] [Eurodollar Rate Advances].

 

(iii)          The aggregate amount of the Proposed Committed Borrowing is
$                            .

 

[(iv)         The initial Interest Period for each Eurodollar Rate Advance made
as part of the    Proposed Committed Borrowing is            month[s]].

 

The undersigned hereby certifies that the following statements are true on and
as of the date hereof, and will be true on and as of the date of the Proposed
Committed Borrowing:

 

(A)          the representations and warranties contained in Section 3.1(a)
through (g) of the Credit Agreement are true and accurate as though made on and
as of

 

--------------------------------------------------------------------------------


 

each such date (except to the extent that such representations and warranties
relate solely to an earlier date); [and]

 

(B)           no event has occurred and is continuing or would result from such
Proposed Committed Borrowing which constitutes a Default.

 

[(C)         the representations and warranties of the undersigned Subsidiary
Borrower contained in Section 3.1(a) through (g) of the Credit Agreement are and
will be true and accurate on and as of each such date as though made on and as
of each such date (except to the extent that such representations and warranties
relate solely to an earlier date); and the representations and warranties of the
undersigned Subsidiary Borrower contained in the Borrower Subsidiary Letter of
the undersigned Subsidiary Borrower are and will be true and correct on and as
of the date of such Borrowing, before and after giving effect to such
Borrowing.]*

 

`

Very truly yours,

 

 

 

[NAME OF SUBSIDIARY BORROWER]*

 

 

 

[By

 

 

 

 

Title:]

 

 

 

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

*                                         Include if Borrower is not The Boeing
Company.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

NOTICE OF BID BORROWING

 

Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below

388 Greenwich Street

New York, New York  10013

 

[Date]

 

Attention: 

 

Gentlemen:

 

The undersigned, [NAME OF BORROWER] (the “Borrower”), refers to the 364-Day
Credit Agreement dated as of November     , 2003, among the Borrower,[The Boeing
Company,] certain lenders parties thereto, JPMorgan Chase Bank, as syndication
agent, Citigroup Global Markets Inc. and J.P. Morgan Securities, Inc., as joint
lead arrangers and joint book managers, and Citibank, N.A., as Agent for such
lenders (as amended or modified from time to time, the “Credit Agreement”). 
Capitalized terms used in this notice that are not defined herein have the
respective meanings specified in the Credit Agreement.  The undersigned hereby
gives you notice pursuant to Section 2.5(a) of the Credit Agreement that the
undersigned requests a Bid Borrowing under the Credit Agreement, and in that
connection sets forth the terms on which such Bid Borrowing (the “Proposed Bid
Borrowing”) is requested to be made:

 

 

(A)

Date of Bid Borrowing

 

 

 

(B)

Amount of Bid Borrowing

 

 

 

(C)

The maturity date

 

 

 

(D)

Type

 

[Fixed Rate][Eurodollar Rate]

 

(E)

Interest Payment Date(s)

 

 

 

(F)

Interest Calculation Basis

 

 

 

[(G)

Interest Rate Period

 

                                                                     ]

 

The undersigned hereby certifies that the following statements are true on and
as of the date hereof, and will be true on and as of the date of the Proposed
Bid Borrowing:

 

(a)           the representations and warranties contained in Section 3.1(a)
through (g) of the Credit Agreement are true and accurate as though made on and
as of each such date (except to the extent that such representations and
warranties relate solely to an earlier date);

 

(b)           no event has occurred and is continuing, or would result from the
Proposed Bid Borrowing which constitutes a Default; and

 

(c)           no event has occurred and no circumstance exists as a result of
which any information concerning [the Borrower] [The Boeing Company] that has
been provided by [the

 

--------------------------------------------------------------------------------


 

Borrower] [The Boeing Company]* to the Agent or the Lenders in connection with
the Proposed Bid Borrowing would include an untrue statement of a material fact
or omit to state any material fact or any fact necessary to make the statements
contained therein, in the light of the circumstances under which they were made,
not misleading.

 

[(d)          the representations and warranties contained (1) in Section 3.1
(a) through (g) of the Credit Agreement with respect to the undersigned
Subsidiary Borrower are true and accurate on and as of each such date as though
made on and as of each such date (except to the extent that such representations
and warranties related solely to an earlier date), and (2) in the Borrower
Subsidiary Letter of the undersigned Subsidiary Borrower are true and correct on
and as of the date of such Borrowing, before and after giving effect to such
Borrowing;

 

(e)           no event has occurred and no circumstance exists as a result of
which any information concerning The Boeing Company or the undersigned
Subsidiary Borrower that has been provided by The Boeing Company or the
undersigned Subsidiary Borrower to the Agent or the Lenders in connection with
such Bid Borrowing would include an untrue statement of a material fact or omit
to state any material fact or any fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.]*

 

The undersigned hereby confirms that the Proposed Bid Borrowing is to be made
available to it in accordance with Section 2.5(e) of the Credit Agreement.

 

 

Very truly yours,

 

 

 

[[NAME OF BORROWER]

 

 

 

By

 

 

 

 

Title:]*

 

 

 

 

 

THE BOEING COMPANY

 

 

 

By

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

*              Reference should describe The Boeing Company.

*              Include if the Borrower is not The Boeing Company.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C



REQUEST FOR ALTERATION

 

To the Lenders Parties to

Credit Agreement referred

to below

 

Gentlemen:

 

In accordance with Section 2.19 of the 364-Day Credit Agreement dated as of
November     , 2003, among The Boeing Company, the lenders parties thereto,
JPMorgan Chase Bank, as syndication agent, Citigroup Global Markets Inc. and
J.P. Morgan Securities, Inc., as joint lead arrangers and joint book managers,
and Citibank, N.A., as Agent for such lenders (as amended or modified from time
to time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), you are hereby notified that, with the consent, if any,
required of the Lenders pursuant to such Section 2.19:

 

[Complete as Appropriate]

 

                                                                       shall
become a party to the Credit Agreement with a Commitment of
$                              .

 

the Commitment of                                    shall be
increased/decreased from $                         to $                        .

 

the Commitment of                                  shall be terminated,

 

the Committed Advances of                                            shall be
prepaid in the amount of $                   .

 

If this Request for Alteration has been executed by the Company, the Agent and
each Lender [and prospective lender] affected by this Request for Alteration and
all prepayments called for hereby shall have been paid in full on or before
                , 200    (the “Effective Date”), then pursuant to Section 2.19
of the Credit Agreement this Request for Alteration, and each increase,
decrease, termination or creation effected hereby, shall thereupon become
effective on the Effective Date.  [The Company hereby certifies that no event
exists, or would result from giving effect to this Request for Alteration, which
would require the Agent to obtain the consent of the Majority Lenders before
signing this Request for Alteration.]  [The Agent may not sign this Request for
Alteration without the prior written consent of the Majority Lenders.]

 

--------------------------------------------------------------------------------


 

Please indicate your consent to this Request for Alteration by signing the
enclosed copy and returning it to the Agent.

 

 

Very truly yours,

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

We hereby consent to the foregoing.

 

[Name of Affected Lender]

 

 

 

By

 

 

 

 

Title:

 

 

 

[We hereby consent to the foregoing.

 

[Name of affected prospective lender]

 

 

 

By

 

 

 

 

Title:

 

 

 

CITIBANK, N.A. as Agent

 

 

 

By

 

 

 

 

Title:

 

 

 

[We hereby consent to the foregoing.

 

[If Majority Lender consent is required.]]

 

 

 

[Name of Lender]

 

 

 

By

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF BORROWER SUBSIDIARY LETTER

 

[DATE]

 

To each of the Lenders
parties to the Credit Agreement
(as defined  below) and to Citibank N.A.,
as Agent for such Lenders

 

 

Ladies and Gentlemen:

 

Reference is made to the 364-Day Credit Agreement dated as of November     ,
2003, among The Boeing Company, the lenders parties thereto, JPMorgan Chase
Bank, as syndication agent, Citigroup Global Markets Inc. and J.P. Morgan
Securities, Inc., as joint lead arrangers and joint book managers, and Citibank,
N.A., as Agent for such lenders (as amended or modified from time to time, the
“Credit Agreement”).  Capitalized terms used in this letter that are not defined
herein have the respective meanings specified in the Credit Agreement.

 

Please be advised that the Company hereby designates its undersigned Subsidiary,
                          (the “Subsidiary Borrower”), as a “Subsidiary
Borrower” under and for all purposes of the Credit Agreement.

 

The Subsidiary Borrower, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Subsidiary
Borrower” as a “Borrower” under the Credit Agreement and agrees to be bound by
the terms and conditions of the Credit Agreement.  In furtherance of the
foregoing, the Subsidiary Borrower hereby represents and warrants to each Lender
as follows:

 

(a)           The Subsidiary Borrower is a corporation duly organized, validly
existing and in good standing under the laws of
                                          .  The Subsidiary Borrower is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure to so qualify would not have a materially
adverse effect on the financial condition of the Company and the Subsidiary
Borrowers as a whole.

 

(b)           The execution, delivery and performance by the Subsidiary Borrower
of this Subsidiary Borrower Letter and its Notes, if any, are within the
Subsidiary Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, have received all necessary governmental approval,
if any (which approval remains in full force and effect), and do not contravene
any law, any provision of the Subsidiary Borrower’s charter or by-laws or any
contractual restriction binding on the Subsidiary Borrower.

 

--------------------------------------------------------------------------------


 

(c)           This Subsidiary Borrower Letter does, and the Notes of the
Subsidiary Borrower when duly executed and delivered by the Subsidiary Borrower
will, constitute legal, valid and binding obligations of the Subsidiary
Borrower, enforceable against the Subsidiary Borrower in accordance with their
respective terms.

 

(d)           In the Subsidiary Borrower’s opinion, there are no pending or
threatened actions or proceedings before any court or administrative agency that
are reasonably likely to have a material adverse affect on the financial
condition or operations of the Subsidiary Borrower or any Subsidiary which is
likely to impair the ability of the Subsidiary Borrower to repay the Advances to
it or which would affect the legality, validity or enforceability of such
Advances or its Notes, if any.

 

(e)           The Consolidated statement of financial position as of December
31, 2002 and the related Consolidated statement of earnings and retained
earnings for the year then ended (copies of which have been furnished to each
Lender) correctly set forth the Consolidated financial condition of the Company
and its Subsidiaries as of such date and the result of the Consolidated
operations for such year.

 

(f)            The Subsidiary Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System, and no proceeds of any Advance to the Subsidiary Borrower will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock.  Following application
of the proceeds of each Advance, not more than 25 percent of the value of the
assets (either of the Subsidiary Borrower only or of the Subsidiary Borrower and
its subsidiaries on a consolidated basis) subject to the provisions of Section
4.2(a) of the Credit Agreement or subject to any restriction contained in any
agreement or instrument between the Subsidiary Borrower and any Lender or any
Affiliate of a Lender relating to Debt within the scope of Section 6.1(d) of the
Credit Agreement will be margin stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System).

 

(g)           The Subsidiary Borrower is not an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.  Neither the making of any Advances, nor the application of
the proceeds or repayment thereof by the Subsidiary Borrower, nor the
consummation of the other transactions contemplated hereby, will violate any
provision of such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

 

2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

THE BOEING COMPANY

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

[SUBSIDIARY BORROWER]

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

EXTENSION REQUEST

 

[Date]

 

Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below

388 Greenwich Street

New York, New York  10013

 

Re:

Extension Request Under The Boeing Company 364-Day

Credit Agreement dated as of November     , 2003.

 

Reference is made to the 364-Day Credit Agreement dated as of November     ,
2003, among The Boeing Company, the lenders parties thereto, JPMorgan Chase
Bank, as syndication agent, Citigroup Global Markets Inc. and J.P. Morgan
Securities, Inc., as joint lead arrangers and joint book managers, and Citibank,
N.A., as Agent for the lenders (as amended or modified from time to time, the
“Credit Agreement”).  The terms defined in the Credit Agreement are used herein
as therein defined.  Pursuant to Section 2.21 of the Credit Agreement, the
Company hereby provides notice of its desire to extend the Termination Date to
November     , 2005.

 

The Company hereby instructs the Agent promptly to notify each of the Lenders of
the receipt of this Extension Request by providing each such Lender with a copy
of this Extension Request.

 

 

THE BOEING COMPANY

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

CONTINUATION NOTICE

 

[Date]

 

The Boeing Company

 

Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement

388 Greenwich Street

New York, New York  10013

 

Reference is made to the 364-Day Credit Agreement dated as of November     ,
2003, among The Boeing Company, the lenders parties thereto, JPMorgan Chase
Bank, as syndication agent, Citigroup Global Markets Inc. and J.P. Morgan
Securities, Inc., as joint lead arrangers and joint book managers, and Citibank,
N.A., as Agent for the lenders (as amended or modified from time to time, the
“Credit Agreement”).  The terms defined in the Credit Agreement are used herein
as therein defined.

 

Reference is made to the Extension Request dated [                 ], 200   
from the Company to the Agent.  We have reviewed the Extension Request and we
hereby consent to the extension of the Termination Date to November     , 2005.

 

 

Very truly yours,

 

 

 

[LENDER]

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF OPINION OF COUNSEL TO THE COMPANY

 

[Date]

 

To each of the Lenders parties

to the Credit Agreement  referred to

below, and to Citibank, N.A., as Agent

 

The Boeing Company

 

Gentlemen:

 

This opinion is furnished to you pursuant to Section 5.1(c) of the 364-Day
Credit Agreement dated as of November     , 2003, among The Boeing Company, the
lenders parties thereto, JPMorgan Chase Bank, as syndication agent, Citigroup
Global Markets Inc. and J.P. Morgan Securities, Inc., as joint lead arrangers
and joint book managers, and Citibank, N.A., as Agent for the lenders (as
amended or modified from time to time, the “Credit Agreement”).  The terms
defined in the Credit Agreement are used herein as therein defined.

 

I am counsel to the Company, and have acted in such capacity in connection with
the preparation, execution and delivery of, and the initial Borrowing made by
the Company under, the Credit Agreement.

 

In that connection, I have or have had examined:

 

(1)           The Credit Agreement.

 

(2)           The other documents furnished by the Company pursuant to Article 5
of the Credit Agreement.

 

(3)           The Certificate of Incorporation of the Company and all amendments
thereto (the “Charter”).

 

(4)           The by-laws of the Company and all amendments thereto (the
“By-Laws”).

 

In addition, I have or have had examined the originals, or copies certified to
my satisfaction, of such other corporate records of the Company, certificates of
officers of the Company, and agreements, instruments and other documents, as I
have deemed necessary as a basis for the opinions expressed below.  I have
assumed the due execution and delivery, pursuant to due authorization, of the
Credit Agreement by the Lenders and the Agent.

 

I am qualified to practice law in the State of California and I do not purport
to be an expert on any laws other than the laws of the State of California, the
General Corporation Law of the State of Delaware and the Federal laws of the
United States.

 

--------------------------------------------------------------------------------


 

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinions:

 

1.     The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

2.     The execution, delivery and performance by the Company of the Credit
Agreement and the Notes, if any, are within the Company’s corporate powers, have
been duly authorized by all necessary corporate action, and do not contravene
(i) the Charter or the By-Laws or (ii) any law, rule or regulation applicable to
the Company (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System) or (iii) any contractual or legal
restriction binding on the Company.  The Credit Agreement and the Notes, if any,
have been duly executed and delivered on behalf of the Company.

 

3.     No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Company of the Credit Agreement and
the Notes[, except for            , all of which have been duly obtained or made
and are in full force and effect].

 

4.     In any action or proceeding arising out of or relating to the Credit
Agreement or the Notes, if any, in any court of the State of California or in
any federal court sitting in the State of California, such court would recognize
and give effect to the provisions of Section 8.6 of the Credit Agreement wherein
the parties thereto agree that the Credit Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.  Without limiting the generality of the foregoing, a court of the State of
California or a federal court sitting in the State of California would apply the
usury law of the State of New York, and would not apply the usury law of the
State of California, to the Credit Agreement and the Notes.  However, if a court
were to hold that the Credit Agreement and the Notes are governed by, and to be
construed in accordance with, the laws of the State of California, the Credit
Agreement and the Notes would be, under the laws of the State of California,
legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their respective terms.

 

5.     To the best of my knowledge, there are no pending overtly threatened
actions or proceedings against the Company or any of its Subsidiaries before any
court or administrative agency that (i) purport to affect the legality,
validity, binding effect or enforceability of the Credit Agreement or any of the
Notes or (ii) except as disclosed in the Company’s financial statements
delivered to you prior to the date hereof pursuant to Section 3.1(e) of the
Credit Agreement or as set forth on Annex A hereto, are reasonably likely to
have a material adverse affect on the financial condition or operations of the
Company or any Subsidiary which is likely to impair the ability of the Company
or any Subsidiary to repay their respective Advances or which would affect the
legality, validity or enforceability of the Credit Agreement.

 

The opinions set forth above are subject to the following qualifications:

 

2

--------------------------------------------------------------------------------


 

(a)     My opinion in the last sentence of paragraph 4 above is subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally.

 

(b)     My opinion in paragraph 4 above is subject to the effect of general
principles of equity, including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law).

 

 

Very truly yours,

 

3

--------------------------------------------------------------------------------


 

ANNEX A

 

On September 3, 2003, the Inspector General of the U.S. Department of Defense
announced a formal investigation into whether a former senior U.S. Air Force
official who is now a Company employee improperly provided data from a
competitor to the Company in the course of the Air Force’s evaluation of the
Company’s proposal to lease tanker aircraft to the Air Force.  The Company is
conducting its own confidential and parallel investigation into this subject
matter, including the circumstances under which the former senior U.S. Air Force
official became a Company employee.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

 

 

November     , 2003

 

To the Initial Lenders party to the
Credit Agreement referred
to below and to Citibank, N.A.,
as Agent

 

Ladies and Gentlemen:

 

We have acted as special New York counsel to Citibank, N.A., as Agent, in
connection with the preparation, execution and delivery of the 364-Day Credit
Agreement dated as of November     , 2003, among The Boeing Company, the Lenders
parties thereto, JPMorgan Chase Bank, as syndication agent, Citigroup Global
Markets Inc. and J.P. Morgan Securities, Inc., as joint lead arrangers and joint
book managers, and Citibank, N.A., as Agent for the Lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined).

 

In that connection, we have examined a counterpart of the Credit Agreement
executed by TBC and, to the extent relevant to our opinion expressed below, the
other documents delivered by TBC pursuant to Section 5.1 of the Credit
Agreement.

 

In our examination of the Credit Agreement and such other documents, we have
assumed, without independent investigation (a) the due execution and delivery of
the Credit Agreement by all parties thereto, (b) the genuineness of all
signatures, (c) the authenticity of the originals of the documents submitted to
us and (d) the conformity to originals of any documents submitted to us as
copies.

 

In addition, we have assumed, without independent investigation, that (i) TBC is
duly organized and validly existing under the laws of the jurisdiction of its
organization and has full power and authority (corporate and otherwise) to
execute, deliver and perform the Credit Agreement and (ii) the execution,
delivery and performance by TBC of the Credit Agreement have been duly
authorized by all necessary action (corporate or otherwise) and do not
(A) contravene the certificate of incorporation, bylaws or other constituent
documents of TBC, (B) conflict with or result in the breach of any document or
instrument binding on TBC or (C) violate or require any governmental or
regulatory authorization or other action under any law, rule or regulation
applicable to TBC other than New York law or United States federal law
applicable to borrowers generally or, assuming the correctness of TBC’s
statements made as representations and warranties in Section 3.1(b) of the
Credit Agreement, applicable to TBC.  We have also assumed that the Credit
Agreement is the legal, valid and binding obligation of each Lender, enforceable
against such Lender in accordance with its terms.

 

Based upon the foregoing examination and assumptions and upon such other
investigation as we have deemed necessary and subject to the qualifications set
forth below, we

 

--------------------------------------------------------------------------------


 

are of the opinion that the Credit Agreement is the legal, valid and binding
obligation of TBC, enforceable against TBC in accordance with its terms.

 

Our opinion above is subject to the following qualifications:

 

(i)            Our opinion above is subject to the effect of any applicable
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar law affecting
creditors’ rights generally.

 

(ii)           Our opinion above is also subject to the effect of general
principles of equity, including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law).

 

(iii)          We express no opinion as to the enforceability of the
indemnification provisions set forth in Section 8.3 of the Credit Agreement to
the extent enforcement thereof is contrary to public policy regarding the
exculpation of criminal violations, intentional harm and acts of gross
negligence or recklessness.

 

(iv)          Our opinion above is limited to the law of the State of New York
and the federal law of the United States of America and we do not express any
opinion herein concerning any other law.  Without limiting the generality of the
foregoing, we express no opinion as to the effect of the law of a jurisdiction
other than the State of New York wherein any Lender may be located or wherein
enforcement of the Credit Agreement may be sought that limits the rates of
interest legally chargeable or collectible.

 

A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement.  Any
such Lender may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such Lender on the date hereof.

 

This opinion letter speaks only as of the date hereof.  We expressly disclaim
any responsibility to advise you or any other Lender who is permitted to rely on
the opinion expressed herein as specified in the next preceding paragraph of any
development or circumstance of any kind including any change of law or fact that
may occur after the date of this opinion letter even though such development,
circumstance or change may affect the legal analysis, a legal conclusion or any
other matter set forth in or relating to this opinion letter.  Accordingly, any
Lender relying on this opinion letter at any time should seek advice of its
counsel as to the proper application of this opinion letter at such time.

 

 

Very truly yours,

 

 

 

 

DLB:SLH

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF OPINION OF IN-HOUSE COUNSEL TO

SUBSIDIARY BORROWER

 

[Date]

 

To each of the Lenders parties
to the Credit Agreement referred
to below and to Citibank,
N.A., as Agent

 

The Boeing Company

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 5.4(d) of the 364-Day
Credit Agreement dated as of November     , 2003, among The Boeing Company, the
lenders parties thereto, JPMorgan Chase Bank, as syndication agent, Citigroup
Global Markets Inc. and J.P. Morgan Securities, Inc., as joint lead arrangers
and joint book managers, and Citibank, N.A., as Agent for the lenders (as
amended or modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined).

 

I am legal counsel for [insert name of Subsidiary Borrower] (the “Subsidiary
Borrower”), and have acted in such capacity in connection with the execution and
delivery of the Borrower Subsidiary Letter dated as of [month, date, year] by
the Company and the Subsidiary Borrower (the “Borrower Subsidiary Letter”), and
the initial Borrowing made by the Subsidiary Borrower under the Credit
Agreement.

 

In that connection, I have examined:

 

(1)           The Credit Agreement.

 

(2)           The Borrower Subsidiary Letter.

 

(3)           The other documents furnished by the Company and/or the Subsidiary
Borrower pursuant to Article 5 of the Credit Agreement.

 

(4)           The Certificate of Incorporation of the Subsidiary Borrower and
all amendments thereto (the “Subsidiary Borrower Charter”).

 

(5)           The by-laws of the Subsidiary Borrower and all amendments thereto
(the “Subsidiary Borrower By-Laws”).

 

(6)           A certificate of the Secretary of State of the State of [insert
state of incorporation of Subsidiary Borrower], dated                     ,
2000, attesting to the continued corporate existence and good standing of the
Subsidiary Borrower in that State.

 

--------------------------------------------------------------------------------


 

In addition, I have examined the originals, or copies certified to my
satisfaction, of such other corporate records of the Subsidiary Borrower,
certificates of public officials and of officers of the Company and the
Subsidiary Borrower, and agreements, instruments and other documents, as I have
deemed necessary as a basis for the opinions expressed below.  I have assumed
the due execution and delivery, pursuant to due authorization, of the Credit
Agreement by the Lenders, the Agent and the syndication agent.

 

I am qualified to practice law in the State of California [and [insert state of
incorporation of the Subsidiary Borrower if other than Delaware]] and I do not
purport to be an expert on any laws other than the laws of the State of
California, the General Corporation Law of the State of Delaware and the Federal
laws of the United States.

 

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinions:

 

1.     The Subsidiary Borrower is a corporation duly organized, validly existing
and in good standing under the laws of the State of [insert state of
incorporation].

 

2.     The execution, delivery and performance by the Subsidiary Borrower of the
Credit Agreement, the Borrower Subsidiary Letter and the Subsidiary Borrower’s
Notes are within the Subsidiary Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Subsidiary Borrower Charter or the Subsidiary Borrower By-Laws or (ii) any law,
rule or regulation applicable to the Subsidiary Borrower (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System) or (iii) any contractual or legal restriction binding on the Subsidiary
Borrower.  The Credit Agreement, the Borrower Subsidiary Letter and the
Subsidiary Borrower’s Notes have been duly executed and delivered on behalf of
the Subsidiary Borrower.

 

3.     No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Subsidiary Borrower of the Credit
Agreement, the Borrower Subsidiary Letter and the Subsidiary Borrower’s Notes [,
except for                    , all of which have been duly obtained or made and
are in full force and effect].

 

4.     In any action or proceeding arising out of or relating to the Credit
Agreement, the Borrower Subsidiary Letter, or the Subsidiary Borrower’s Notes in
any court of the State of [insert state of incorporation of the Subsidiary
Borrower] or in any federal court sitting in the State of [insert state of
incorporation of the Subsidiary Borrower], such court would recognize and give
effect to the provisions in the Credit Agreement, the Borrower Subsidiary Letter
and the Subsidiary Borrower’s Notes wherein the parties thereto agree that the
Credit Agreement, the Borrower Subsidiary Letter and the Subsidiary Borrower’s
Notes shall be governed by, and construed in accordance with, the laws of the
State of New York.  Without limiting the generality of the foregoing, a court of
the State of [insert state of incorporation of the Subsidiary Borrower]or a
federal court sitting in the State of [insert state of incorporation of the
Subsidiary Borrower]would apply the usury law of the State of New York, and
would not apply the usury law of the State of [insert state of incorporation of
the

 

2

--------------------------------------------------------------------------------


 

Subsidiary Borrower], to the Credit Agreement, the Borrower Subsidiary Letter or
the Subsidiary Borrower’s Notes.  However, if a court were to hold that the
Credit Agreement, the Borrower Subsidiary Letter and the Subsidiary Borrower’s
Notes are governed by, and are to be construed in accordance with, the laws of
the State of [insert state of incorporation of the Subsidiary Borrower], to the
Credit Agreement, the Borrower Subsidiary Letter and the Subsidiary Borrower’s
Notes would be, under the laws of the State of [insert state of incorporation of
the Subsidiary Borrower], legal, valid and binding obligations of the Company
and the Subsidiary Borrower parties thereto, enforceable against the Company and
the Subsidiary Borrower parties thereto in accordance with their respective
terms.

 

5.     To the best of my knowledge, there are no pending overtly threatened
actions or proceedings against the Subsidiary Borrower before any court or
administrative agency that (i) purport to affect the legality, validity, binding
effect or enforceability of the Credit Agreement, the Borrower Subsidiary Letter
or any of the Subsidiary Borrower’s Notes, or (ii) except as disclosed in the
Company’s financial statements delivered to you prior to the date hereof
pursuant to the Credit Agreement are reasonably likely to have a material
adverse affect on the financial condition or operations of the Subsidiary
Borrower which is likely to impair the ability of the Subsidiary Borrower to
repay Advances to it or which would affect the legality, validity or
enforceability of such Advances or its Notes.

 

The opinions set forth above are subject to the following qualifications:

 

(a)           My opinion in the last sentence of paragraph 4 above is subject to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally.

 

(b)           My opinion in paragraph 4 above is subject to the effect of
general principles of equity, including (without limitation) concepts of
materiality, reasonableness, good faith and fair dealing (regardless of whether
considered in a proceeding in equity or at law).

 

 

Very truly yours,

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF GUARANTY

 

THIS GUARANTY (“Guaranty”) is made and entered into this            day of
                    , 200   , by THE BOEING COMPANY, a Delaware corporation
(“TBC”) in favor of the LENDERS (as defined in the Credit Agreement defined
below) and CITIBANK, N.A., in its capacity as administrative agent for the
Lenders (in such capacity, the “Agent”).

 

RECITALS

 

This Guaranty is executed and delivered in connection with the 364-Day Credit
Agreement dated as of November     , 2003, among The Boeing Company, the
Lenders, JPMorgan Chase Bank, as syndication agent, Citigroup Global Markets
Inc. and J.P. Morgan Securities, Inc., as joint lead arrangers and joint book
managers, and the Agent (as amended or modified from time to time, the “Credit
Agreement”).

 

The Credit Agreement provides that certain subsidiaries of TBC may, upon
satisfaction of certain conditions set forth therein, become a Subsidiary
Borrower for purposes of the Credit Agreement and have all of the rights and
obligations of a Borrower thereunder.  One of the conditions precedent to the
making of any Advances to any particular Subsidiary Borrower is the execution
and delivery of this Guaranty.

 

In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce the Lenders to make Advances and other credit accommodations
under the Credit Agreement to [insert name of the Subsidiary Borrower] (the
“Subject Subsidiary Borrower”), TBC hereby agrees as follows:

 

1.                Guarantee. TBC hereby guarantees punctual payment when due
(subject to applicable grace periods, if any), whether at stated maturity, by
acceleration or otherwise, by the Subject Subsidiary Borrower of each and every
payment obligation of such Subject Subsidiary Borrower arising under the Credit
Agreement and the promissory notes delivered thereunder (collectively, the
“Guaranteed Obligations”).  Without limiting the generality of the foregoing,
TBC’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by the Subject Subsidiary Borrower to
the Agent or any Lender under this Guaranty but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Subject Subsidiary Borrower. 
Upon receipt of a demand for payment from the guaranteed party in accordance
with the terms of this Guaranty, TBC will effect payment within thirty (30) days
of receipt.

 

2.  Liability of Guarantor.

 

2.1           TBC agrees that its obligations hereunder are irrevocable,
absolute, independent and unconditional and shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than indefeasible payment in full of the

 

--------------------------------------------------------------------------------


 

Guaranteed Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, TBC agrees that this Guaranty shall remain in full force
and effect and be binding upon TBC and its successors and assigns until all the
Guaranteed Obligations have been satisfied in full.  TBC agrees that the release
or discharge, in whole or in part, or the bankruptcy, liquidation or dissolution
of the Subject Subsidiary Borrower, shall not discharge or affect the
liabilities of TBC hereunder.

 

2.2           TBC guarantees that the Guaranteed Obligations will be paid (to
the fullest extent permitted by applicable law), strictly in accordance with the
terms of the Credit Agreement and this Guaranty, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Lender or the Agent with respect thereto. 
The obligations of TBC under this Guaranty are independent of the Guaranteed
Obligations, and a separate action or actions may be brought and prosecuted
against TBC to enforce this Guaranty, irrespective of whether any action is
brought against the Subject Subsidiary Borrower or any other Borrower or whether
the Subject Subsidiary Borrower or any other Borrower is joined in any such
action or actions.  The liability of TBC under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and TBC hereby
irrevocably waives any defenses it may now or hereafter have in any way relating
to, any or all of the following:

 

(a)               any lack of validity or enforceability of this Guaranty, the
Credit Agreement, or any other agreement or instrument respectively relating
thereto;

 

(b)              any change in the time, manner or place of payment of, or in
any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to departure from this Guaranty or the
Credit Agreement (including, without limitation, any extension pursuant to
Section 2.21 of the Credit Agreement);

 

(c)               any taking, exchange, release or non-perfection of any
collateral or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)              any change, restructuring or termination of the corporate
structure or existence of the Subject Subsidiary Borrower or any other Borrower;
or

 

(e)               any other circumstance, (including, without limitation, any
statute of limitations to the fullest extent permitted by applicable law) which
might otherwise constitute a defense available to, or a discharge of, TBC, the
Subject Subsidiary Borrower, any other Borrower or any other guarantor (other
than indefeasible payment in full of the Guaranteed Obligations).

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any of the Lenders or the Agent upon the
insolvency, bankruptcy or reorganization of the Subject Subsidiary Borrower or
any other Borrower or otherwise, all as though such payment had not been made.

 

2

--------------------------------------------------------------------------------


 

3.  Notices,_etc.  All notices, demands and other communications provided for
under this Guaranty shall be in writing and may be given by first class mail
(postage prepaid), telecopy or any other customary means of communication,
addressed to TBC at the address set forth below, or to such other address as TBC
may advise in a written notice to the Agent:

 

The Boeing Company

100 N. Riverside

Mail Code: 5003 3648

Chicago, Illinois

Attention:  Assistant Treasurer, Corporate Finance and Banking

Telecopy:  (312) 544-2399

 

The effective date of any notice, demand or other communication given in
connection with this Guaranty shall be the date when mailed or telecopied, or if
sent by overnight courier, the date following the day of delivery to the
overnight courier.

 

4.  No Waiver: Cumulative Rights.  No failure on the part of the Agent to
exercise, and no delay in exercising, any right, remedy or power under this
Guaranty shall operate as a waiver thereof, nor shall any single or partial
exercise by the Agent of any right, remedy or power under this Guaranty preclude
any other or future exercise of any right, remedy or power.  Each and every
right, remedy and power hereby granted to the Agent and the Lenders or allowed
by law or other agreement shall be cumulative and not exclusive of any other,
and may be exercised from time to time.

 

5.  Waivers.  (a)  TBC hereby expressly waives promptness, diligence, notice of
acceptance, presentment, protest, any requirement that any right or power be
exhausted or any action be taken against the Subject Subsidiary Borrower, any
other Borrower or against any other guarantor, and all other notices and demands
whatsoever (except for demand for payment, which must be made in all instances;
provided, however, that TBC hereby expressly waives demand for payment to the
Subject Subsidiary Borrower in those instances in which such demand for payment
is prohibited by law or prevented by operation of law).

 

(b)           TBC hereby waives any right to revoke this Guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

 

(c)           TBC acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated herein and that
the waivers set forth in this Guaranty are knowingly made in contemplation of
such benefits.

 

(d)           TBC agrees that payments made by it pursuant to this Guaranty will
be subject to the provisions of Section 2.9 and 2.14 of the Credit Agreement, as
if such payments were made by TBC in its capacity as a Borrower.

 

6.  Subrogation.  TBC will not exercise any rights that it may now or hereafter
acquire against the Subject Subsidiary Borrower, any other Borrower or any other
insider

 

3

--------------------------------------------------------------------------------


 

guarantor that arise from the existence, payment, performance or enforcement of
the Guaranteed Obligations under this Guaranty, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the Agent
or any Lender against the Subject Subsidiary Borrower, any other Borrower or any
other insider guarantor or any collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Subject Subsidiary
Borrower, another Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or terminated.  If any amount shall be paid to TBC in violation of the
preceding sentence at any time prior to the later of the payment in full in cash
or immediately available funds of the Guaranteed Obligations and all other
amounts payable under this Guaranty and the Termination Date, such amount shall
be held in trust for the benefit of the Agent and the Lenders and shall
forthwith be paid to the Agent to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Credit Agreement.  If (i) TBC
shall make payment to the Agent or any Lender of all or any part of the
Guaranteed Obligations, (ii) all the Guaranteed Obligations and all other
amounts payable under this Guaranty shall be paid in full in cash and (iii) the
Termination Date shall have occurred, the Agent and the Lenders will, at TBC’s
request and expense, execute and deliver to TBC appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to TBC of an interest in the Guaranteed Obligations
resulting from such payment by TBC.  TBC acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
Credit Agreement and that the waiver set forth in this section is knowingly made
in contemplation of such benefits.

 

7.  Survival.  This Guaranty is a continuing guarantee and shall (a) remain in
full force and effect until payment in full (after the Termination Date) of the
Guaranteed Obligations and all other amounts payable under this Guaranty, (b) be
binding upon TBC, its successors and assigns, (c) inure to the benefit of and be
enforceable by each Lender (including each assignee Lender pursuant to the terms
of the Credit Agreement) and the Agent and their respective successors,
transferees and assigns and (d) be reinstated if at any time any payment to a
Lender or the Agent hereunder is required to be restored by such Lender or the
Agent.

 

8.  Costs and Expenses.  Without limitation on any other Guaranteed Obligations
of TBC or remedies of the Lenders under this Guaranty, TBC shall pay on demand
any and all losses, liabilities, damages, reasonable costs, expenses and charges
(including the reasonable fees and disbursements of counsel for the Lenders and
the Agent)  suffered or incurred by such Lender as a result of any failure of
any Guaranteed Obligations to be the legal, valid and binding obligations of the
Subject Subsidiary Borrower enforceable against such Subject Subsidiary Borrower
in accordance with their terms.

 

4

--------------------------------------------------------------------------------


 

9.  Amendments.  No amendment or waiver of any provision of this Guaranty, nor
consent to any departure therefrom by TBC, shall in any event be effective
unless the same shall be in writing and signed by TBC and the Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

10.                                                     Headings,_Definitions. 
Section and paragraph headings in this Guaranty are included herein for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Guaranty.  Any term used in the Guaranty but
not defined herein shall have the definition given to it in the Credit
Agreement.

 

11.                                                     Governing_Law.  This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York, United States.

 

 

THE BOEING COMPANY

 

 

 

By:

 

 

 

Its:

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF OPINION OF IN-HOUSE COUNSEL TO TBC

 

[Date]

 

To each of the Lenders parties
to the Credit Agreement referred to
below, and to Citibank, N.A., as Agent

 

The Boeing Company

 

Gentlemen:

 

This opinion is furnished to you pursuant to Section 5.4(f) of the 364-Day
Credit Agreement dated as of November     , 2003, among The Boeing Company, the
lenders parties thereto, JPMorgan Chase Bank, as syndication agent, Citigroup
Global Markets Inc. and J.P. Morgan Securities, Inc., as joint lead arrangers
and joint book managers, and Citibank, N.A., as Agent for the lenders (as
amended or modified from time to time, the “Credit Agreement”).  The terms
defined in the Credit Agreement are used herein as therein defined.

 

I am counsel to the Company, and have acted in such capacity in connection with
the preparation, execution and delivery of the Borrower Subsidiary Letter, dated
as of [month, date, year], by the Company and
                                                  , a Subsidiary of the Company
(the “Subsidiary Borrower” and such letter, the “Borrower Subsidiary Letter”)
and the execution and delivery of the Guaranty Agreement, dated as of [month,
date, year], made by the Company in favor of the Agent and the Lenders (the
“Guaranty”) in conjunction with the initial Borrowing made by the Subsidiary
Borrower under the Credit Agreement.

 

In that connection, I have or have had examined:

 

(1)                                  The Credit Agreement.

 

(2)                                  The Borrower Subsidiary Letter.

 

(3)                                  The Guaranty.

 

(4)                                  The Certificate of Incorporation of the
Company and all amendments thereto (the “Charter”).

 

(5)                                  The by-laws of the Company and all
amendments thereto (the “By-Laws”).

 

In addition, I have or have had examined the originals, or copies certified to
my satisfaction, of such other corporate records of the Company, certificates of
officers of the Company, and agreements, instruments and other documents, as I
have deemed necessary as a basis for the opinions expressed below.

 

--------------------------------------------------------------------------------


 

I am qualified to practice law in the State of California and I do not purport
to be an expert on any laws other than the laws of the State of California, the
General Corporation Law of the State of Delaware and the Federal laws of the
United States.

 

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinions:

 

1.     The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

2.     The execution, delivery and performance by the Company of the Borrower
Subsidiary Letter and the Guaranty are within the Company’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Charter or the By-laws or (ii) any law, rule or regulation
applicable to the Company (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System) or (iii) any contractual or
legal restriction binding on the Company.  The Borrower Subsidiary Letter and
the Guaranty have been duly executed and delivered on behalf of the Company.

 

3.     No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Company of the Borrower Subsidiary
Letter and the Guaranty [, except for                     , all of which have
been duly obtained or made and are in full force and effect].

 

4.     To the best of my knowledge, there are no pending overtly threatened
actions or proceedings against the Company or any of its Subsidiaries before any
court or administrative agency which purport to affect the legality, validity,
binding effect or enforceability of the Borrower Subsidiary Letter or the
Guaranty.

 

The opinions set forth above are subject to the following qualifications:

 

My opinion in paragraph 4 above is subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and to the effect of general principles of equity,
including (without limitation) concepts of materiality, reasonableness, good
faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law).

 

 

Very truly yours,

 

 

2

--------------------------------------------------------------------------------
